EXHIBIT 10.5

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of February 13, 2004

 

among

 

UNITED RENTALS, INC.,

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

UNITED RENTALS OF CANADA, INC.,

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK,

 

as U.S. Administrative Agent,

 

and

 

JPMORGAN CHASE BANK, TORONTO BRANCH,

 

as Canadian Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN SECURITIES INC.,

 

BANC OF AMERICA SECURITIES LLC and

 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch,

 

as Joint Arrangers

 

and

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent

 

and

 

CITICORP NORTH AMERICA, INC. and

 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch,

 

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    41

SECTION 1.03.

   Terms Generally    41

SECTION 1.04.

   Accounting Terms; GAAP    42

ARTICLE II

 

The Credits

SECTION 2.01.

   Commitments    42

SECTION 2.02.

   Loans and Borrowings    45

SECTION 2.03.

   Requests for Borrowings    46

SECTION 2.04.

   Swingline Loans    48

SECTION 2.05.

   Letters of Credit    49

SECTION 2.06.

   Funding of Borrowings    56

SECTION 2.07.

   Interest Elections    57

SECTION 2.08.

   Termination and Reduction of Commitments; Return of Tranche B Credit–Linked
Deposits    59

SECTION 2.09.

   Repayment of Loans; Evidence of Debt    61

SECTION 2.10.

   Amortization of Term Loans and Return of Tranche B Credit–Linked Deposits   
62

SECTION 2.11.

   Prepayment of Loans and Return of Tranche B Credit-Linked Deposits    63

SECTION 2.12.

   Fees    65

SECTION 2.13.

   Interest    68

SECTION 2.14.

   Alternate Rate of Interest    70

SECTION 2.15.

   Increased Costs    70

SECTION 2.16.

   Break Funding Payments    72

SECTION 2.17.

   Taxes    72

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs    75

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders    77

SECTION 2.20.

   Credit-Linked Deposit Account; Conversion of Tranche B Credit-Linked Deposits
to Tranche B Term   Loans    78

SECTION 2.21.

   Incremental Facility    80

SECTION 2.22.

   Bankers’ Acceptances    81

SECTION 2.23.

   Spot Exchange Rate Calculations    83

SECTION 2.24.

   Reallocation    84

SECTION 2.25.

   Increases in Canadian Revolving Commitments    85

 



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

SECTION 3.01.

   Organization; Powers    87

SECTION 3.02.

   Authorization; Enforceability    87

SECTION 3.03.

   Governmental Approvals; No Conflicts    87

SECTION 3.04.

   Financial Condition; No Material Adverse Change    88

SECTION 3.05.

   Properties    88

SECTION 3.06.

   Litigation and Environmental Matters    89

SECTION 3.07.

   Compliance with Laws and Agreements    89

SECTION 3.08.

   Investment and Holding Company Status    89

SECTION 3.09.

   Taxes    90

SECTION 3.10.

   ERISA    90

SECTION 3.11.

   Disclosure    90

SECTION 3.12.

   Subsidiaries    90

SECTION 3.13.

   Insurance    91

SECTION 3.14.

   Labor Matters    91

SECTION 3.15.

   Solvency    91

SECTION 3.16.

   Senior Debt    91

SECTION 3.17.

   Security Interests    91

ARTICLE IV

 

Conditions

SECTION 4.01.

   Effective Date    92

SECTION 4.02.

   Each Credit Event    95

ARTICLE V

 

Affirmative Covenants

SECTION 5.01.

   Financial Statements and Other Information    96

SECTION 5.02.

   Notices of Material Events    97

SECTION 5.03.

   Information Regarding Collateral    98

SECTION 5.04.

   Existence; Conduct of Business    98

SECTION 5.05.

   Payment of Obligations    99

SECTION 5.06.

   Maintenance of Properties    99

SECTION 5.07.

   Insurance    99

SECTION 5.08.

   Casualty and Condemnation    99

SECTION 5.09.

   Books and Records; Inspection and Audit Rights    100

SECTION 5.10.

   Compliance with Laws    100

SECTION 5.11.

   Use of Proceeds and Letters of Credit    100

SECTION 5.12.

   Additional Subsidiaries    101

SECTION 5.13.

   Further Assurances    101

ARTICLE VI

 

Negative Covenants

SECTION 6.01.

   Financial Covenants.    102

 

ii



--------------------------------------------------------------------------------

SECTION 6.02.

  

Limitations on Debt

   103

SECTION 6.03.

  

Liens

   106

SECTION 6.04.

  

Restricted Payments

   107

SECTION 6.05.

  

Mergers, Consolidations, Amalgamations, Sales

   109

SECTION 6.06.

  

Modification of Certain Documents

   110

SECTION 6.07.

  

Transactions with Affiliates

   111

SECTION 6.08.

  

Inconsistent Agreements

   111

SECTION 6.09.

  

Business Activities

   111

SECTION 6.10.

  

Advances and Other Investments

   111

SECTION 6.11.

  

Location of Assets

   113

SECTION 6.12.

  

QuIPS Documents

   113

SECTION 6.13.

  

Securitization Obligations

   113

SECTION 6.14.

  

Activities of Certain Loan Parties

   113

SECTION 6.15.

  

Issuance of Senior Notes; Tender Offer

   114

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agents and the Collateral Agents

 

ARTICLE IX

 

Miscellaneous

SECTION 9.01.

  

Notices

   121

SECTION 9.02.

  

Waivers; Amendments

   122

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

   124

SECTION 9.04.

  

Successors and Assigns

   126

SECTION 9.05.

  

Survival

   130

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

   131

SECTION 9.07.

  

Severability

   131

SECTION 9.08.

  

Right of Setoff

   131

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

   132

SECTION 9.10.

  

Waiver of Jury Trial

   132

SECTION 9.11.

  

Headings

   133

SECTION 9.12.

  

Confidentiality

   133

SECTION 9.13.

  

Interest Rate Limitation

   134

SECTION 9.14.

  

Designated Senior Indebtedness

   134

SECTION 9.15.

  

Judgment Currency

   134

SECTION 9.16.

  

Limitation on Liability

   135

 

iii



--------------------------------------------------------------------------------

ARTICLE X

 

Collection Allocation Mechanism

 

SECTION 10.01.

  

Implementation of CAM

   135

SECTION 10.02.

  

Letters of Credit

   136

SECTION 10.03.

  

Conversion

   137

 

ARTICLE XI

 

Guaranty by the U.S. Borrower

 

SECTION 11.01.

  

Guaranty

   138

SECTION 11.02.

  

Guaranty Unconditional

   138

SECTION 11.03.

  

Discharge only upon Payment in Full: Reinstatement in Certain Circumstances

   139

SECTION 11.04.

  

Waiver by the U.S. Borrower

   139

SECTION 11.05.

  

Subrogation

   139

SECTION 11.06.

  

Stay of Acceleration

   139

 

SCHEDULES:

 

Schedule 2.01  

—

   Commitments; Tranche B Credit Linked Deposits Schedule 2.05  

—

   Existing Letters of Credit Schedule 3.05  

—

   Real Property Schedule 3.06  

—

   Disclosed Matters Schedule 3.12  

—

   Subsidiaries Schedule 3.13  

—

   Insurance Schedule 6.02(g)  

—

   Existing Debt Schedule 6.03  

—

   Existing Liens

 

EXHIBITS:

 

Exhibit A   —    Form of Assignment and Assumption Exhibit B   —    Form of U.S.
Guaranty Exhibit C-1   —    Form of U.S. Pledge Agreement Exhibit C-2   —   
Form of Amended and Restated Pledge Agreement Exhibit D   —    Form of U.S.
Security Agreement Exhibit E-1   —    Form of Canadian Subsidiary Guarantee
Agreement Exhibit E-2   —    Form of Amended and Restated Guarantee Exhibit F  
—    Form of Canadian Security Agreement Exhibit G-1   —    Form of Canadian
Pledge Agreement Exhibit G-2   —    Form of Amended and Restated Security and
Pledge Agreement Exhibit G-3   —    Form of Amended and Restated Security and
Pledge Agreement Exhibit G-4   —    Form of Amended and Restated Pledge
Agreement Exhibit G-5   —    Form of Amended and Restated Pledge Agreement
Exhibit G-6   —    Form of Amended and Restated Account Pledge Agreement Exhibit
H-1   —    Form of Opinion of Weil, Gotshal & Manges LLP Exhibit H-2   —    Form
of Opinion of Ehrenreich Eilenberg & Krause LLP Exhibit H-3   —    Form of
Opinion of Matthew Womble, Esq. Exhibit H-4   —    Form of Opinion of Macleod
Dixon LLP Exhibit I-1   —    Form of Perfection Certificate Exhibit I-2   —   
Form of Canadian Perfection Certificate Exhibit J   —    Form of Subordination
Language Exhibit K   —    Form of B/A Equivalent Note

 

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 13, 2004, among
UNITED RENTALS, INC., UNITED RENTALS (NORTH AMERICA), INC., UNITED RENTALS OF
CANADA, INC., UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC, the LENDERS party
hereto, JPMORGAN CHASE BANK, as U.S. Administrative Agent, and JPMORGAN CHASE
BANK, TORONTO BRANCH, as Canadian Administrative Agent.

 

The parties hereto desire to amend and restate the Existing Credit Agreement (as
defined herein) pursuant to and in accordance with this Agreement. Accordingly,
the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptance Fee” means a fee payable in Canadian Dollars by a Canadian Borrower
to a Canadian Revolving Lender with respect to the acceptance of a B/A or the
purchase of a B/A Equivalent Note, calculated on the face amount of the B/A or
the B/A Equivalent Note at the rate per annum equal to the B/A Spread on the
basis of the number of days in the applicable Contract Period and a year of 365
days (or 366 days in a leap year) (it being agreed that the B/A Spread in
respect of a B/A Equivalent Note is equivalent to the B/A Spread otherwise
applicable to the B/A Borrowing which has been replaced by the purchase of such
B/A Equivalent Note pursuant to Section 2.22(g)).

 

“Acquisition Subsidiary” means a Subsidiary organized solely for the purpose of
acquiring the Equity Interests or assets of a Person as permitted by Section
6.05.

 

“Additional Lender” has the meaning assigned to such term in Section 2.21.

 

“Additional Revolving Availability Period” means the period from and including
the Effective Date to but excluding the earlier of (a) the Revolving Maturity
Date and (b) the date of termination of the Additional Revolving Commitments and
the Canadian Revolving Commitments.

 

“Additional Revolving Borrowing” means a Borrowing comprised of Additional
Revolving Loans.

 

“Additional Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make Additional Revolving Loans during the
Additional Revolving Availability Period, expressed as an amount representing
the

 



--------------------------------------------------------------------------------

maximum potential aggregate principal amount of such Lender’s Additional
Revolving Loans hereunder, as such commitment may be (a) temporarily or
permanently reduced from time to time pursuant to Sections 2.08 and 2.24 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or 9.04. The initial aggregate amount of the
Additional Revolving Lenders’ Additional Revolving Commitments is $0.

 

“Additional Revolving Exposure” means, with respect to any Additional Revolving
Lender at any time, the sum of the aggregate principal amount at such time of
all outstanding Additional Revolving Loans of such Lender.

 

“Additional Revolving Lender” means each Canadian Revolving Lender, lending
through a U.S. office (or, if any Canadian Revolving Lender is not a Canadian
Schedule I chartered bank, the Affiliate designated by such Canadian Revolving
Lender that is a U.S. chartered bank or other financial institution (each, a
“Designated U.S. Affiliate”)) with an Additional Revolving Commitment or, if the
Additional Revolving Commitment shall equal zero, a Lender (individually or
together with its Designated U.S. Affiliate) that may be required, pursuant to
Section 2.24, to make Additional Revolving Loans.

 

“Additional Revolving Loan” means any loan made by an Additional Revolving
Lender pursuant to its Additional Revolving Commitment.

 

“Adjusted IBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the IBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agents” means the U.S. Administrative Agent and the Canadian
Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the U.S. Administrative Agent or Canadian Administrative Agent, as
applicable.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agents and the Collateral Agents.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, plus, with respect to any ABR Canadian
Revolving Loan, 0.50%. Any change in the Alternate Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any (a) U.S. $ Revolving Lender,
the percentage of the Total U.S. $ Revolving Commitment represented by such
Lender’s U.S. $ Revolving Commitment, (b) Canadian Revolving Lender, the
percentage of the Total Canadian Revolving Commitment represented by such
Lender’s Canadian Revolving Commitment, (c) Additional Revolving Lender, the
percentage of the Total Additional Revolving Commitment represented by such
Lender’s Additional Revolving Commitment and (d) Tranche B Lender, the
percentage of the Total Tranche B Credit-Linked Deposit represented by such
Lender’s Tranche B Credit-Linked Deposit. In the event any Revolving Commitments
or Additional Revolving Commitments shall have expired or been terminated, the
Applicable Percentages shall be determined on the basis of the relevant
Revolving Commitments or Additional Revolving Commitments most recently in
effect, but giving effect to any assignments pursuant to Section 9.04. If the
Tranche B Credit-Linked Deposits shall have been applied in full to reimburse
Tranche B LC Disbursements, the Applicable Percentage with respect to any
Tranche B Lender shall be determined based upon the Total Tranche B
Credit-Linked Deposit most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, (a) for any day with respect to any Term Loan that is
an ABR Loan, 1.25%, or a Eurodollar Loan, 2.25%; provided that the Applicable
Rate with respect to any Term Loan shall be 1.00%, in the case of an ABR Loan,
or 2.00%, in the case of a Eurodollar Loan, for any day if the Funded Debt to
Cash Flow Ratio as of the most recent determination date shall be determined to
be less than 2.75 to 1.00 (as determined in accordance with the next paragraph);
(b) for any day with respect to any ABR Loan or Eurodollar Loan that is a U.S. $
Revolving Loan, Additional Revolving Loan or Canadian Revolving Loan, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread” or “Eurodollar Spread”, as the case may be, based upon the Funded
Debt to Cash Flow Ratio as of the most recent determination date and (c) for any
day with respect to any Canadian Prime Rate Loan or B/A Borrowing, as the case
may be, the applicable rate per annum set forth below under the caption
“Canadian Prime Rate—Canadian Dollar Revolving Loans” or “B/A Spread—Canadian
Dollar Revolving Loans”, as the case may be, based upon the Funded Debt to Cash
Flow Ratio as of the most recent determination date; provided, that until the
date on which Holdings’ consolidated financial statements for the Fiscal Quarter
ended March 31, 2004 are delivered pursuant to Section 5.01(b), the Applicable
Rates for Revolving Loans shall be as provided for pursuant to Category 1 below:

 

     U.S. $ Revolving
Loans/Additional
Revolving Loans/Canadian
Revolving Loans


--------------------------------------------------------------------------------

   

Canadian Dollar

Revolving Loans

--------------------------------------------------------------------------------

 

Funded Debt to Cash Flow Ratio:

--------------------------------------------------------------------------------

  

Euro-dollar

Spread

--------------------------------------------------------------------------------

   

ABR

Spread

--------------------------------------------------------------------------------

   

B/A

Spread

--------------------------------------------------------------------------------

    Canadian Prime
Rate


--------------------------------------------------------------------------------

 

Category 1

Greater than or equal to 3.25 to 1.00

   2.25 %   1.25 %   2.25 %   1.25 %

Category 2

Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00

   2.00 %   1.00 %   2.00 %   1.00 %

Category 3

Less than 2.75 to 1.00

   1.75 %   0.75 %   1.75 %   0.75 %

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) the Funded Debt to Cash Flow Ratio shall be
determined as of the last day of each Fiscal Quarter based upon Holdings’s
consolidated financial statements delivered pursuant to Section 5.01(a) or (b)
and (b) each change in the Applicable Rate resulting from a change in the Funded
Debt to Cash Flow Ratio shall be effective during the period commencing on and
including the date that is three days after the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Funded Debt to Cash Flow Ratio shall be
deemed to be in Category 1 (A) at any time that an Event of Default has occurred
and is continuing or (B) at the option of the Administrative Agent or at the
request of the Required Lenders if Holdings fails to deliver the consolidated
financial statements required to be delivered by it pursuant to Section 5.01(a)
or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial statements are delivered.

 

“Assigned Debt” means the principal amount of any Debt outstanding under the
Existing Credit Agreement on the Effective Date immediately prior to
consummation of the transactions contemplated hereby, to the extent that (i)
such Debt is held at such time by a lender under the Existing Credit Agreement
that is not a party to this Agreement as a Lender and (ii) such Debt is
requested to be assigned to the Lenders hereunder on the Effective Date pursuant
to the Assignment Agreement.

 

“Assigned Dollar Value” means in respect of any Canadian Revolving Borrowing
denominated in Canadian Dollars, the Dollar Equivalent of the amount set forth
in the initial Borrowing Request with respect thereto or, in the case of a B/A
Borrowing, the Dollar Equivalent of the face amount of the Bankers’ Acceptances
or B/A Equivalent Notes relating thereto. Thereafter, Assigned Dollar Value
shall mean, in respect of any Canadian Revolving Borrowing denominated in
Canadian Dollars, the Dollar Equivalent of the principal amount of the Loans
relating to such Borrowing (or the face amounts of the Bankers’ Acceptances or
B/A Equivalent Notes relating thereto) as determined on the most recent Reset
Date based on the Spot Exchange Rate.

 

4



--------------------------------------------------------------------------------

“Assignment Agreement” means an agreement entered into by one or more holders of
Assigned Debt with the U.S. Administrative Agent, Holdings and the U.S.
Borrower, pursuant to which such holder or holders of Assigned Debt shall have
agreed to assign the principal amount of such Assigned Debt to the Lenders on
the Effective Date in consideration of the payment to such holder or holders (a)
by the Initial Term Lenders, of an amount equal to the principal amount of the
Assigned Debt so assigned to them, and (b) by the U.S. Borrower, of all other
amounts accrued and owing to such holder or holders under the Existing Credit
Agreement as of the Effective Date.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the U.S. Administrative Agent (and, in the
case of an assignment of (a) Canadian Revolving Commitments, Canadian Revolving
Loans, Additional Revolving Commitments or Additional Revolving Loans, accepted
by the Canadian Administrative Agent or (b) U.S. $ Revolving Commitments or U.S.
$ Revolving Loans, accepted by the Issuing Bank), substantially in the form of
Exhibit A or any other form approved by the applicable Administrative Agent.

 

“B/A Borrowing” means a Borrowing by either Canadian Borrower comprised of a
Bankers’ Acceptance or, as applicable, a B/A Equivalent Note.

 

“B/A Equivalent Note” has the meaning set forth in Section 2.22(g).

 

“B/A Spread” means, for any day, with respect to any B/A Borrowing, the
Applicable Rate that would apply to such Borrowing on such day.

 

“Bankers’ Acceptance” and “B/A” means either a depository bill within the
meaning of the Depository Bills and Notes Act or a bill of exchange within the
meaning of the Bills of Exchange Act denominated in Canadian Dollars, drawn by
either Canadian Borrower and accepted by a Canadian Revolving Lender in
accordance with this Agreement; provided that with respect to a Canadian
Revolving Lender that has notified the Canadian Administrative Agent that it is
not willing or is otherwise unable to accept such bills of exchange, it shall
mean a B/A Equivalent Note.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means the U.S. Borrower and the Canadian Borrowers.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or B/A Rate
Loans, as to which a single Interest Period or Contract Period, as applicable,
is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing, or for the
funding of the Tranche B Credit-Linked Deposits, in accordance with Section
2.03.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the Eurodollar lending offices where the U.S.
Administrative Agent’s foreign currency and exchange operations and Eurodollar
funding operations are customarily conducted in the international interbank
market and (b) when used in connection with a Canadian Revolving Loan, the term
“Business Day” shall also exclude any day on which banks are required or
permitted to be closed in the city of Toronto.

 

“Calculation Date” means (a) the last Business Days of each March, June,
September and December and (b) in respect of Canadian Revolving Loans at any
time when the aggregate Canadian Revolving Exposure exceeds 85% of the Total
Canadian Revolving Commitments, any other date the Canadian Administrative Agent
may determine (upon at least three Business Days’ prior notice to the U.S.
Borrower) in its discretion to be a Calculation Date (but not more than one date
during any calendar month).

 

“CAM” means the mechanism for the allocation and exchange of interests in the
Credit Facilities and collections thereunder established under Article X.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.01.

 

“CAM Exchange Date” means the first date after the Effective Date on which there
shall occur (a) any event described in clause (i) or (j) of Article VII with
respect to Holdings or any Borrower or (b) an acceleration of the maturity of
Loans pursuant to Article VII.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of (i) the aggregate Designated
Obligations (other than in respect of Swingline Loans or LC Disbursements) owed
to such Lender, (ii) the LC Exposure, if any, of such Lender, (iii) the
Swingline Exposure, if any, of such Lender and (iv) the Excess Tranche B
Credit-Linked Deposit, if any, of such Lender, in each case immediately prior to
the CAM Exchange Date, and (b) the denominator shall be the sum of (i) the
aggregate Designated Obligations (other than in respect of Swingline Loans or LC
Disbursements) owed to all the Lenders and (ii) the aggregate LC Exposure,
Swingline Exposure and Excess Tranche B Credit-Linked Deposits of all the
Lenders, in each case immediately prior to such CAM Exchange Date. For purposes
of computing each Lender’s CAM Percentage, all Designated Obligations that are
denominated in Canadian Dollars shall be translated into Dollars at the Spot
Exchange Rate in effect on the CAM Exchange Date.

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, Toronto Branch, in
its capacity as administrative agent for the Canadian Revolving Lenders
hereunder, and any successor appointed in accordance with Article VIII.

 

“Canadian Borrowers” means UR Canada and UR Nova Scotia (No. 1).

 

6



--------------------------------------------------------------------------------

“Canadian Collateral Agent” means the “Canadian Collateral Agent”, as defined in
the Canadian Security Agreement and the Canadian Subsidiary Guarantee Agreement,
and any successor appointed in accordance with Article VIII.

 

“Canadian Commitment Fee” has the meaning set forth in Section 2.12(a).

 

“Canadian Dollars” or “C $” means lawful money of Canada.

 

“Canadian Dollar Borrowing” means a Canadian Revolving Borrowing denominated in
Canadian Dollars.

 

“Canadian Perfection Certificate” means a certificate in the form of Exhibit I-2
or any other form approved by the Canadian Collateral Agent.

 

“Canadian Pledge Agreement” means, as applicable, (a) the Amended and Restated
Securities Pledge Agreement, substantially in the form of Exhibit G-1, granted
by each Canadian Subsidiary Loan Party (other than UR Nova Scotia (No. 1), UR
Nova Scotia (No. 2), UR Partnership and United Rentals Alberta Holding, LP) in
favor of the Canadian Collateral Agent for the benefit of the Canadian Secured
Parties, (b) the Amended and Restated Security and Pledge Agreement,
substantially in the form of Exhibit G-2, granted by each of UR Nova Scotia (No.
1) and UR Nova Scotia (No. 2) in favor of the U.S. Collateral Agent for the
benefit of the Secured Parties, (c) the Amended and Restated Security and Pledge
Agreement, substantially in the form of Exhibit G-3, granted by UR Partnership
in favor of the Canadian Collateral Agent for the benefit of the Canadian
Secured Parties, (d) the Amended and Restated Pledge Agreement, substantially in
the form of Exhibit G-4, between United Rentals Alberta Holding, LP and the
Canadian Collateral Agent for the benefit of the Canadian Secured Parties, (e)
the Amended and Restated Pledge Agreement, substantially in the form of Exhibit
G-5, between United Rentals (Delaware), Inc. and the Canadian Collateral Agent
for the benefit of the Canadian Secured Parties, and (f) the Amended and
Restated Account Pledge Agreement, substantially in the form of Exhibit G-6,
among Luxco, the Canadian Collateral Agent for the benefit of the Canadian
Secured Parties, and ING Luxembourg S.A.

 

“Canadian Prime Rate” means, on any day, the annual rate of interest (rounded
upwards, if necessary, to the nearest 1/16 of 1%) equal to the greater of:

 

(a) the annual rate of interest determined by the Canadian Administrative Agent
from time to time as its prime rate in effect at its principal office in Toronto
on such day for determining interest rates on Canadian Dollar denominated
commercial loans in Canada; and

 

(b) the annual rate of interest equal to the sum of (i) the CDOR Rate in effect
on such day and (ii) 1%.

 

“Canadian Prime Rate Borrowing” means a Borrowing by either Canadian Borrower
comprised of Canadian Prime Rate Loans.

 

7



--------------------------------------------------------------------------------

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest at a rate based upon the Canadian Prime Rate.

 

“Canadian Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Maturity Date
and (b) the date of termination of the Canadian Revolving Commitments.

 

“Canadian Revolving Borrowing” means a Borrowing by either Canadian Borrower
comprised of Canadian Revolving Loans.

 

“Canadian Revolving Commitment” means, with respect to any Canadian Revolving
Lender at any time, the commitment, if any, of such Lender to make Canadian
Revolving Loans and accept Bankers’ Acceptances during the Canadian Revolving
Availability Period, expressed as an amount representing the maximum potential
aggregate amount of such Lender’s Canadian Revolving Exposure hereunder, as such
commitment may be (a) temporarily or permanently reduced or increased from time
to time pursuant to Section 2.25 or Sections 2.08 and 2.24 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.19 or 9.04. The initial amount of each Canadian Revolving
Lender’s Canadian Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Canadian Revolving Commitment, as applicable.

 

“Canadian Revolving Exposure” means, with respect to any Lender at any time, the
sum of the Assigned Dollar Value at such time of all outstanding Canadian
Revolving Loans denominated in Canadian Dollars and the principal amount at such
time of all outstanding Canadian Revolving Loans denominated in Dollars of such
Lender.

 

“Canadian Revolving Lender” means a Lender, which on the date such Person
becomes a Lender shall be a Canadian chartered bank or other Canadian financial
institution, with a Canadian Revolving Commitment or, if the Canadian Revolving
Commitment shall equal zero, a Lender that may be required, pursuant to Section
2.24, to make Canadian Revolving Loans, or a Lender that has Canadian Revolving
Exposure.

 

“Canadian Revolving Loan” means any loan made by a Lender, and any Bankers’
Acceptance accepted by a Lender, pursuant to its Canadian Revolving Commitment.

 

“Canadian Secured Parties” has the meaning assigned to such term in the Canadian
Security Agreement.

 

“Canadian Security Agreement” means, as applicable, (a) the Amended and Restated
Security Agreement, substantially in the form of Exhibit F, granted by each
Canadian Subsidiary Loan Party (other than UR Nova Scotia (No. 1), UR Nova
Scotia (No. 2), and UR Partnership) in favor of the Canadian Collateral Agent
for the benefit of the Canadian Secured Parties, (b) the Amended and Restated
Security and Pledge Agreement, substantially in the form of Exhibit G-2, granted
by each of UR Nova Scotia (No. 1) and UR Nova Scotia (No. 2) in favor of the
U.S. Collateral Agent for the benefit

 

8



--------------------------------------------------------------------------------

of the Secured Parties, and (c) the Amended and Restated Security and Pledge
Agreement, substantially in the form of Exhibit G-3, granted by UR Partnership
in favor of the Canadian Collateral Agent for the benefit of the Canadian
Secured Parties.

 

“Canadian Security Documents” means the Canadian Security Agreement, the
Canadian Pledge Agreement and such other agreements as may from time to time be
executed by either Canadian Borrower or a Canadian Subsidiary pursuant to
Sections 5.12 and 5.13.

 

“Canadian Subsidiary” means any Subsidiary that is organized under the federal
or provincial laws of Canada.

 

“Canadian Subsidiary Guarantee Agreement” means, as applicable, (a) the Amended
and Restated Guarantee, substantially in the form of Exhibit E-1, granted by
each Canadian Subsidiary Loan Party (other than UR Canada, UR Nova Scotia (No.
1), UR Nova Scotia (No. 2) and Luxco) in favor of the Canadian Collateral Agent
and the other Canadian Secured Parties, and (b) the Amended and Restated
Guarantee, substantially in the form of Exhibit E-2, made by Luxco in favor of
the Canadian Collateral Agent and the other Canadian Secured Parties.

 

“Canadian Subsidiary Loan Party” means (i) each Subsidiary Loan Party (including
the Canadian Borrowers) that is a Canadian Subsidiary other than a Subsidiary
which has been wound up and has no assets (so long as such Subsidiary continues
to have no assets) and (ii) Luxco.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is required to be accounted for as a
capital lease on a balance sheet of such Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company (any such Person a
“Permitted Bank”)) rated at least A-1 by S&P or P-1 by Moody’s, (c) any
certificate of deposit (or time deposits represented by such certificates of
deposit) or bankers acceptance, maturing not more than one year after such time,
or overnight Federal Funds transactions that are issued or sold by any Permitted
Bank or a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500,000,000, (d) any repurchase agreement entered

 

9



--------------------------------------------------------------------------------

into with any Permitted Bank (or other commercial banking institution of the
stature referred to in clause (c)) which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such
Permitted Bank (or other commercial banking institution) thereunder and (e)
investments in short-term asset management accounts offered by any Permitted
Bank which are invested in debt of any state or municipality of the United
States or of the District of Columbia and which are rated under one of the two
highest ratings then obtainable from S&P or Moody’s or investments of the types
described in clauses (a) through (d) above.

 

“Cash Flow” means, as of the last day of any Fiscal Quarter, Consolidated Net
Income for the Computation Period ending on such day plus, to the extent
deducted in determining such Consolidated Net Income, Interest Expense (and, to
the extent not included in Interest Expense, all interest and rental payments
and purchase price obligations under Synthetic Leases), income tax expense,
depreciation and amortization for such period, all calculated on a pro forma
basis in accordance with Article 11 of Regulation S-X of the Securities and
Exchange Commission to reflect any business combination or disposition that has
been consummated subsequent to the commencement of such Computation Period;
provided that, for purposes of any such pro forma calculation to reflect a
business combination or disposition, if such Regulation S-X would not permit pro
forma effect to be given to an expense reduction because insufficient actions
shall have been taken at the time in order to support such expense reduction,
but actions are in fact taken within 180 days after consummation of such
business combination or disposition to support such expense reduction, then such
pro forma calculation hereunder may give effect to such expense reduction to the
extent it would have been permitted under such Regulation S-X, if such actions
had been taken at the time such business combination or disposition was
consummated, as reasonably determined by Holdings.

 

“CDOR Rate” means, on any date, the annual rate of interest that is the rate
based on an average rate applicable to C $ bankers’ acceptances for a term of 30
days appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swaps and Derivatives Association, Inc. definitions, as modified
and amended from time to time) at approximately 10:00 a.m. (Toronto time), on
such date, or if such date is not a Business Day, then on the immediately
preceding Business Day; provided that if such rate does not appear on the
Reuters Screen CDOR Page as contemplated, then the CDOR Rate on any date shall
be calculated as the rate for the term referred to above applicable to C $
bankers’ acceptances quoted by the Canadian Administrative Agent as of 10:00
a.m. (Toronto time) on such date or, if such date is not a Business Day, then on
the immediately preceding Business Day.

 

“Change in Control” means (a) any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act of 1934, but excluding
Permitted Holders) shall acquire beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of 35% or more
of the ordinary voting power represented by the outstanding Equity Interests of
Holdings having ordinary

 

10



--------------------------------------------------------------------------------

voting power; (b) during any 24-month period, individuals who at the beginning
of such period constituted Holdings’s Board of Directors (together with any new
directors whose election by Holdings’s Board of Directors or whose nomination
for election by Holdings’s shareholders was approved by a vote of at least
two-thirds of the directors who either were directors at beginning of such
period or whose election or nomination was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of Holdings; (c) any
“Change of Control” or similar event, however denominated, shall occur under,
and as defined in, any Subordinated Note Indenture, the Note Documents or any
document evidencing or governing any other Subordinated Debt; or (d) the U.S.
Borrower shall cease to be a direct, wholly owned Subsidiary of Holdings or
either Canadian Borrower shall cease to be a direct or indirect, wholly owned
Subsidiary of the U.S. Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are U.S. $ Revolving Loans,
Canadian Revolving Loans, Additional Revolving Loans, Initial Term Loans,
Tranche B Term Loans, Incremental Term Loans or Swingline Loans and, when used
in reference to any Commitment, refers to whether such Commitment is a U.S. $
Revolving Commitment, Canadian Revolving Commitment, Additional Revolving
Commitment, Term Loan Commitment, Tranche B Commitment (or, after funding,
Tranche B Credit-Linked Deposit).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agents” means the U.S. Collateral Agent and the Canadian Collateral
Agent, and any successor appointed in accordance with Article VIII.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a) the U.S. Collateral Agent shall have received from (i) each U.S. Loan Party
either (A) a counterpart of each of the U.S. Guaranty and the U.S. Security
Agreement and of each applicable U.S. Pledge Agreement, in each case duly
executed and delivered on behalf of such U.S. Loan Party, or (B) in the case of
any Person that becomes a U.S. Loan Party after the Effective Date, a supplement
to each of the foregoing agreements, in each case in the form specified therein,
duly executed and

 

11



--------------------------------------------------------------------------------

delivered on behalf of such U.S. Loan Party, and (ii) each of UR Nova Scotia
(No. 1) and UR Nova Scotia (No. 2), a counterpart of the U.S. Guaranty;

 

(b) the Canadian Collateral Agent shall have received from each Canadian
Subsidiary Loan Party either (i) a counterpart of each applicable Canadian
Subsidiary Guarantee Agreement (except that UR Nova Scotia (No. 1) and UR Nova
Scotia (No. 2) shall not provide a counterpart of the Canadian Subsidiary
Guarantee Agreement), Canadian Security Agreement and Canadian Pledge Agreement,
in each case duly executed and delivered on behalf of such Canadian Subsidiary
Loan Party, or (ii) in the case of any Person that becomes a Canadian Subsidiary
Loan Party after the Effective Date, a counterpart of each of the agreements
referred to in clause (i), duly executed and delivered on behalf of such
Canadian Loan Party;

 

(c) all outstanding Equity Interests of each Subsidiary (other than an Excluded
Subsidiary) owned by or on behalf of any Loan Party shall have been pledged
pursuant to the applicable Canadian Security Document, if such Loan Party is a
Canadian Loan Party, or applicable U.S. Security Document, if such Loan Party is
a U.S. Loan Party (except that the Loan Parties shall not be required to pledge
more than 65% of the outstanding voting Equity Interests of any Foreign
Subsidiary (which, for purposes of this paragraph (c), shall include, as to the
U.S. Loan Parties, any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, or any state thereof, or
the District of Columbia) pursuant to the applicable Security Document to the
extent that the pledge of any greater percentage could result in adverse tax
consequences to Holdings or any Subsidiary) and the Collateral Agent shall have
received certificates or other instruments representing all such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank; provided that it is understood and agreed
that, for purposes of this paragraph, any Equity Interests directly owned by a
Subsidiary shall be deemed not to be owned by Holdings or any other Subsidiary
of which such first Subsidiary is a subsidiary;

 

(d) all Debt of Holdings and each Subsidiary that is owing to any Loan Party and
is evidenced by a promissory note shall have been pledged pursuant to the
applicable Security Document and the applicable Collateral Agent shall have
received all such promissory notes, together with instruments of transfer with
respect thereto endorsed in blank;

 

(e) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the applicable Collateral
Agent or the applicable Administrative Agent to be filed, registered or recorded
to (i) create the Liens intended to be created by the applicable Security
Agreement and the applicable Pledge Agreement and (ii) perfect such Liens to the
extent required by, and with the priority required by, the applicable Security
Agreement and the applicable Pledge Agreement, shall have been filed, registered
or recorded or delivered to the applicable Collateral Agent for filing,
registration or recording; and

 

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security

 

12



--------------------------------------------------------------------------------

Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

 

“Commitment” means a U.S. $ Revolving Commitment, Canadian Revolving Commitment,
Additional Revolving Commitment, Initial Term Loan Commitment or Tranche B
Commitment (or, after funding, Tranche B Credit-Linked Deposit), or any
combination thereof (as the context requires).

 

“Commitment Fees” means the U.S. $ Revolving Commitment Fees, the Canadian
Commitment Fees and the Term Loan Commitment Fees.

 

“Computation Period” means each period of four Fiscal Quarters ending on the
last day of a Fiscal Quarter on or after the Effective Date.

 

“Consolidated Net Income” means, with respect to Holdings and its Subsidiaries
for any period, the net income (or loss) of Holdings and its Subsidiaries for
such period, excluding (a) any extraordinary gains during such period, (b) any
non-cash charges during such period attributable to the impairment of goodwill,
(c) any non-cash charges during such period attributable to the amortization of
deferred stock compensation, (d) any non-cash expenses during such period
attributable to stock options and warrants with respect to Equity Interests in
Holdings, (e) up to $40,000,000 of charges related to store closings and work
force reductions initiated during any Fiscal Quarter ending on or after
September 30, 2002, through March 31, 2003, (f) up to $25,000,000 of charges
during any Fiscal Year ending after December 31, 2002 related to store closings
and work force reductions initiated during such Fiscal Year (without including
therein any amounts excluded pursuant to clause (e)), (g) non-cash charges
during any Fiscal Quarter ending after September 30, 2002, through December 31,
2003, in an aggregate amount not to exceed $15,000,000 for all Fiscal Quarters
combined, attributable to the write-off of certain notes payable owed to
Holdings or any of its Subsidiaries, (h) (A) debt discount, tender and call
premiums and other fees and expenses (including termination costs in respect of
Hedging Obligations) to the extent written-off or incurred as a result of the
prepayment, purchase, defeasance or redemption of Debt pursuant to clause (vii)
of the proviso to Section 6.04 and (B) (without duplication of any amounts
excluded pursuant to clause (h)(A)) debt issuance costs, commissions and other
fees and expenses associated with an incurrence of Debt described in clause
(vii)(A), (B) or (C) of the proviso to Section 6.04, the proceeds of which are
used to prepay, purchase, defease or redeem Debt pursuant to clause (vii) of
such proviso, (i) in connection with any permitted repayment or prepayment of
Synthetic Lease Obligations, transaction costs, fees and expenses to the extent
incurred and any gain or loss attributable to the difference between the amount
of such Synthetic Lease Obligations so repaid or prepaid and the fair market
value of the leased property being purchased pursuant to such repayment or
prepayment and (j) tender and call premiums, transaction costs, fees and
expenses (including termination costs in respect of Hedging Obligations) and
write-offs of deferred financing costs and unamortized debt discount, in each
case incurred in connection with the Transactions (without duplication of any
amounts excluded pursuant to clauses (a) through (i) above).

 

13



--------------------------------------------------------------------------------

“Contingent Payment” means any payment that has been (or is required to be) made
under any of the following circumstances:

 

(a) such payment is required to be made by Holdings or any Subsidiary in
connection with the purchase of any asset or business, where the obligation of
Holdings or the applicable Subsidiary to make such payment (or the amount
thereof) is contingent upon the financial or other performance of such asset or
business on an ongoing basis (e.g., based on revenues or similar measures of
performance);

 

(b) such payment is required to be made by Holdings or any Subsidiary in
connection with the achievement of any particular business goal (excluding
employee compensation and bonuses in the ordinary course of business);

 

(c) such payment is required to be made by Holdings or any Subsidiary under
circumstances similar to those described in clause (a) or (b) or provides
substantially the same economic incentive as would a payment described in clause
(a) or (b); or

 

(d) such payment is required to be made by Holdings or any Subsidiary in
connection with the purchase of any real estate, where the obligation to make
such payment is contingent on any event or condition (other than customary
closing conditions for a purchase of real estate).

 

“Contract Period” means the term of a B/A or B/A Equivalent Note selected by the
applicable Canadian Borrower in accordance with Section 2.22, commencing on the
date of such Borrowing or any rollover date, as applicable, of such B/A or B/A
Equivalent Note (which shall be a Business Day) and expiring on a Business Day
that shall be either 30 days, 60 days, 90 days or (subject to availability from
all the Canadian Revolving Lenders) 180 days thereafter, as such Canadian
Borrower may elect; provided that no Contract Period shall extend beyond the
Revolving Maturity Date. Notwithstanding the foregoing, whenever the last day of
any Contract Period would otherwise occur on a day that is not a Business Day,
the last day of such Contract Period shall occur on the next succeeding Business
Day and such extension of time shall in such case be included in computing the
Acceptance Fee in respect of the relevant B/A unless such next succeeding
Business Day would fall in the next calendar month, in which case such Contract
Period shall end on the next preceding Business Day.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Holdings, are treated as
a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

14



--------------------------------------------------------------------------------

“Credit Facility” means a category of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Credit Facility: (a) the U.S. $ Revolving Commitments, the U.S. $ Revolving
Loans, the Swingline Exposure and the U.S. Revolving LC Exposure; (b) the
Canadian Revolving Commitments and the Canadian Revolving Loans; (c) the
Additional Revolving Commitments and the Additional Revolving Loans; (d) the
Initial Term Loans; (e) the Incremental Term Loans; (f) the Tranche B
Commitments, the Tranche B Credit-Linked Deposits and the Tranche B LC Exposure;
and (g) the Tranche B Term Loans.

 

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all Capital Lease Obligations of such Person as
lessee under Capital Leases, (c) all obligations of such Person to pay the
deferred purchase price of property or services (including Contingent Payments
and Holdbacks but excluding trade accounts payable in the ordinary course of
business), (d) all Debt secured by a Lien on the property of such Person,
whether or not such Debt shall have been assumed by such Person (it being
understood that if such Person has not assumed or otherwise become personally
liable for any such Debt, the amount of the Debt of such Person in connection
therewith shall be limited to the lesser of the face amount of such Debt or the
fair market value of all property of such Person securing such Debt), (e) all
obligations, contingent or otherwise, with respect to the face amount of all
letters of credit (whether or not drawn) and banker’s acceptances issued for the
account or upon the application of such Person, (f) all Hedging Obligations of
such Person, (g) all Suretyship Liabilities of such Person and (h) all Synthetic
Lease Obligations of such Person.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Delayed Draw Date” means the date, if any, during the Delayed Funding Period on
which the Initial Term Lenders make Initial Term Loans to the U.S. Borrower.

 

“Delayed Funding Period” means the period from (but excluding) the Effective
Date to (and including) April 15, 2004.

 

“Denomination Date” means, in relation to any Canadian Dollar Borrowing, the
date that is three Business Days before the date such Borrowing is made.

 

“Designated Obligations” means all Obligations of the Loan Parties in respect of
(a) principal of and interest on the Loans (including B/As, B/A Equivalent Notes
and Acceptance Fees with respect thereto), (b) the reimbursement of LC
Disbursements and (c) fees payable under the Loan Documents, whether or not the
same shall at the time of any determination be due and payable under the terms
of the Loan Documents.

 

“Designated U.S. Affiliate” has the meaning set forth in the definition of the
term “Additional Revolving Lender”.

 

15



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Discount Proceeds” means, for any B/A (or, as applicable, any B/A Equivalent
Note), an amount (rounded to the nearest whole cent, and with one-half of one
cent being rounded upwards) calculated on the applicable date of the Borrowing
of which such B/A or B/A Equivalent Note is a part or any rollover date for such
Borrowing by multiplying:

 

(a) the face amount of the B/A (or, as applicable, the B/A Equivalent Note); by

 

(b) the quotient of one divided by the sum of one plus the product of:

 

(i) the Discount Rate (expressed as a decimal) applicable to such B/A (or as
applicable, such B/A Equivalent Note), and

 

(ii) a fraction, the numerator of which is the Contract Period of the B/A (or,
as applicable, the B/A Equivalent Note) and the denominator of which is 365,

 

with such quotient being rounded up or down to the fifth decimal place, and
.000005 being rounded up.

 

“Discount Rate” means:

 

(a) with respect to any Canadian Revolving Lender that is a Schedule I chartered
bank under the Bank Act (Canada), as applicable to a B/A (or, as applicable, a
B/A Equivalent Note) being purchased by such Lender on any day, the average (as
determined by the Canadian Administrative Agent) of the respective percentage
discount rates (expressed to two decimal places and rounded upward, if
necessary, to the nearest 0.01%) quoted by the Schedule I Reference Banks as the
percentage discount rate at which the Schedule I Reference Banks would, in
accordance with their normal practices, at or about 10:00 a.m., Toronto time, on
such date, be prepared to purchase bankers’ acceptances accepted by the Schedule
I Reference Banks having a face amount and term comparable to the face amount
and term of such B/A or B/A Equivalent Note; and

 

(b) with respect to any Canadian Revolving Lender that is not a Schedule I
chartered bank under the Bank Act (Canada), as applicable to a B/A (or, as
applicable, a B/A Equivalent Note) being purchased by such Lender on any day,
the average (as determined by the Canadian Administrative Agent) of the
respective percentage discount rates (expressed to two decimal places and
rounded upward, if necessary, to the nearest 0.01%) quoted by the Schedule II
and/or Schedule III Reference Banks as the percentage discount rates at which
the Schedule II and/or Schedule III Reference Banks would, in accordance with
their normal practices, at or about 10:00 a.m., Toronto time, on such date, be
prepared to purchase bankers’ acceptances accepted by the Schedule II and/or
Schedule III Reference Banks having a face amount and term comparable to the
face amount and term of such B/A; provided, however, that

 

16



--------------------------------------------------------------------------------

no Discount Rate calculated pursuant to this clause (b) shall exceed the
Discount Rate calculated pursuant to clause (a) above in respect of the same
issue of Bankers’ Acceptances plus 7 basis points (0.07%) per annum.

 

“Disqualified Equity Interests” means any class or series of Equity Interests
that, either by its terms, by the terms of any security into which it is
convertible or exchangeable or by contract or otherwise, is or upon the
happening of an event or passage of time would be, required to be redeemed prior
to the Term Loan Maturity Date or is redeemable at the option of the holder
thereof at any time prior to the Term Loan Maturity Date, or is convertible into
or exchangeable for debt securities at any time prior to the Term Loan Maturity
Date, or any class or series of Equity Interests that is otherwise redeemable on
terms more favorable to the holder thereof than the redemption terms relating to
Holdings’s Series C Perpetual Convertible Preferred Stock, issued in 2001, or
Series D Perpetual Convertible Preferred Stock, issued in 2001 (collectively,
the “Existing Preferred”); provided, however, that Equity Interests will not
constitute Disqualified Equity Interests solely because the holders thereof have
the right to require the issuer thereof to repurchase or redeem such Equity
Interests upon the occurrence of a Change in Control; provided further that any
Equity Interests that are redeemable on terms no more favorable to the holder
thereof than the redemption terms relating to the Existing Preferred shall not
constitute “Disqualified Equity Interests”.

 

“Dollar Equivalent” means, with respect to any amount of Canadian Dollars on any
date, the amount of Dollars that may be purchased with such amount of Canadian
Dollars at the Spot Exchange Rate on such date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, presence, release or threatened release of
any Hazardous Materials or to health and safety matters, as those matters relate
to environmental protection.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, presence, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment Securitization Transaction” means any sale, assignment, pledge or
other transfer (or series of related sales, assignments, pledges or other
transfers)

 

17



--------------------------------------------------------------------------------

(a) by Holdings or any Subsidiary of rental fleet equipment or related assets to
facilitate any financing transaction entered into by an ES Special Purpose
Vehicle that is permitted hereunder, (b) by any ES Special Purpose Vehicle of
leases or rental agreements between Holdings and/or any Subsidiary, as lessee,
on the one hand, and such ES Special Purpose Vehicle, as lessor, on the other
hand, relating to such equipment or related assets and lease receivables arising
under such leases and rental agreements and (c) by Holdings or any Subsidiary of
any interest in any of the foregoing, together in each case with (i) any and all
proceeds thereof (including all collections relating thereto, all payments and
other rights under insurance policies or warranties relating thereto, all
disposition proceeds received upon a sale thereof, and all rights under
manufacturers’ repurchase programs or guaranteed depreciation programs relating
thereto), (ii) any collection or deposit account relating thereto and (iii) any
collateral, guaranties, credit enhancement or other property or claims
supporting or securing payment on, or otherwise relating to, any such leases,
rental agreements or lease receivables.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Holdings or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Holdings or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Holdings or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Holdings or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings or any ERISA Affiliate, of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“ES Special Purpose Vehicle” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary (or, if not a Subsidiary, the
common equity of which is wholly owned, directly or indirectly, by Holdings) and
which is

 

18



--------------------------------------------------------------------------------

formed for the purpose of, and engages in no material business other than,
acting as a lessor, issuer or depositor in an Equipment Securitization
Transaction (and, in connection therewith, owning the equipment, leases, rental
agreements, lease receivables, rights to payment and other interests, rights and
assets described in the definition of Equipment Securitization Transaction, and
pledging or transferring any of the foregoing or interests therein).

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted IBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Amount” has the meaning given to that term in Section 6.05(d).

 

“Excess Synthetic Lease Collateral” means specified assets with a fair market
value not exceeding 35% of the Synthetic Lease Obligations secured thereby.

 

“Excess Tranche B Credit-Linked Deposits” means, at any time, the excess, if
any, of the Total Tranche B Credit-Linked Deposit over the Tranche B LC Exposure
at such time.

 

“Excluded Subsidiaries” means (a) any Special Purpose Vehicle (if and so long
as, and to the extent that, satisfaction of the Collateral and Guarantee
Requirement by such Special Purpose Vehicle would violate the terms of the
Securitization Transaction(s) entered into by such Special Purpose Vehicle), (b)
any Acquisition Subsidiary (unless and until such Acquisition Subsidiary
acquires any Equity Interests or assets), (c) the QuIPS Trust, (d) the Insurance
Subsidiary and (e) any Subsidiary if (i) any Equity Interests in such Subsidiary
(other than directors’ qualifying shares or similar Equity Interests) are owned
by any Person or Persons other than Holdings or a Subsidiary (except any
Excluded Subsidiary), (ii) the consent of such Person or Persons is required in
order for the Collateral and Guarantee Requirement to be satisfied with respect
to such Subsidiary, (iii) such consent has not been obtained and (iv) such
Subsidiary has not incurred any Suretyship Liability in respect of, or Lien on
any of its assets securing, any other Debt of any Loan Party.

 

“Excluded Taxes” means, with respect to the Agents, any Lender, the Issuing Bank
or any other recipient (including a Participant) of any payment to be made by or
on account of any obligation of any Borrower hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above
and (c) in the case of a Foreign Lender (or a Participant that would be a
Foreign Lender if it were a Lender) or any other recipient (other than an
assignee pursuant to a request by such Borrower under Section 2.19(b)), any
withholding tax that (i) is in effect and would apply to amounts payable to such

 

19



--------------------------------------------------------------------------------

Foreign Lender (or such Participant) or such other recipient by or on account of
any Borrower hereunder or under any other Loan Document at the time such Foreign
Lender (or such Participant) or such other recipient becomes a party (or becomes
entitled to any payment with respect) to this Agreement or any other Loan
Document (or designates a new lending office), except to the extent that (A)
such Foreign Lender (or such Participant) or such other recipient (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Borrower with
respect to any withholding tax pursuant to Section 2.17(a), (B) such withholding
tax is attributable to the designation of a Subsidiary after the date upon which
such Foreign Lender (or such Participant) or such other recipient becomes a
party to this Agreement, (C) such withholding tax is imposed on payments made to
such Foreign Lender (or such Participant) or such other recipient following a
CAM Exchange or (D) such withholding tax is imposed by the United States of
America on payments made by the Canadian Borrowers to the Canadian Revolving
Lenders or (ii) is attributable to the failure of such Foreign Lender (or such
Participant) or such other recipient to comply with Section 2.17(e).

 

“Excluded Transfers” has the meaning assigned to such term in Section 6.05(d).

 

“Exempted Payments” means any prepayment, purchase, defeasance or redemption of
Subordinated Debt or Debt incurred in reliance on Section 6.02(b), provided that
the aggregate amount of all such payments, purchases, defeasances and
redemptions shall not exceed $50,000,000.

 

“Existing B/A” means any B/A under the Existing Credit Agreement outstanding on
the Effective Date.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of April 20, 2001, among Holdings, the U.S. Borrower, UR Canada, UR
Nova Scotia (No. 1), the lenders party thereto, JPMorgan Chase Bank, as U.S.
Administrative Agent, and JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, as amended and in effect immediately prior to the
Effective Date.

 

“Existing Letter of Credit” means each letter of credit that is a “Letter of
Credit” under and as defined in the Existing Credit Agreement and that is
outstanding on the Effective Date.

 

“Existing Term Loans” has the meaning assigned to such term in Section 2.01(b).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of

 

20



--------------------------------------------------------------------------------

the quotations for such day for such transactions received by the U.S.
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, vice president—finance or controller of Holdings.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2001”) refer to the Fiscal Year ending on December 31 of
such calendar year.

 

“Floor Plan Financing Arrangement” means any arrangement whereby Holdings or a
Subsidiary grants a Lien to an equipment manufacturer (or an affiliate thereof
which is in the financing business) on all equipment purchased from such
manufacturer and the proceeds thereof, including equipment which was not
financed by such manufacturer (or an affiliate thereof).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Borrower is located. For
purposes of this definition, the United States of America, each state thereof
and the District of Columbia shall be deemed to constitute a single jurisdiction
and Canada and each province and territory thereof shall be deemed to constitute
a single other jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than, and which is conducting the majority of its business
outside of, (i) the United States of America or any state thereof or the
District of Columbia or Puerto Rico and (ii) Canada or any province or territory
thereof.

 

“Funded Debt” means (a) all Debt of Holdings and its Subsidiaries and (b) to the
extent not included in the definition of Debt, without duplication, all
outstanding Securitization Obligations, but excluding (i) contingent obligations
in respect of undrawn letters of credit and Suretyship Liabilities (except to
the extent constituting contingent obligations or Suretyship Liabilities in
respect of Funded Debt of a Person other than Holdings or any Subsidiary), (ii)
Hedging Obligations, (iii) Debt of Holdings to Subsidiaries and Debt of
Subsidiaries to Holdings or to other Subsidiaries and (iv) Debt (including
guaranties thereof) in respect of the QuIPS Debentures and the QuIPS Preferred
Securities. It is understood that the Tranche B Credit-Linked Deposits shall not
constitute Funded Debt.

 

“Funded Debt to Cash Flow Ratio” means (a) solely for purposes of Section
6.01(b) and the definition of Applicable Margin, as of the last day of any
Fiscal Quarter, the ratio of (i) Funded Debt as of such day (reduced by the
amount of any Qualifying Cash as of such day) to (ii) Cash Flow as of such day,
and (b) otherwise, as of any date, the ratio of (i) Funded Debt as of such date
(reduced by the amount of any Qualifying Cash as of such date) to (ii) Cash Flow
as of the last day of the most recent

 

21



--------------------------------------------------------------------------------

Fiscal Quarter for which financial statements have been delivered hereunder,
expressed as a fraction with a denominator equal to 1.0.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee Agreements” means the U.S. Guaranty and the Canadian Subsidiary
Guarantee Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no (a)
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or the Subsidiaries or (b) stock options, warrants or other agreements
(including acquisition agreements) providing for the issuance of Equity
Interests or of stock options, warrants or other rights to acquire Equity
Interests shall be a Hedging Agreement.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under any Hedging Agreement.

 

“Holdback” means an unsecured, non-interest-bearing obligation of Holdings or
any Subsidiary to pay a portion of the purchase price for any purchase or other
acquisition permitted hereunder which matures within nine months of the date of
such purchase or other acquisition.

 

“Holdings” means United Rentals, Inc., a Delaware corporation.

 

“IBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) equal to the interest rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered in
immediately available funds to the U.S. Administrative Agent at the Eurodollar
lending offices where

 

22



--------------------------------------------------------------------------------

its foreign currency and exchange operations and Eurodollar funding operations
are customarily conducted in the international interbank market at approximately
12:00 noon, New York City time, two Business Days prior to the commencement of
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “IBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the Eurodollar lending offices where the U.S. Administrative Agent’s foreign
currency and exchange operations and Eurodollar funding operations are
customarily conducted in the international interbank market at approximately
11:00 a.m., New York City time, two Business Days prior to the commencement of
such Interest Period.

 

“Incremental Term Lender” means a Lender with an outstanding Incremental Term
Loan.

 

“Incremental Term Loans” has the meaning assigned to such term in Section 2.21.

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
January 2004, relating to Holdings, the U.S. Borrower and the Transactions.

 

“Initial Term Borrowing” means a Borrowing comprised of Initial Term Loans.

 

“Initial Term Lender” means a Lender with an Initial Term Loan Commitment or an
outstanding Initial Term Loan.

 

“Initial Term Loan” means a Loan made (and Existing Term Loans and Assigned Debt
purchased by the Lenders) pursuant to clause (i) of Section 2.01(a).

 

“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Initial Term Loans hereunder (or to
purchase Existing Term Loans and Assigned Debt that become Initial Term Loans
hereunder) on the Effective Date and during the Delayed Funding Period,
expressed as an amount representing the maximum principal amount of the Initial
Term Loans to be made by such Lender hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Initial Term Loan Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Initial Term Loan Commitment, as
applicable. The initial aggregate amount of the Lenders’ Initial Term Loan
Commitments is $750,000,000.

 

23



--------------------------------------------------------------------------------

“Insurance Subsidiary” means any Subsidiary whose sole business is providing
insurance in connection with the business of Holdings and its other
Subsidiaries.

 

“Interest Coverage Ratio” means, for any Computation Period, the ratio of (a)
Consolidated Net Income before deducting Interest Expense (other than Interest
Expense attributable to Securitization Transactions), income tax expense,
amortization (but not depreciation) and Rentals (excluding Rentals attributable
to real property leases in an aggregate amount not to exceed $100,000,000 during
such Computation Period) for such Computation Period to (b) Interest Expense
(other than Interest Expense attributable to Securitization Transactions) plus
(without duplication) Rentals (excluding Rentals attributable to real property
leases in an aggregate amount not to exceed $100,000,000 and Rentals relating to
the principal component under Synthetic Leases during such Computation Period)
for such Computation Period; provided, that for purposes of determining Interest
Expense under clause (b) above, (i) for the Computation Period ending June 30,
2004, Interest Expense shall be Interest Expense for the Fiscal Quarter ended
June 30, 2004 multiplied by 4, (ii) for the Computation Period ending September
30, 2004, Interest Expense shall be Interest Expense for the two Fiscal Quarters
ended September 30, 2004 multiplied by 2 and (iii) for the Computation Period
ending December 31, 2004, Interest Expense shall be Interest Expense for the
three Fiscal Quarters ended December 31, 2004 multiplied by 4/3.

 

“Interest Election Request” means a request by the U.S. Borrower or a Canadian
Borrower, as applicable, to convert or continue a U.S. $ Revolving Borrowing,
Canadian Revolving Borrowing, Additional Revolving Borrowing or Term Borrowing
in accordance with Section 2.07.

 

“Interest Expense” means for any period the sum, without duplication, of (a) the
consolidated interest expense of Holdings and its Subsidiaries for such period
(including, without duplication, interest paid on the QuIPS Debentures,
distributions on (but not redemptions of) the QuIPS Preferred Securities,
imputed interest on Capital Leases and Synthetic Leases and any interest which
is capitalized but excluding amortization of deferred financing costs) and (b)
consolidated yield or discount accrued during such period on the aggregate
investment or claim held by purchasers, assignees or other transferees of, or of
interests in, accounts receivable, lease receivables and other rights to payment
of Holdings and its Subsidiaries in connection with any Securitization
Transaction (regardless of the accounting treatment of such Securitization
Transaction).

 

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Rate Loan or Swingline Loan, the Business Day following the last day of each
March, June, September and December and (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically

 

24



--------------------------------------------------------------------------------

corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender participating in such Borrowing, nine or
twelve months) thereafter or the day one or two weeks thereafter, as the U.S.
Borrower or applicable Canadian Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period (other than a one or two-week Interest Period) that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Investment” means, relative to any Person, (a) any loan or advance made by such
Person to any other Person (excluding any commission, travel or similar advances
made to directors, officers and employees of Holdings or any Subsidiary), (b)
any Suretyship Liability of such Person, (c) any ownership or similar interest
held by such Person in any other Person and (d) deposits and the like relating
to prospective acquisitions of businesses (excluding deposits placed in escrow
pursuant to bona fide arrangements that provide for the return of such deposits
to Holdings or the applicable Subsidiary in the event that the related
transaction is not consummated for any reason by a date certain).

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Judgment Currency” has the meaning set forth in Section 9.15.

 

“Judgment Currency Conversion Date” has the meaning set forth in Section 9.15.

 

“LC Disbursement” means a U.S. Revolving LC Disbursement or a Tranche B LC
Disbursement.

 

“LC Exposure” means, at any time, the sum of the U.S. Revolving LC Exposure and
the Tranche B LC Exposure at such time.

 

“LC Reserve Account” has the meaning set forth in Section 10.02(a).

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and

 

25



--------------------------------------------------------------------------------

similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an Affiliate of such Lender, and (b) with
respect to any Lender that is a fund that invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Amendment or pursuant to Section 2.25, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and the Tranche B Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including each Existing Letter of Credit.

 

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge, hypothecation or
other security interest of any kind, whether arising by contract, as a matter of
law, by judicial process or otherwise.

 

“Loan Documents” means this Agreement, the Guarantee Agreements, the Incremental
Facility Amendment and the Security Documents.

 

“Loan Parties” means Holdings, the Borrowers and the Subsidiary Loan Parties.

 

“Loan” means any loan made by any Lender to any Borrower pursuant to this
Agreement, which shall include any B/A or B/A Equivalent Note accepted by any
Canadian Revolving Lender pursuant to this Agreement.

 

“Luxco” means United Rentals Luxembourg S.à.r.l.

 

“Majority Lenders” means, with respect to any Credit Facility on any date,
Lenders having Loans (excluding Swingline Loans) and unused Commitments
(excluding commitments to issue Letters of Credit or make Swingline Loans but
including Tranche B Credit-Linked Deposits), or Tranche B Credit-Linked
Deposits, representing more than 50% of the sum of all Loans (excluding
Swingline Loans) and unused Commitments (excluding commitments to issue Letters
of Credit or make Swingline Loans but including Tranche B Credit-Linked
Deposits), or Tranche B Credit-Linked Deposits, under such Credit Facility on
such date. For purposes of determining the Majority Lenders, any amounts
denominated in Canadian Dollars shall be translated into Dollars at the Spot
Exchange Rates in effect on the Effective Date.

 

“Mandatory Prepayment Date” means September 30, 2007.

 

26



--------------------------------------------------------------------------------

“Mandatory Prepayment Reference Debt” means (a) the 10.75% Notes and (b) any
Debt incurred to refinance any of the 10.75% Notes (including any Debt incurred
to refinance any such refinancing Debt) that matures earlier than, or requires
any scheduled principal payments prior to, the date that is six months after the
Term Loan Maturity Date.

 

“Margin Stock” means any “margin stock” as defined in Regulation U of the Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of Holdings and the Subsidiaries, taken as a whole, or
(b) a material adverse effect upon any substantial portion of the Collateral or
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document.

 

“Material Debt” means Debt (other than the Loans and Letters of Credit) of any
one or more of Holdings and the Subsidiaries in an aggregate principal amount
exceeding $25,000,000 (or its equivalent in any other currency). For purposes of
determining Material Debt, the “principal amount” of any Hedging Obligation of
Holdings or any Subsidiary at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings or such Subsidiary would
be required to pay if the related Hedging Agreement were terminated at such
time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by Holdings and the Subsidiaries
to third parties (other than Affiliates) in connection with such event, (ii) in
the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made by Holdings
and the Subsidiaries as a result of such event to repay Debt (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by Holdings and the Subsidiaries, and the amount of any reserves
established by Holdings and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of Holdings).

 

“Net Worth” means, at any time, the sum of (a) Holdings’s consolidated
stockholders’ equity (including preferred stock accounts but determined by
excluding the

 

27



--------------------------------------------------------------------------------

effects of (i) the non-cash charges attributable to the impairment of goodwill
(net of any tax benefits relating to such charges) referred to in clause (b) of
the definition of Consolidated Net Income, (ii) the non-cash charges
attributable to the amortization of deferred stock compensation (net of any tax
benefits relating to such charges) referred to in clause (c) of the definition
of Consolidated Net Income, (iii) the non-cash expenses attributable to stock
options and warrants with respect to Equity Interests in Holdings (net of any
tax benefits relating to such charges) referred to in clause (d) of the
definition of Consolidated Net Income, (iv) the non-cash charges relating to
store closings and work force reductions (net of any tax benefits relating to
such charges) referred to in clauses (e) and (f) of the definition of
Consolidated Net Income, (v) the non-cash charges attributable to the write-off
of certain notes payable owed to Holdings or any of its Subsidiaries (net of any
tax benefits relating to such charges) referred to in clause (g) of the
definition of Consolidated Net Income, (vi) the write-offs and costs referred to
in clause (h) of the definition of Consolidated Net Income and (vii) the costs
and gains or losses and write-offs referred to in clauses (i) and (j) of the
definition of Consolidated Net Income) at such time plus (b) to the extent, if
any, not included in such stockholders’ equity, the outstanding amount of the
QuIPS Preferred Securities at such time.

 

“9.25% Redemption” means the redemption by the U.S. Borrower of the 9.25% Notes.

 

“9.25% Notes” means the $300,000,000 9.25% unsecured senior subordinated notes
due 2009 issued by the U.S. Borrower.

 

“9.00% Redemption” means the redemption by the U.S. Borrower of the 9.00% Notes.

 

“9.00% Notes” means the $250,000,000 9.00% unsecured senior subordinated notes
due 2009 issued by the U.S. Borrower.

 

“Note Documents” means the Senior Notes Indenture, the Senior Subordinated Notes
Indenture and all other instruments, agreements and other documents evidencing
or governing the Notes or providing for any Suretyship Liability or other right
in respect thereof.

 

“Notes” means the Senior Notes and the Senior Subordinated Notes.

 

“Obligation Currency” has the meaning set forth in Section 9.15.

 

“Obligations” means any and all “Liabilities”, as defined in any applicable
Security Document or the Guarantee Agreements.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies, other
than Excluded Taxes, arising from any payment made under any Loan Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document.

 

28



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.04(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit I-1 or any
other form approved by the U.S. Collateral Agent.

 

“Permitted Holders” means (a) the executive managers of the U.S. Borrower as of
the Effective Date and their respective estates, their respective spouses and
former spouses, their lineal descendants, the legal representatives of any of
the foregoing, the trustees of any bona fide trusts of which any of the
foregoing are the sole beneficiaries, and any Person of which any of the
foregoing “beneficially owns” (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) at least 51% of each class of Equity Interests
of such Person; and (b) Richard D. Colburn and any of his estate, his spouse or
any former spouse, his lineal descendants, the legal representatives of any of
the foregoing, the trustees of any bona fide trusts of which any of the
foregoing and/or one or more charitable organizations (as defined below) are the
sole beneficiaries, any Person of which any of the foregoing “beneficially owns”
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) at
least 51 % of each class of the Equity Interests of such Person and any
charitable organization to which any of the foregoing transfers 20% or more of
the outstanding shares of common stock of Holdings. For purposes of the
foregoing, a “charitable organization” is an organization to which a
contribution is deductible for income tax purposes under the Code.

 

“Permitted Management Incentive Payment” means a repurchase of Equity Interests
(or options, warrants or similar rights in respect of Equity Interests) granted
as compensation to officers, directors or employees of, or consultants retained
by, Holdings or any of the Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Holdings or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means the U.S. Pledge Agreement and the Canadian Pledge
Agreement.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

29



--------------------------------------------------------------------------------

“Qualifying Cash” means, on any date on which there are (i) no outstanding
Securitization Obligations of Holdings or any Subsidiary in respect of
Receivables Securitization Transactions and (ii) no outstanding Revolving Loans
(other than Canadian Revolving Loans), the aggregate amount of cash of the Loan
Parties on deposit on such date in one or more deposit accounts maintained with
the U.S. Collateral Agent in respect of which a control agreement in favor of
the U.S. Collateral Agent, for the benefit of the Secured Parties, is in effect.

 

“QuIPS Debentures” means the 6-1/2% convertible subordinated debentures issued
by Holdings to the QuIPS Trust pursuant to the QuIPS Indenture.

 

“QuIPS Guarantees” means (i) the Guarantee Agreement dated as of August 5, 1998,
issued by Holdings (then known as United Rentals Holdings, Inc.) relating to the
common securities of the QuIPS Trust and (ii) the Guarantee Agreement dated as
of August 5, 1998, between Holdings (then known as United Rentals Holdings,
Inc.) and The Bank of New York, as Trustee, relating to the QuIPS Preferred
Securities.

 

“QuIPS Indenture” means the Indenture dated as of August 5, 1998, between
Holdings (then known as United Rentals Holdings, Inc.) and The Bank of New York,
as Trustee.

 

“QuIPS Preferred Securities” means the 6-1/2% convertible quarterly income
preferred securities issued by the QuIPS Trust pursuant to the QuIPS Purchase
Agreement.

 

“QuIPS Purchase Agreement” means the Purchase Agreement dated as of July 30,
1998, among the QUIPS Trust, Holdings (then known as United Rentals Holdings,
Inc.), the U.S. Borrower (then known as United Rentals, Inc.) and the purchasers
named therein.

 

“QuIPS Trust” means United Rentals Trust I, a special purpose Delaware business
trust established pursuant to the Amended and Restated Trust Agreement dated as
of August 5, 1998, among Holdings (then known as United Rentals Holdings, Inc.),
The Bank of New York, as Property Trustee, The Bank of New York (Delaware), as
Delaware Trustee, and the administrative trustees named therein.

 

“Reallocation Notice” has the meaning set forth in Section 2.24.

 

“Receivables Securitization Transaction” means any sale, assignment or other
transfer (or series of related sales, assignments or other transfers) by
Holdings or any Subsidiary of accounts receivable, lease receivables or other
payment obligations owing to Holdings or such Subsidiary or any interest in any
of the foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit account related thereto, and any collateral,
guaranties or other property or claims supporting or securing payment by the
obligor thereon of, or otherwise related to, or subject to leases giving rise
to, any such receivables.

 

“Register” has the meaning set forth in Section 9.04.

 

30



--------------------------------------------------------------------------------

“Reinvestment Deadline” has the meaning set forth in the definition of
“Reinvestment Notice”.

 

“Reinvestment Notice” means a written notice executed by a Financial Officer
stating that (a) no Event of Default has occurred and is continuing and (b)
Holdings (directly or indirectly through a Subsidiary Loan Party) intends and
expects to use cash in an amount equal to all or a portion of the Excess Amount
to acquire assets useful in its business on or prior to the date occurring 360
days after the date on which such Excess Amount was created (the “Reinvestment
Deadline”).

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Notice,
the earlier of (a) the Reinvestment Deadline and (b) the date on which Holdings
shall have determined not to acquire assets useful in its business pursuant to
such Reinvestment Notice.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rentals” means the aggregate fixed amounts payable by Holdings or any
Subsidiary under any lease of (or other agreement conveying the right to use)
any real or personal property by Holdings or any Subsidiary, as lessee, other
than (i) any Capital Lease or (ii) any lease with a remaining term of six months
or less which is not renewable solely at the option of the lessee.

 

“Replacement Senior Notes” has the meaning set forth in Section 6.02(o).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans, Incremental Term Loans, Tranche B LC Exposure, unused Commitments and
Excess Tranche B Credit-Linked Deposits representing more than 50% of the sum of
the total Revolving Exposures, outstanding Term Loans, Incremental Term Loans,
Tranche B LC Exposure, unused Commitments and Excess Tranche B Credit-Linked
Deposits at such time. For purposes of determining the Required Lenders, any
amounts denominated in Canadian Dollars shall be translated into Dollars at the
Spot Exchange Rate in effect on the Effective Date.

 

“Reset Date” has the meaning set forth in Section 2.23(a)(ii).

 

“Restricted Debt” has the meaning set forth in clause (d) of Section 6.04.

 

“Restricted Payment” has the meaning set forth in Section 6.04.

 

“Revolving Commitments” means the U.S. $ Revolving Commitments and the Canadian
Revolving Commitments.

 

“Revolving Exposures” means the U.S. $ Revolving Exposures, the Additional
Revolving Exposures and the Canadian Revolving Exposures.

 

31



--------------------------------------------------------------------------------

“Revolving Lenders” means the U.S. $ Revolving Lenders and the Canadian
Revolving Lenders.

 

“Revolving Loans” means the U.S. $ Revolving Loans and Canadian Revolving Loans.

 

“Revolving Maturity Date” means February 13, 2009.

 

“RS Special Purpose Vehicle” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary (or, if not a Subsidiary, the
common equity of which is wholly owned, directly or indirectly, by Holdings) and
which is formed for the purpose of, and engages in no material business other
than, acting as an issuer or a depositor in a Receivables Securitization
Transaction (and, in connection therewith, owning accounts receivable, lease
receivables, other rights to payment, leases and related assets and pledging or
transferring any of the foregoing or interests therein).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies.

 

“Schedule I Reference Banks” means such Schedule I chartered banks under the
Bank Act (Canada) as are mutually agreed upon by the Canadian Administrative
Agent and the Canadian Borrowers.

 

“Schedule II and/or Schedule III Reference Banks” means such Schedule II and/or
Schedule III banks under the Bank Act (Canada) as are mutually agreed upon by
the Canadian Administrative Agent and the Canadian Borrowers.

 

“Secured Parties” has the meaning assigned to such term in the U.S. Security
Agreement.

 

“Securitization Obligations” means, with respect to any Securitization
Transaction, the aggregate investment or claim held at any time by all
purchasers, assignees or transferees of (or of interests in) or holders of
obligations that are supported or secured by (i) in the case of an Equipment
Securitization Transaction, equipment or related assets (and leases, rental
agreements, lease receivables, rights to payment and other interests, rights and
assets described in the definition of Equipment Securitization Transaction) in
connection with such Equipment Securitization Transaction, and (ii) in the case
of a Receivables Securitization Transaction, accounts receivable, lease
receivables and other rights to payment in connection with such Receivables
Securitization Transaction.

 

“Securitization Transaction” means an Equipment Securitization Transaction or a
Receivables Securitization Transaction.

 

“Security Agreements” means the U.S. Security Agreement and the Canadian
Security Agreement.

 

32



--------------------------------------------------------------------------------

“Security Documents” means the Security Agreements, the Pledge Agreements and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

“Seller Subordinated Debt” means unsecured Debt of any Loan Party that:

 

(a) is subordinated, substantially upon the terms set forth in Exhibit J or
other terms that are more favorable to the Lenders, in right of payment to the
payment in full in cash of the Loans and all other amounts owed under the Loan
Documents (whether or not matured or due and payable); and

 

(b) represents all or part of the purchase price payable by Holdings or a
Subsidiary in connection with a transaction described in Section 6.05(c) or
Section 6.05(f).

 

“Senior Debt” means all Funded Debt of Holdings and its Subsidiaries other than
Subordinated Debt and Securitization Obligations.

 

“Senior Note Documents” means the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any Suretyship Liability or other right in respect
thereof.

 

“Senior Notes” means the senior unsecured notes anticipated to be issued by the
U.S. Borrower after the Effective Date to finance the Tender Offer, in an
aggregate principal amount up to $1,000,000,000 and the Debt represented thereby
and by the guarantees thereof.

 

“Senior Notes Indenture” means the indenture under which the Senior Notes are
issued.

 

“Senior Secured Debt” means any Senior Debt secured by a Lien.

 

“Senior Secured Debt to Cash Flow Ratio” means (a) solely for purposes of
Section 6.01(d), as of the last day of any Fiscal Quarter, the ratio of (i)
Senior Secured Debt as of such day (reduced by the amount of any Qualifying Cash
as of such day) to (ii) Cash Flow as of such day, and (b) otherwise, as of any
date, the ratio of (i) Senior Secured Debt as of such date (reduced by the
amount of any Qualifying Cash as of such date) to (ii) Cash Flow as of the last
day of the most recent Fiscal Quarter for which financial statements have been
delivered hereunder, expressed as a fraction with a denominator equal to 1.0;
provided, that for purposes of determining the Senior Secured Debt to Cash Flow
Ratio, Interest Expense attributable to Securitization Transactions shall not be
added to Consolidated Net Income for purposes of determining Cash Flow.

 

“Senior Subordinated Notes” means the unsecured senior subordinated notes issued
by the U.S. Borrower in January 2004 in an aggregate principal amount of
$375,000,000, and the Debt represented thereby and by the guarantees thereof.

 

33



--------------------------------------------------------------------------------

“Senior Subordinated Notes Indenture” means the indenture under which the Senior
Subordinated Notes are issued.

 

“Senior Subordinated Note Documents” means the Senior Subordinated Notes
Indenture and all other instruments, agreements and documents evidencing or
governing the Senior Subordinated Notes or providing for any Suretyship
Liability or other right in respect thereof.

 

“Special Purpose Vehicle” means an ES Special Purpose Vehicle or an RS Special
Purpose Vehicle.

 

“Spot Exchange Rate” means, on any day, with respect to Canadian Dollars, the
spot rate at which Dollars are offered on such day by the Canadian
Administrative Agent in Toronto for Canadian Dollars at approximately 11:00 a.m.
(Toronto time). For purposes of determining the Spot Exchange Rate in connection
with a Canadian Dollar Borrowing, such Spot Exchange Rate shall be determined as
of the Denomination Date for such Borrowing.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the U.S. Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subordinated Debt” means (a) the 9.00% Notes and the unsecured subordinated
guarantees thereof provided for in the applicable Subordinated Note Indenture,
(b) the $525,000,000 of 7.75% unsecured senior subordinated notes due 2013
issued by the U.S. Borrower in November 2003, and the unsecured subordinated
guarantees thereof provided for in the applicable Subordinated Note Indenture,
(c) the $143,750,000 of 1 7/8% unsecured senior subordinated convertible notes
due 2023 issued by the U.S. Borrower in October and December 2003, and the
unsecured subordinated guarantees thereof provided for in the applicable
Subordinated Note Indenture, (d) the Senior Subordinated Notes, (e) Seller
Subordinated Debt and (f) any other unsecured Debt of the Borrowers and
unsecured guarantees thereof by Holdings and/or any Subsidiary of the U.S.
Borrower which (i) is owed to Persons other than officers, employees, directors
or Affiliates of the Borrowers, (ii) has no amortization prior to the date that
is six months after the Term Loan Maturity Date and (iii) has subordination
terms (including subordination terms with respect to guarantees), covenants,
events of default and redemption provisions which are not less favorable to the
Lenders than those set forth in the Subordinated Note Indentures or are
otherwise approved by the Required Lenders, such approval not to be unreasonably
withheld.

 

34



--------------------------------------------------------------------------------

“Subordinated Note Indentures” means each of (a) the Indenture dated as of March
23, 1999, among the U.S. Borrower, various Subsidiaries of the U.S. Borrower and
The Bank of New York, as Trustee, pursuant to which the 9.00% Notes were issued,
(b) the Indenture dated as of November 12, 2003, among the U.S. Borrower,
Holdings and the other guarantors party thereto, and The Bank of New York, as
Trustee, pursuant to which the U.S. Borrower issued $525,000,000 of Subordinated
Debt, (c) the Indenture dated as of October 1, 2003, among the U.S. Borrower,
Holdings and The Bank of New York, as Trustee, pursuant to which the U.S.
Borrower issued $143,750,000 of Subordinated Debt, and (d) the Senior
Subordinated Notes Indenture.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, unlimited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
unlimited liability company, partnership, association or other entity of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned
by the parent or one or more subsidiaries of the parent or by the parent and one
or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of Holdings (including the Borrowers).

 

“Subsidiary Loan Party” means any Subsidiary (including the Borrowers) other
than a Foreign Subsidiary or an Excluded Subsidiary.

 

“Suretyship Liability” means, with respect to any Person, any liability of such
Person with respect to any agreement, undertaking or arrangement by which such
Person guarantees, endorses or otherwise becomes or is contingently liable upon
(by direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to or otherwise to invest in a debtor, or otherwise to
assure a creditor against loss) any Debt (or, other than for purposes of the
definition of Debt, any other obligation or other liability) of any other Person
(other than by endorsements of instruments in the course of collection), or
guarantees the payment of dividends or other distributions upon the shares of
any other Person. The amount of any Person’s obligation in respect of any
Suretyship Liability shall (subject to any limitation set forth therein) be
deemed to be the principal amount of the debt, obligation or other liability
supported thereby.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any U.S. $
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

35



--------------------------------------------------------------------------------

“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended, and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” means, with respect to any Person, the sum of (a)
all remaining rental obligations of such Person as lessee under Synthetic Leases
which are attributable to principal and, without duplication, (b) all rental and
purchase price payment obligations of such Person under Synthetic Leases
assuming such Person exercises the option to purchase the leased property at the
end of the lease term.

 

“Tangible Assets” means at any time all assets of Holdings and its Subsidiaries
excluding all Intangible Assets. For purposes of the foregoing, “Intangible
Assets” means goodwill, patents, trade names, trademarks, copyrights,
franchises, experimental expense, organization expense and any other assets that
are properly classified as intangible assets in accordance with GAAP.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“10.75% Notes” means the collective reference to (i) the $450,000,000 of 10.75%
notes due April 2008 issued by the U.S. Borrower in April 2001, (ii) the
$210,000,000 of 10.75% notes due April 2008 issued by the U.S. Borrower in
December 2002 and (iii) the $200,000,000 of 10.75% notes due April 2008 issued
by the U.S. Borrower in April 2003.

 

“10.75% Notes Indenture” means the indentures under which the 10.75% Notes were
issued.

 

“Tender Offer” means the U.S. Borrower’s pending offer to purchase up to
$860,000,000 aggregate principal amount of the 10.75% Notes pursuant to a tender
offer therefor.

 

“Term Lenders” means the Initial Term Lenders and the Tranche B Term Loan
Lenders.

 

“Term Loans” means the Initial Term Loans and the Tranche B Term Loans.

 

“Term Loan Commitment Fee” has the meaning set forth in Section 2.12(a).

 

“Term Loan Maturity Date” means February 14, 2011.

 

“Total Additional Revolving Commitment” means, at any time, the aggregate amount
of the Additional Revolving Commitments, as in effect at such time,

 

36



--------------------------------------------------------------------------------

but not to exceed $150,000,000. The Total Additional Revolving Commitment on the
Effective Date is $0.

 

“Total Canadian Revolving Commitment” means, at any time, the aggregate amount
of the Canadian Revolving Commitments, as in effect at such time, but not to
exceed $150,000,000. The Total Canadian Revolving Commitment on the Effective
Date is U.S. $150,000,000.

 

“Total Tranche B Credit-Linked Deposit” means, at any time, the sum of all
Tranche B Credit-Linked Deposits at such time.

 

“Total U.S. $ Revolving Commitment” means, at any time, the aggregate amount of
the U.S. $ Revolving Commitments, as in effect at such time. The Total U.S. $
Revolving Commitment on the Effective Date is $500,000,000.

 

“Tranche B Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Tranche B Maturity Date and
the date on which all of the Tranche B Credit-Linked Deposits have been either
returned to the Tranche B Lenders or converted to Tranche B Term Loans.

 

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Credit-Linked Deposit hereunder on the
Effective Date, expressed as an amount representing the maximum amount of the
Tranche B Credit-Linked Deposit to be made by such Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Tranche B
Commitment is set forth in Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche B Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche B Commitments
is $150,000,000.

 

“Tranche B Credit-Linked Deposit” means, as to each Tranche B Lender, the cash
deposit made by such Lender to the Tranche B Credit-Linked Deposit Account
pursuant to Section 2.01(a), as such deposit may be (a) reduced from time to
time pursuant to Section 2.05(e), Section 2.08 or Section 2.20(e), (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 and (c) increased from time to time pursuant to Section
2.05(e).

 

“Tranche B Credit-Linked Deposit Account” means the account established by the
U.S. Administrative Agent under its sole and exclusive control maintained at the
office of JPMorgan Chase Bank, 270 Park Avenue, New York, NY 10017, designated
as the “Tranche B Credit-Linked Deposit Account” that shall be used solely to
hold the Tranche B Credit-Linked Deposits.

 

“Tranche B LC Disbursement” means any payment made by an Issuing Bank pursuant
to a Tranche B Letter of Credit.

 

37



--------------------------------------------------------------------------------

“Tranche B LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Tranche B Letters of Credit at such time plus (b) the
aggregate amount of all Tranche B LC Disbursements that have not yet been
reimbursed by or on behalf of the U.S. Borrower at such time. The Tranche B LC
Exposure of any Tranche B Lender at any time shall be its Applicable Percentage
of the total Tranche B LC Exposure at such time.

 

“Tranche B Lender” means a Lender having a Tranche B Commitment or a Tranche B
Credit-Linked Deposit.

 

“Tranche B Letters of Credit” means, at any time, Letters of Credit in an amount
equal to the lesser of (i) the Total Tranche B Credit Linked Deposit and (ii)
the aggregate amount of outstanding Letters of Credit at such time. Letters of
Credit will from time to time be deemed to be Tranche B Letters of Credit or
U.S. Revolving Letters of Credit in accordance with the provisions of Section
2.05(a).

 

“Tranche B Maturity Date” means February 14, 2011.

 

“Tranche B Participation Fee” means the participation fee payable to the Tranche
B Lenders pursuant to Section 2.12(c).

 

“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.

 

“Tranche B Term Loan” means a Loan made pursuant to paragraph (e) of Section
2.20.

 

“Tranche B Term Loan Lender” means a Lender with an outstanding Tranche B Term
Loan.

 

“Transactions” means (a) the repayment by the U.S. Borrower and its Subsidiaries
of all amounts outstanding under the Existing Credit Agreement (other than the
principal amount of any loans outstanding thereunder on the Effective Date that
are held by, or assigned to, the Lenders hereunder and are to remain outstanding
hereunder as provided in Section 2.01(b) and the Existing Letters of Credit
deemed issued hereunder as provided in Section 2.05(a)) and the amendment and
restatement of the Existing Credit Agreement as provided in this Agreement; (b)
the execution, delivery and performance by each Loan Party of the Loan Documents
to which it is to be a party (including the granting of Liens pursuant to the
Security Documents), the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder; (c) the execution, delivery and
performance by the U.S. Borrower of the Note Documents to which it is to be a
party, the issuance of the Notes and the use of the proceeds thereof; (d) the
9.25% Redemption; (e) the 9.00% Redemption; and (f) the Tender Offer.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the

 

38



--------------------------------------------------------------------------------

Adjusted IBO Rate, the Alternate Base Rate, the Canadian Prime Rate and the
Discount Rate applicable to B/As or B/A Equivalent Notes.

 

“UR Canada” means United Rentals of Canada, Inc., a corporation organized and
existing under the laws of Canada.

 

“UR Nova Scotia (No. 1)” means United Rentals of Nova Scotia (No. 1), ULC, a
Nova Scotia unlimited liability company.

 

“UR Nova Scotia (No. 2)” means United Rentals of Nova Scotia (No. 2), ULC, a
Nova Scotia unlimited liability company.

 

“UR Partnership” means UR Canadian Financing Partnership, a partnership formed
under the laws of Nova Scotia.

 

“U.S. $ Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Maturity Date
and (b) the date of termination of the U.S. $ Revolving Commitments.

 

“U.S. $ Revolving Borrowing” means a Borrowing comprised of U.S. $ Revolving
Loans.

 

“U.S. $ Revolving Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender to make U.S. $ Revolving Loans during the U.S. $
Revolving Availability Period and to acquire participations in U.S. Revolving
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum potential aggregate amount of such Lender’s U.S. $
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 or 2.25 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 2.19 or
9.04. The initial amount of each U.S. $ Revolving Lender’s U.S. $ Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its U.S. $ Revolving
Commitment, as applicable.

 

“U.S. $ Revolving Commitment Fee” has the meaning set forth in Section 2.12(a).

 

“U.S. $ Revolving Exposure” means, with respect to any U.S. $ Revolving Lender
at any time, the sum of (a) the aggregate principal amount at such time of all
outstanding U.S. $ Revolving Loans of such Lender, plus (b) the aggregate amount
at such time of such Lender’s U.S. Revolving LC Exposure, plus (c) the aggregate
amount at such time of such Lender’s Swingline Exposure.

 

“U.S. $ Revolving Lender” means a Lender with a U.S. $ Revolving Commitment or
U.S. $ Revolving Exposure.

 

“U.S. $ Revolving LC Limit” means $250,000,000 plus, if applicable, an amount
equal to the aggregate amount by which the Total Tranche B Credit-Linked Deposit
has been reduced pursuant to Section 2.08(b) or 2.20(e); provided that the U.S.
$

 

39



--------------------------------------------------------------------------------

Revolving LC Limit shall not exceed the lesser of (i) $400,000,000 or (ii) the
Total U.S. $ Revolving Commitment.

 

“U.S. $ Revolving Loan” means any loan made by a U.S. $ Revolving Lender
pursuant to its U.S. $ Revolving Commitment.

 

“U.S. Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder, and any successor appointed in
accordance with Article VIII.

 

“U.S. Borrower” means United Rentals (North America), Inc., a Delaware
corporation.

 

“U.S. Collateral Agent” means Bank of America, N.A., in its capacity as
collateral agent for the Secured Parties under the U.S. Security Documents and
the U.S. Guaranty, and any successor appointed in accordance with Article VIII.

 

“U.S. Guaranty” means the Fourth Restated U.S. Guaranty, substantially in the
form of Exhibit B, made by Holdings, the U.S. Subsidiary Loan Parties (other
than the U.S. Borrower), UR Nova Scotia (No. 1) and UR Nova Scotia (No. 2) in
favor of the U.S. Collateral Agent for the benefit of the Secured Parties.

 

“U.S. Loan Parties” means Holdings, the U.S. Borrower and any Subsidiary party
to the U.S. Guaranty (other than UR Nova Scotia (No. 1) and UR Nova Scotia (No.
2)).

 

“U.S. Pledge Agreements” means (a) the Consolidated Restated U.S. Pledge
Agreement, substantially in the form of Exhibit C-1, among Holdings, the U.S.
Borrower, the U.S. Subsidiary Loan Parties and the U.S. Collateral Agent for the
benefit of the Secured Parties and (b) with respect to United Equipment Rentals
Gulf, LP and United Rentals (Delaware), Inc., the Amended and Restated Pledge
Agreement, substantially in the form of Exhibit C-2.

 

“U.S. Revolving LC Disbursement” means any payment made by an Issuing Bank
pursuant to a U.S. Revolving Letter of Credit.

 

“U.S. Revolving LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding U.S. Revolving Letters of Credit at such time
plus (b) the aggregate amount of all U.S. Revolving LC Disbursements that have
not yet been reimbursed by or on behalf of the U.S. Borrower at such time. The
U.S. Revolving LC Exposure of any U.S. $ Revolving Lender at any time shall be
its Applicable Percentage of the total U.S. Revolving LC Exposure at such time.

 

“U.S. Revolving Letter of Credit” means, at any time, any Letter of Credit other
than a Tranche B Letter of Credit.

 

“U.S. Security Agreement” means the Fourth Restated U.S. Security Agreement,
substantially in the form of Exhibit D, among Holdings, the U.S. Borrower,

 

40



--------------------------------------------------------------------------------

the U.S. Subsidiary Loan Parties and the U.S. Collateral Agent for the benefit
of the Secured Parties.

 

“U.S. Security Documents” means the U.S. Security Agreement, the U.S. Pledge
Agreement and each other security agreement or other instrument or document
executed and delivered by any U.S. Loan Party pursuant to Section 5.12 and 5.13
to secure any of the Obligations.

 

“U.S. Subsidiary Loan Party” means each Subsidiary Loan Party that is not a
Canadian Subsidiary Loan Party.

 

“Vendor Financing Arrangement” means any financing arrangement provided by a
Person (other than Holdings or any Affiliate thereof) to any purchaser of
equipment sold by Holdings or any Subsidiary in the ordinary course of business,
the terms of which provide for recourse against Holdings and/or the applicable
Subsidiary in the event of default by the purchaser.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing”), by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Term Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed

 

41



--------------------------------------------------------------------------------

to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Holdings
notifies the U.S. Administrative Agent that Holdings requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the U.S. Administrative Agent notifies Holdings that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, (i) each Initial Term Lender agrees to make an Initial Term Loan to the
U.S. Borrower (or to purchase Existing Term Loans or Assigned Debt (or, to the
extent agreed to by the U.S. Borrower and the Agents in accordance with Section
2.01(b), to retain Existing Term Loans) that shall thereupon be deemed to
constitute Initial Term Loans) on each of the Effective Date and one other date
during the Delayed Funding Period in an aggregate principal amount not exceeding
its Initial Term Loan Commitment in effect on such date; provided that the
Initial Term Loans made on the Effective Date shall be in an aggregate amount
equal to $550,000,000 (including pursuant to purchases of Existing Term Loans or
Assigned Debt or the retention of Existing Term Loans), (ii) each U.S. $
Revolving Lender agrees to make U.S. $ Revolving Loans to the U.S. Borrower from
time to time during the U.S. $ Revolving Availability Period, in Dollars, in an
aggregate principal amount that will not result in such Lender’s U.S. $
Revolving Exposure exceeding such Lender’s U.S. $ Revolving Commitment, (iii)
each Canadian Revolving Lender agrees to make Canadian Revolving Loans
(including, with respect to Canadian Revolving Loans denominated in Canadian
Dollars, by means of a B/A or B/A Equivalent Note), to the Canadian Borrowers
from time to time during the Canadian Revolving Availability Period, in Canadian
Dollars and in Dollars, in an aggregate principal amount that will not result in
such Lender’s Canadian Revolving Exposure exceeding such Lender’s Canadian
Revolving Commitment, (iv) each Additional Revolving Lender agrees to make
Additional Revolving Loans to the U.S. Borrower from time to time during the
Additional Revolving Availability Period, in Dollars, in an aggregate principal
amount that will not result in the aggregate principal amount of such Lender’s
Additional Revolving Loans exceeding such Lender’s Additional Revolving
Commitment and (v) each Tranche B Lender agrees to make a Tranche B
Credit-Linked Deposit, in Dollars, on the Effective Date in an aggregate amount
equal to its Tranche B Commitment. Within the foregoing limits and subject to
the terms and conditions set

 

42



--------------------------------------------------------------------------------

forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans and
Additional Revolving Loans. Amounts repaid in respect of Term Loans or Tranche B
Credit-Linked Deposits may not be reborrowed.

 

(b) It is the purpose and intent of this Agreement that, after giving effect to
the amendment and restatement of the Existing Credit Agreement and the fundings
hereunder on the Effective Date, each Initial Term Lender will hold outstanding
Initial Term Loans in an aggregate principal amount equal to its pro rata share
of $550,000,000 (and have a remaining Initial Term Loan Commitment in the amount
set forth opposite its name on Schedule 2.01 minus the amount of its outstanding
Initial Term Loans), each U.S. $ Revolving Lender will have a U.S. $ Revolving
Commitment as set forth opposite its name on Schedule 2.01, each Canadian
Revolving Lender will have a Canadian Revolving Commitment as set forth opposite
its name on Schedule 2.01, each Additional Revolving Lender will have an
Additional Revolving Commitment as set forth opposite its name on Schedule 2.01
and each Tranche B Lender will have a Tranche B Credit-Linked Deposit in an
amount equal to its Tranche B Commitment set forth opposite its name on Schedule
2.01 (and any extensions of credit hereunder will be made ratably in accordance
with the applicable Commitments). In order to give effect to the foregoing, on
and as of the Effective Date (i) each Lender that holds any “Term Loans” then
outstanding under and as defined in the Existing Credit Agreement (“Existing
Term Loans”) shall be deemed to have assigned (and hereby assigns, effective on
the Effective Date) the outstanding principal of its Existing Term Loans (or, in
the case of any such Lender agreed to by the Agents and the U.S. Borrower, a
portion, which may be none, of the outstanding principal of such Lender’s
Existing Term Loans agreed to by the Agents and the U.S. Borrower) to the
Initial Term Lenders hereunder, (ii) each Initial Term Lender shall fund to the
U.S. Administrative Agent, in accordance with this Agreement, the full amount of
its Initial Term Loan Commitment (less the aggregate principal amount of such
Lender’s Existing Term Loans (if any) that is not assigned by such Lender
pursuant to clause (i) above), with such funding being treated as the purchase
of Existing Term Loans under clause (i) above, the purchase of Assigned Debt
and/or the advance of additional Initial Term Loans, as appropriate, (iii)
Existing Term Loans and Assigned Debt purchased as provided above and additional
Initial Term Loans made hereunder shall be allocated among the Initial Term
Lenders to achieve the result specified in the first sentence of this paragraph,
(iv) the U.S. Administrative Agent will apply the proceeds of the fundings
described in clause (ii) above, first, to pay the purchase price of the Existing
Term Loans and Assigned Debt (in an amount equal to 100% of the principal amount
thereof) and, second, as specified by the U.S. Borrower in accordance with the
applicable provisions of this Agreement, (v) the U.S. Borrower will pay all
accrued interest and other amounts owing in respect of the Existing Term Loans
and Assigned Debt (other than outstanding principal so assigned and purchased or
outstanding principal not so assigned and purchased by virtue of the operation
of the final parenthetical to clause (i) above, with such assignments, in the
case of assignments of Debt under the Existing Credit Agreement, being treated
as prepayments for purposes of Section 2.16 of the Existing Credit Agreement,
(vi) the Borrowers will pay all other amounts then outstanding or accrued and
owing under the Existing Credit Agreement (including outstanding “Revolving
Loans” (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement but excluding reimbursement obligations relating to

 

43



--------------------------------------------------------------------------------

Existing Letters of Credit to the extent such Existing Letters of Credit have
not yet been drawn), but without prejudice to each Borrower’s right to borrow
Revolving Loans, Additional Revolving Loans and Swingline Loans hereunder in
accordance with this Agreement, (vii) all “Commitments”, as defined in the
Existing Credit Agreement, shall be reallocated as Commitments as provided in
Schedule 2.01 and, to the extent inconsistent with such Schedule, shall be
terminated, (viii) the “Interest Period”, as defined in the Existing Credit
Agreement, of all Existing Term Loans and Assigned Debt shall terminate and the
initial Interest Period of the Initial Term Loans hereunder resulting from the
purchase of such Existing Term Loans and Assigned Debt shall be determined based
upon the U.S. Borrower’s initial notice under Section 2.03 and (ix) the Existing
Credit Agreement shall be amended and restated in its entirety into a
replacement agreement in the form of this Agreement. On the Effective Date, the
Existing Credit Agreement shall be deemed amended and restated in its entirety
as set forth herein and all Existing Term Loans and Assigned Debt shall continue
to remain outstanding as Initial Term Loans hereunder, without extinguishing
such Debt. The amendment and restatement of the Existing Credit Agreement shall
not affect the Borrowers’ liability in respect of their respective obligations
accrued thereunder. However, unless and until the Effective Date occurs as
provided herein, the Existing Credit Agreement shall remain in effect and shall
not be affected by this Agreement.

 

(c) Notwithstanding anything to the contrary herein, it is understood that all
Existing B/As will, as of the Effective Date, continue to remain outstanding as
B/As under this Agreement (and the lenders under the Existing Credit Agreement
holding such Existing B/As will, as of the Effective Date, continue to hold such
Existing B/As under this Agreement, without any change to such Lenders or any
such Lender’s interest therein and any Lender not holding such Existing B/As
under the Existing Credit Agreement shall not acquire any right or interest in
such Existing B/As, or in any amounts payable by the applicable Canadian
Borrower in respect thereof, by virtue of being a Lender hereunder) without any
change in the B/A Spread, Contract Period and maturity date applicable thereto
under the Existing Credit Agreement. It is understood that, as a result of such
Existing B/As continuing to remain outstanding as B/As under this Agreement as
set forth in the previous sentence, as of the Effective Date utilization of the
Total Canadian Revolving Commitment will not be pro rata based upon each
Canadian Revolving Lender’s Canadian Revolving Commitment. Accordingly, until
all Existing B/As have been repaid, (i) any Canadian Revolving Loans made by the
Canadian Revolving Lenders while such Existing B/As are outstanding shall be
made ratably in accordance with each Canadian Revolving Lender’s Canadian
Revolving Commitment without regard to utilization of such Canadian Revolving
Commitments, provided that no Canadian Revolving Lender shall be required to
fund any amount in respect of such Canadian Revolving Loans if the funding of
such amount would cause the Canadian Revolving Exposure of such Canadian
Revolving Lender to exceed such Canadian Revolving Lender’s Canadian Revolving
Commitment, and (ii) Canadian Commitment Fees will accrue on each Canadian
Revolving Lender’s average daily unused amount of its Canadian Revolving
Commitment (and shall not accrue pro rata based on the aggregate average daily
unused amount of the Total Canadian Revolving Commitment).

 

44



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan
and subject to Section 2.01(c)) shall be made as part of a Borrowing consisting
of Loans of the same Class and Type made by the Lenders ratably in accordance
with their respective Commitments of the applicable Class. The failure of any
Lender to make any Loan or Tranche B Credit-Linked Deposit required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.14, (i) each U.S. Revolving Borrowing, Additional
Revolving Borrowing and Term Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as the U.S. Borrower may request in accordance herewith, and
(ii) each Canadian Revolving Borrowing shall be comprised entirely of B/A
Borrowings, Canadian Prime Rate Borrowings, ABR Loans or Eurodollar Loans as the
applicable Canadian Borrower may request in accordance herewith. Each Swingline
Loan shall be an ABR Loan. Each Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the U.S. Borrower or the Canadian Borrowers to repay such Loan in
accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $3,000,000. At the time that (i) each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $3,000,000 and (ii) each
Canadian Prime Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of C $500,000 and not less than C
$3,000,000; provided that an ABR U.S. $ Revolving Borrowing, an ABR Additional
Revolving Borrowing, an ABR Canadian Revolving Borrowing or a Canadian Prime
Rate Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total U.S. $ Revolving Commitments, Additional Revolving
Commitments or Canadian Revolving Commitments, as applicable, or (in the case of
an ABR U.S. $ Revolving Borrowing) that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e). The Loans comprising
any B/A Borrowing shall, subject to Section 2.22, be in an aggregate principal
amount that is an integral multiple of C $100,000 and not less than C
$1,000,000. The Loans comprising each Canadian Dollar Borrowing shall be made in
the amount specified in the applicable Borrowing Request for such Borrowing.
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $100,000. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of eight Eurodollar Borrowings or eight B/A Borrowings of
any Class outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period or Contract Period (in the case of a B/A Borrowing)

 

45



--------------------------------------------------------------------------------

requested with respect thereto would end after the Revolving Maturity Date or
Term Loan Maturity Date, as applicable.

 

(e) (i) The U.S. Administrative Agent shall notify the U.S. Borrower and the
U.S. $ Revolving Lenders of the amount of the aggregate U.S. $ Revolving
Exposure, (ii) the Canadian Administrative Agent shall notify the Canadian
Borrowers and the Canadian Revolving Lenders of the amount of the aggregate
Canadian Revolving Exposure and (iii) the U.S. Administrative Agent shall notify
the U.S. Borrower and the Additional Revolving Lenders of the amount of the
aggregate Additional Revolving Loans, in each case promptly following the last
day of each March, June, September and December.

 

(f) Notwithstanding anything in the definition of “Interest Period” or otherwise
to the contrary herein, any Borrowings funded on the Effective Date may be at a
eurodollar option for a period of one week or less and any such Borrowings may
be made on same-day notice.

 

SECTION 2.03. Requests for Borrowings. To request a U.S. $ Revolving Borrowing,
Additional Revolving Borrowing or Initial Term Borrowing (or to request the
funding of the Tranche B Credit-Linked Deposits), the U.S. Borrower shall notify
the U.S. Administrative Agent, and to request a Canadian Revolving Borrowing,
the applicable Canadian Borrower shall notify the Canadian Administrative Agent,
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, two Business Days before the date of
the proposed Borrowing, (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing, (c) in
the case of a B/A Borrowing, not later than 10:00 a.m., Toronto time, one
Business Day before the date of such proposed Borrowing, (d) in the case of a
Canadian Prime Rate Borrowing, not later than 11:00 a.m., Toronto time, one
Business Day before the date of such proposed Borrowing and (e) in the case of
the funding of the Tranche B Credit-Linked Deposits, not later than 11:00 a.m.,
New York City time, one Business Day before the Effective Date. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the U.S. Administrative Agent or the
Canadian Administrative Agent, as applicable, of a written Borrowing Request in
a form approved by the applicable Administrative Agent and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request in
respect of a Borrowing shall specify the following information in compliance
with Section 2.02:

 

(i) the Borrower requesting such Borrowing;

 

(ii) whether the requested Borrowing is to be a U.S. $ Revolving Borrowing,
Additional Revolving Borrowing, Canadian Revolving Borrowing or Initial Term
Borrowing;

 

(iii) the aggregate amount of such Borrowing (which shall be expressed in
Dollars, except when such Borrowing is a Canadian Dollar Borrowing) or, in the
case of a B/A Borrowing, the face amount of the Bankers’ Acceptance being
requested;

 

46



--------------------------------------------------------------------------------

(iv) the date of such Borrowing, which shall be a Business Day;

 

(v) whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing, a
B/A Borrowing or a Canadian Prime Rate Borrowing;

 

(vi) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vii) if such Borrowing is to be a B/A Borrowing, the Contract Period and
maturity date thereof, which shall be a period contemplated by the definition of
the term “Contract Period”;

 

(viii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06; and

 

(ix) the currency of such Borrowing (which (A) shall be Dollars, in the case of
any Initial Term Borrowing, U.S. $ Revolving Borrowing or Additional Revolving
Borrowing and (B) shall be Canadian Dollars or Dollars, in the case of any
Canadian Revolving Borrowing).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing if a U.S. $ Revolving Borrowing, Additional
Revolving Borrowing, Initial Term Borrowing or a Canadian Revolving Borrowing
denominated in Dollars, and a Canadian Prime Rate Borrowing if a Canadian
Revolving Borrowing denominated in Canadian Dollars. If no election as to
currency is specified for a Canadian Revolving Borrowing, then the requested
Borrowing shall be a Canadian Dollar Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
U.S. Borrower or applicable Canadian Borrower shall be deemed to have selected
an Interest Period of one month’s duration. If no Contract Period is specified
with respect to any requested B/A Borrowing, then the applicable Canadian
Borrower shall be deemed to have selected a Contract Period of 30 days’
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the applicable Administrative Agent shall advise each applicable
Lender participating in the Borrowing of the details thereof and of the amount
of such Lender’s Loan to be made as part of the requested Borrowing and, in the
case of a Canadian Revolving Borrowing to be denominated in Canadian Dollars, of
the Canadian Dollar amount of such Borrowing and the Spot Exchange Rate utilized
to determine such amount.

 

The U.S. Borrower shall include in its initial notice under this Section all
information with respect to amounts to be funded to purchase Existing Term Loans
and Assigned Debt, as provided in Section 2.01.

 

47



--------------------------------------------------------------------------------

The Borrowing Request in respect of the funding of the Tranche B Credit-Linked
Deposits shall specify the aggregate amount to be funded and the date of such
funding, which shall be a Business Day.

 

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the U.S. Borrower
from time to time during the U.S. $ Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$35,000,000 or (ii) the sum of the aggregate U.S. $ Revolving Exposures
exceeding the Total U.S. $ Revolving Commitment; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the U.S. Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the U.S. Borrower shall notify the U.S.
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
U.S. Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the U.S. Borrower. The Swingline Lender shall make each
Swingline Loan available to the U.S. Borrower by means of a credit to the
general deposit account of the U.S. Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the U.S. Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the U.S. $ Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which such U.S. $ Revolving Lenders
will participate. Promptly upon receipt of such notice, the U.S. Administrative
Agent will give notice thereof to each U.S. $ Revolving Lender, specifying in
such notice such U.S. $ Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each U.S. $ Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
U.S. Administrative Agent, for the account of the Swingline Lender, such U.S. $
Revolving Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
U.S. $ Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each U.S. $
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans

 

48



--------------------------------------------------------------------------------

made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the U.S. $ Revolving Lenders), and the U.S.
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the U.S. $ Revolving Lenders. The U.S. Administrative Agent
shall notify the U.S. Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the U.S. Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the U.S.
Borrower (or other party on behalf of the U.S. Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the U.S. Administrative
Agent; any such amounts received by the U.S. Administrative Agent shall be
promptly remitted by the U.S. Administrative Agent to the U.S. $ Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the U.S. Borrower of any default in the payment thereof.

 

SECTION 2.05. Letters of Credit. (a) General. Upon the Effective Date, the
Existing Letters of Credit will automatically, without any action on the part of
any Person, be deemed to be Letters of Credit issued hereunder for the account
of the U.S. Borrower for all purposes of this Agreement and the other Loan
Documents. In addition, subject to the terms and conditions set forth herein
(including, with respect to issuances of Tranche B Letters of Credit, Section
2.20), the U.S. Borrower may request the issuance of (i) Tranche B Letters of
Credit, at any time and from time to time during the Tranche B Availability
Period and prior to the date that is five Business Days prior to the Tranche B
Maturity Date, and (ii) U.S. Revolving Letters of Credit, at any time and from
time to time during the U.S. $ Revolving Availability Period and prior to the
date that is five Business Days prior to the Revolving Maturity Date, in each
case, for its own account, in a form reasonably acceptable to the U.S.
Administrative Agent and the Issuing Bank. For purposes hereof, (i) Letters of
Credit shall at all times and from time to time be deemed to be Tranche B
Letters of Credit in the amount specified in the definition of Tranche B Letters
of Credit and be deemed to be U.S. Revolving Letters of Credit only to the
extent, and in an amount by which, the aggregate amount of outstanding Letters
of Credit exceeds such amount specified in the definition of Tranche B Letters
of Credit, (ii) drawings under any Letter of Credit shall be deemed to have been
made under U.S. Revolving Letters of Credit for so long as, and to the extent
that, there are any undrawn U.S. Revolving Letters of Credit outstanding (and
thereafter shall be deemed to have been made under Tranche B Letters of Credit)
and (iii) any Letter of Credit that expires or terminates will be deemed to be a
U.S. Revolving Letter of Credit, for so long as, and to the extent that, there
are outstanding U.S. Revolving Letters of Credit immediately prior to such
expiration or termination; provided, however, that, at any time during which an
Event of Default shall have occurred and be continuing, (A) Letters of Credit
shall be deemed to be U.S. Revolving Letters of Credit and Tranche B Letters of
Credit, (B) drawings under Letters of Credit shall be deemed to have been made
under U.S. Revolving Letters of Credit and Tranche B Letters of Credit and (C)
any Letter of Credit that expires or terminates shall be deemed to be a U.S.
Revolving Letter of Credit and a Tranche B Letter of Credit, in each case pro
rata based upon (1) the U.S.

 

49



--------------------------------------------------------------------------------

Revolving LC Exposure at the time such Event of Default occurred and (2) the
Tranche B LC Exposure at the time such Event of Default occurred. To the extent
necessary to implement the foregoing, the identification of a Letter of Credit
as a U.S. Revolving Letter of Credit or a Tranche B Letter of Credit may change
from time to time and a portion of a Letter of Credit may be deemed to be a
Tranche B Letter of Credit and the remainder be deemed to be a U.S. Revolving
Letter of Credit. Notwithstanding the foregoing, the entire face amount of any
Letter of Credit with an expiration date after the Revolving Maturity Date shall
at all times be deemed to be a Tranche B Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the U.S. Borrower to, or entered into by the U.S. Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. All Letters of Credit shall be denominated in
Dollars.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the U.S. Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
U.S. Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the U.S. Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the U.S. Borrower shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Tranche B LC Exposure shall not exceed the Total
Tranche B Credit-Linked Deposit, (ii) the U.S. Revolving LC Exposure shall not
exceed the U.S. $ Revolving LC Limit and (iii) the aggregate U.S. $ Revolving
Exposures shall not exceed the Total U.S. $ Revolving Commitment.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any Existing Letter of
Credit having a later expiration date, such expiration date) or, in the case of
any renewal or extension thereof, one year after such renewal or extension, and
(ii) (A) with respect to any U.S. Revolving Letter of Credit, the date that is
five Business Days prior to the Revolving Maturity Date and (B) with respect to
any Tranche B Letter of Credit, the date that is five Business Days prior to the
Tranche B Maturity Date; provided, that, so long as the Mandatory Prepayment
Reference Debt exceeds $250,000,000, each Letter of Credit shall expire at or
prior to the close of business on the earlier of the date determined pursuant to
the

 

50



--------------------------------------------------------------------------------

foregoing provisions of this paragraph and the date that is five Business Days
prior to the Mandatory Prepayment Date.

 

(d) Participations. (i) By the issuance of a U.S. Revolving Letter of Credit (or
an amendment to a U.S. Revolving Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the U.S. $
Revolving Lenders, the Issuing Bank hereby grants to each U.S. $ Revolving
Lender, and each U.S. $ Revolving Lender hereby acquires from the Issuing Bank,
a participation in such U.S. Revolving Letter of Credit (including each Existing
Letter of Credit that is a U.S. Revolving Letter of Credit) equal to such U.S. $
Revolving Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such U.S. Revolving Letter of Credit. In consideration and in
furtherance of the foregoing, each U.S. $ Revolving Lender hereby absolutely and
unconditionally agrees to pay to the U.S. Administrative Agent, for the account
of the Issuing Bank, such U.S. $ Revolving Lender’s Applicable Percentage of
each U.S. Revolving LC Disbursement made by the Issuing Bank and not reimbursed
by the U.S. Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the U.S.
Borrower for any reason. Each U.S. $ Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of U.S. Revolving Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any U.S. Revolving Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the U.S. $ Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(ii) On the Effective Date, without any further action on the part of the
Issuing Bank or the Tranche B Lenders, the Issuing Bank hereby grants to each
Tranche B Lender, and each Tranche B Lender hereby acquires from the Issuing
Bank, a participation in each Tranche B Letter of Credit equal to such Tranche B
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Tranche B Letter of Credit. The aggregate purchase price for the
participations of each Tranche B Lender in Tranche B Letters of Credit shall
equal the amount of the Tranche B Credit-Linked Deposit of such Tranche B
Lender. Each Tranche B Lender shall pay to the Administrative Agent its Tranche
B Credit-Linked Deposit in full on the Effective Date. Each Tranche B Lender
hereby absolutely and unconditionally agrees that if the Issuing Bank makes a
Tranche B LC Disbursement which is not reimbursed by the U.S. Borrower on the
date due as provided in paragraph (e) of this Section, or is required to refund
any reimbursement payment in respect of a Tranche B LC Disbursement to the U.S.
Borrower for any reason, the Administrative Agent shall reimburse the Issuing
Bank for the amount of such Tranche B LC Disbursement from such Tranche B
Lender’s Tranche B Credit-Linked Deposit on deposit in the Tranche B
Credit-Linked Deposit Account. In the event the Tranche B Credit-Linked Deposit
Account is charged by the Administrative Agent to reimburse the Issuing Bank for
an unreimbursed Tranche B LC Disbursement, the U.S. Borrower shall have the
right, at any time prior to the Tranche B Maturity Date, to pay over to the
Administrative Agent in reimbursement thereof an amount equal to the amount so
charged, and such payment shall be deposited by the

 

51



--------------------------------------------------------------------------------

Administrative Agent in the Tranche B Credit Linked Deposit Account. Each
Tranche B Lender acknowledges and agrees that its obligation to acquire and fund
participations in respect of Tranche B Letters of Credit pursuant to this
subparagraph (ii) is unconditional and irrevocable and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Tranche B Letter of Credit or the occurrence and continuance of a Default or
the return of the Tranche B Credit Linked Deposits, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Without limiting the foregoing, each Tranche B Lender irrevocably
authorizes the Administrative Agent to apply amounts of its Tranche B
Credit-Linked Deposit as provided in this subparagraph (ii).

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the U.S. Borrower shall reimburse such LC Disbursement by
paying to the U.S. Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the U.S. Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the U.S. Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the U.S. Borrower receives such notice, if such notice is received
prior to 10:00 a.m., New York City time, on the day of receipt, or (ii) the
Business Day immediately following the day that the U.S. Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than $1,000,000, the U.S.
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR U.S. $ Revolving Borrowing or Swingline Loan in an equivalent amount and, to
the extent so financed, the U.S. Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR U.S. $ Revolving Borrowing
or Swingline Loan. If the U.S. Borrower fails to make any such reimbursement
payment required by this paragraph with respect to a U.S. Revolving Letter of
Credit when due, the U.S. Administrative Agent shall notify each U.S. $
Revolving Lender of the applicable U.S. Revolving LC Disbursement, the payment
then due from the U.S. Borrower in respect thereof and such U.S. $ Revolving
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each U.S. $ Revolving Lender shall pay to the U.S. Administrative Agent
its Applicable Percentage of the payment then due from the U.S. Borrower, in the
same manner as provided in Section 2.06 with respect to Loans made by such U.S.
$ Revolving Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the U.S. $ Revolving Lenders), and the U.S.
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the U.S. $ Revolving Lenders. Promptly following receipt by
the U.S. Administrative Agent of any payment from the U.S. Borrower pursuant to
this paragraph, the U.S. Administrative Agent shall distribute such payment to
the Issuing Bank or, to the extent that U.S. $ Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
U.S. $ Lenders and the Issuing Bank as their interests may appear. Any payment
made by a U.S. $ Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any U.S. Revolving LC Disbursement (other than the funding of
ABR U.S. $ Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute

 

52



--------------------------------------------------------------------------------

a Loan and shall not relieve the U.S. Borrower of its obligation to reimburse
such LC Disbursement. If the U.S. Borrower fails to make any such reimbursement
payment required by this paragraph with respect to a Tranche B Letter of Credit
when due, the U.S. Administrative Agent shall notify each Tranche B Lender of
the applicable Tranche B LC Disbursement, the payment then due from the U.S.
Borrower in respect thereof and such Tranche B Lender’s Applicable Percentage
thereof, and the U.S. Administrative Agent shall promptly pay to the Issuing
Bank each Tranche B Lender’s Applicable Percentage of such Tranche B LC
Disbursement from such Tranche B Lender’s Tranche B Credit-Linked Deposit.
Promptly following receipt by the U.S. Administrative Agent of any payment by
the U.S. Borrower in respect of any Tranche B LC Disbursement, the U.S.
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent payments have been made from the Tranche B Credit-Linked Deposits, to
the Tranche B Credit-Linked Deposit Account to be added to the Tranche B
Credit-Linked Deposits of the Tranche B Lenders in accordance with their
Applicable Percentages. The U.S. Borrower acknowledges that each payment made
pursuant to this paragraph (e) in respect of any Tranche B LC Disbursement is
required to be made for the benefit of the distributees indicated in the
immediately preceding sentence. Any payment made from the Tranche B
Credit-Linked Deposit Account, or from funds of the Administrative Agent,
pursuant to this paragraph to reimburse the Issuing Bank for any Tranche B LC
Disbursement shall not constitute a Loan and shall not relieve the U.S. Borrower
of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The U.S. Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the U.S. Borrower’s obligations hereunder.
Neither the U.S. Administrative Agent, the Lenders nor the Issuing Bank, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the U.S. Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the U.S. Borrower to the extent permitted by applicable law)
suffered by the

 

53



--------------------------------------------------------------------------------

U.S. Borrower that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
U.S. Administrative Agent and the U.S. Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the U.S. Borrower of its
obligation to reimburse the Issuing Bank and the U.S. $ Revolving Lenders or
Tranche B Lenders, as applicable, with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the U.S. Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the U.S. Borrower reimburses such LC
Disbursement, at (i) in the case of a U.S. Revolving LC Disbursement, the rate
per annum then applicable to ABR U.S. $ Revolving Loans and (ii) in the case of
a Tranche B LC Disbursement, a rate per annum equal to the Alternate Base Rate
plus 1.25%; provided that, if the U.S. Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(e) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any U.S. $ Revolving Lender or from the Tranche B
Credit-Linked Deposit of any Tranche B Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such U.S. $
Revolving Lender or such Tranche B Lender, as applicable, to the extent of such
payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the U.S. Borrower, the U.S. Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The U.S.
Administrative Agent shall notify the U.S. $ Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the U.S. Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of

 

54



--------------------------------------------------------------------------------

any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the U.S. Borrower receives notice from the
U.S. Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, U.S. $ Revolving Lenders and Tranche B Lenders with
LC Exposure representing greater than 50% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the U.S. Borrower
shall deposit in an account with the U.S. Administrative Agent, in the name of
the U.S. Administrative Agent and for the benefit of the U.S. $ Revolving
Lenders and Tranche B Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the U.S. Borrower described in clause (i) or (j) of Article VII. Each
such deposit pursuant to this paragraph or Section 2.11(b) shall be held by the
U.S. Administrative Agent as collateral for the payment and performance of the
obligations of the U.S. Borrower under this Agreement. The U.S. Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the U.S. Administrative Agent and at the U.S. Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the U.S. Administrative Agent to reimburse the Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the U.S. Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of U.S. $ Revolving
Lenders and Tranche B Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other obligations of the U.S.
Borrower under this Agreement. If the U.S. Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the U.S. Borrower within three Business Days after all Events of Default have
been cured or waived. If the U.S. Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to the U.S. Borrower as and
to the extent that, after giving effect to such return, the U.S. Borrower would
remain in compliance with Section 2.11(b) and no Default shall have occurred and
be continuing.

 

55



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings. (a) Each Initial Term Lender, U.S. $
Revolving Lender, Additional Revolving Lender and Tranche B Lender shall make
each Loan (or, in the case of a Tranche B Lender, its Tranche B Credit-Linked
Deposit) to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the U.S. Administrative Agent most recently designated by the
U.S. Administrative Agent for such purpose by notice to the Initial Term
Lenders, the U.S. $ Revolving Lenders, the Additional Revolving Lenders and the
Tranche B Lenders, as applicable; provided that Swingline Loans shall be made as
provided in Section 2.04. The U.S. Administrative Agent will make such Initial
Term Loans, U.S. $ Revolving Loans and Additional Revolving Loans available to
the U.S. Borrower by promptly crediting the amounts so received, in like funds,
to an account of the U.S. Borrower maintained with the U.S. Administrative Agent
in New York City and designated by the U.S. Borrower in the applicable Borrowing
Request; provided that ABR U.S. $ Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the U.S. Administrative Agent to the Issuing Bank. Tranche B
Credit-Linked Deposits shall be deposited in the Tranche B Credit-Linked Deposit
Account. Each Canadian Revolving Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Toronto time, to the account of the Canadian Administrative
Agent most recently designated by the Canadian Administrative Agent for such
purposes by notice to the Canadian Revolving Lenders. The Canadian
Administrative Agent will make such Loans available to the applicable Canadian
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Canadian Borrower designated in the applicable Borrowing Request
(or, in the case of a Loan made in the form of a B/A Borrowing, in accordance
with Section 2.22).

 

(b) Unless the applicable Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or funding of a Tranche B
Credit-Linked Deposit) that such Lender will not make available to such
Administrative Agent such Lender’s share of such Borrowing (or funding of its
Tranche B Credit-Linked Deposit, as applicable), such Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the applicable Borrower (or deposit in the Tranche B
Credit-Linked Deposit Account, as applicable) a corresponding amount in the
required currency. In such event, if a Lender has not in fact made its share of
the applicable Borrowing available to such Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to such
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to such U.S.
Administrative Agent, at (i) (A) in the case of any such Initial Term Lender,
U.S. $ Revolving Lender, Additional Revolving Lender or Swingline Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the U.S.
Administrative Agent in accordance with banking industry rules on interbank
compensation or (B) in the case of any such Canadian Revolving Lender, at a rate
determined by the Canadian Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be

 

56



--------------------------------------------------------------------------------

conclusive absent manifest error) or (ii) (A) in the case of the U.S. Borrower,
the interest rate applicable to ABR Loans of the applicable Class or (B) in the
case of a Canadian Borrower, the interest rate applicable to ABR Loans or
Canadian Prime Rate Loans, as applicable. If such Lender pays such amount to the
applicable Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. In the case of a failure by a Lender to make
available to the U.S. Administrative Agent the funding of its Tranche B
Credit-Linked Deposit, if the U.S. Administrative Agent shall have made a
corresponding deposit to the Tranche B Credit-Linked Deposit Account, then the
U.S. Administrative Agent may withdraw such deposit amount from the Tranche B
Credit-Linked Deposit Account, and the applicable Lender and the U.S. Borrower
severally agree to pay to the U.S. Administrative Agent forthwith on demand
interest on the amount so deposited, for each day from and including the date
such amount was so deposited by the U.S. Administrative Agent to but excluding
the date that the U.S. Administrative Agent withdraws such deposit (or, if
earlier, the date that such Lender funds the amount of such deposit to the U.S.
Administrative Agent) at the relevant interest rate referred to in clause (i)(A)
or (ii)(A) above (determined as though the unfunded amount were an unfunded
Initial Term Loan).

 

SECTION 2.07. Interest Elections. (a) Each U.S. $ Revolving Borrowing, Canadian
Revolving Borrowing, Additional Revolving Borrowing and Term Borrowing initially
shall be of the Type specified in the applicable Borrowing Request (or, in the
case of a Tranche B Term Borrowing, the relevant notice pursuant to Section
2.20(e)) and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request and, in the case of a B/A
Borrowing, shall have a Contract Period and maturity date as specified in such
Borrowing Request. Thereafter, the applicable Borrower may from time to time
elect to convert or continue the Type of, or the duration of the Interest Period
(or issue replacement B/As for a further Contract Period) applicable to, the
Loans included in any Borrowing, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

 

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the applicable Administrative Agent of such election by telephone by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a U.S. $ Revolving Borrowing, Canadian Revolving
Borrowing or Additional Revolving Borrowing, as applicable, of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the applicable Administrative
Agent of a written Interest Election Request in a form approved by the
applicable Administrative Agent and signed by the applicable Borrower.

 

57



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraphs (f) and (g)
of this Section:

 

(i) the Borrower making such Interest Election Request;

 

(ii) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iv) and (v) below shall be
specified for each resulting Borrowing);

 

(iii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iv) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a Canadian Prime Rate Borrowing or a B/A Borrowing;

 

(v) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

(vi) if the resulting Borrowing is a B/A Borrowing, the Contract Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Contract Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the U.S. Borrower or applicable Canadian
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If any such Interest Election Request requests a B/A Borrowing but
does not specify a maturity date or Contract Period, then the applicable
Canadian Borrower shall be deemed to have selected a maturity date that is 30
days following the date of such B/A Borrowing.

 

(d) Promptly following receipt of an Interest Election Request, the applicable
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e) If the U.S. Borrower or applicable Canadian Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. If the applicable Canadian Borrower
fails to deliver a timely Interest Election Request with respect to a B/A
Borrowing prior to the maturity date applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Contract Period such
Borrowing shall be converted to a Canadian Prime Rate Borrowing.

 

58



--------------------------------------------------------------------------------

(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the U.S. Administrative Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing or a B/A Borrowing, (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) each outstanding B/A Borrowing
shall be converted or continued as a Canadian Prime Rate Loan on its maturity
date and any additional Canadian Revolving Loans shall be made as Canadian Prime
Rate Loans.

 

(g) A Borrowing of any Class may not be converted to or continued as a
Eurodollar Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Class is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Eurodollar Borrowings of such Class
with Interest Periods ending on or prior to such scheduled repayment date plus
the aggregate principal amount of outstanding ABR Borrowings of such Class would
be less than the aggregate principal amount of Loans of such Class required to
be repaid on such scheduled repayment date. This Section shall not be construed
to permit a Borrower to change the currency of an outstanding Borrowing.

 

SECTION 2.08. Termination and Reduction of Commitments; Return of Tranche B
Credit-Linked Deposits. (a) Unless previously terminated, (i) the Initial Term
Loan Commitments shall terminate at 5:00 p.m., New York City time, on the last
day of the Delayed Funding Period (or, if earlier, on the Delayed Draw Date),
(ii) the Revolving Commitments and the Additional Revolving Commitments shall
terminate on the Revolving Maturity Date and (iii) the Tranche B Commitments
shall terminate at 5:00 p.m., New York City time, on the Effective Date. Each
Initial Term Lender’s Initial Term Loan Commitment shall be reduced on the
Effective Date by an amount equal to the principal amount of the Initial Term
Loan made by it on such date. If any Tranche B Letter of Credit remains
outstanding on the Tranche B Maturity Date, the U.S. Borrower will deposit with
the U.S. Administrative Agent an amount in cash equal to 100% of the aggregate
undrawn amount of such Letter of Credit to secure the U.S. Borrower’s
reimbursement obligations with respect to any drawings that may occur
thereunder. Subject only to the U.S. Borrower’s compliance with its obligations
under the preceding sentence, any amount of the Tranche B Credit-Linked Deposits
held in the Tranche B Credit-Linked Deposit Account will be returned to the
Tranche B Lenders on the Tranche B Maturity Date pursuant to Section 2.10(e).

 

(b) The U.S. Borrower or either Canadian Borrower, as applicable, may at any
time terminate, or from time to time reduce, the Commitments of any Class (other
than the Tranche B Credit-Linked Deposits, with respect to which the next
sentence shall apply); provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $5,000,000, (ii) the Total U.S. $ Revolving Commitment shall not be
reduced to an amount that is less than the aggregate U.S. $ Revolving Exposure
of the U.S. $ Revolving Lenders at the time, (iii) the Total Canadian Revolving
Commitment shall not be reduced to an amount that is

 

59



--------------------------------------------------------------------------------

less than the aggregate Canadian Revolving Exposure of the Canadian Revolving
Lenders at the time and (iv) the Total Additional Revolving Commitment shall not
be reduced to an amount that is less than the aggregate principal amount of
Additional Revolving Loans outstanding at such time. The U.S. Borrower may any
time or from time to time direct the U.S. Administrative Agent to reduce the
Total Tranche B Credit-Linked Deposit; provided that (i) each reduction of the
Tranche B Credit-Linked Deposits shall be in an amount that is an integral
multiple of $500,000 and not less than $5,000,000 and (ii) the U.S. Borrower
shall not direct the U.S. Administrative Agent to reduce the Tranche B
Credit-Linked Deposits if, after giving effect to such reduction (and to the
provisions of Section 2.05(a)), (A) the aggregate Tranche B LC Exposure would
exceed the Total Tranche B Credit-Linked Deposit, (B) the aggregate U.S. $
Revolving Exposure would exceed the Total U.S. $ Revolving Commitment, (C) the
U.S. Revolving LC Exposure would exceed the U.S. $ Revolving LC Limit or (D) the
LC Exposure would exceed $400,000,000. In the event the Tranche B Credit-Linked
Deposits shall be reduced as provided in the preceding sentence, the U.S.
Administrative Agent will return all amounts in the Tranche B Credit-Linked
Deposit Account in excess of the reduced Total Tranche B Credit-Linked Deposit
to the Tranche B Lenders, ratably in accordance with their Applicable
Percentages of the Total Tranche B Credit-Linked Deposit (as determined
immediately prior to such reduction).

 

(c) The Revolving Commitments and Additional Revolving Commitments shall be
reduced as and to the extent required by Section 2.11(c) and 2.11(j).

 

(d) The applicable Borrower shall notify the applicable Administrative Agent of
any election to terminate or reduce the Commitments of any Class or the Total
Tranche B Credit-Linked Deposit under paragraph (b) of this Section, or any
required reduction of the Revolving Commitments under Section 2.11(c), 2.11(i)
and 2.11(j), at least three Business Days (or, in the case of any election to
reduce the Total Tranche B Credit-Linked Deposit, at least two Business Days)
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the applicable Administrative Agent shall advise the relevant Lenders of
the contents thereof. Each notice delivered by any Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination with respect
to any Revolving Commitment or Additional Revolving Commitment or the Total
Tranche B Credit-Linked Deposit delivered by the applicable Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by such Borrower (by notice
to the applicable Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class or reduction of the Total Tranche B Credit-Linked
Deposit pursuant to this Section shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class. Each reduction of the Total
Tranche B Credit-Linked Deposit shall be made ratably among the applicable
Lenders in accordance with their Applicable Percentages.

 

60



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The U.S. Borrower hereby
unconditionally promises to pay to the U.S. Administrative Agent (i) for the
account of each U.S. $ Revolving Lender the then unpaid principal amount of each
U.S. $ Revolving Loan of such Lender on the earlier of the date of termination
of the U.S. $ Revolving Commitments and the Revolving Maturity Date, (ii) for
the account of each Additional Revolving Lender the then unpaid principal amount
of each Additional Revolving Loan of such Lender on the earlier of the date of
termination of the Additional Revolving Commitments and the Revolving Maturity
Date, (iii) for the account of each Initial Term Lender the then unpaid
principal amount of each Initial Term Loan of such Lender as provided in Section
2.10, (iv) for the account of each Tranche B Term Loan Lender the then unpaid
principal amount of each Tranche B Term Loan of such Lender on the Tranche B
Maturity Date and (v) for the account of the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earliest of (A) the date of
termination of the U.S. $ Revolving Commitments, (B) the Revolving Maturity
Date, and (C) the first date after such Swingline Loan is made that is the 15th
or last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that (x) on each date that a U.S. $ Revolving
Borrowing is made and (y) if requested by the Swingline Lender, on the last day
of March, June, September and December of each year, the U.S. Borrower shall
repay all Swingline Loans then outstanding. Each Canadian Borrower hereby
unconditionally promises to pay to the Canadian Administrative Agent for the
account of each Canadian Revolving Lender the then unpaid principal amount of
each Canadian Revolving Loan of such Lender made to such Canadian Borrower on
the earlier of the date of termination of the Canadian Revolving Commitments and
the Revolving Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Debt of the applicable Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The applicable Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made and the Credit Facility under
which each Loan is made hereunder, (ii) the Class and Type thereof and the
Interest Period (if a Eurodollar Borrowing) or maturity date and Contract Period
(if a B/A Borrowing) applicable thereto, (iii) with respect to each Canadian
Revolving Loan denominated in Canadian Dollars, (A) the Denomination Date for
such Loan, (B) the Assigned Dollar Value for such Loan and (C) the Spot Exchange
Rate used to calculate such Assigned Dollar Value, (iv) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (v) the amount of any sum
received by such Administrative Agent hereunder for the account of the Lenders
from the applicable Borrower and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agents to maintain such accounts or any error therein shall not
in any

 

61



--------------------------------------------------------------------------------

manner affect the obligation of the Borrowers to repay the Loans in accordance
with the terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the applicable Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.10. Amortization of Term Loans and Return of Tranche B Credit-Linked
Deposits. (a) Subject to adjustment pursuant to paragraph (c) of this Section,
the U.S. Borrower shall repay Initial Term Borrowings on each March 31, June 30,
September 30 and December 31 of each year, commencing with June 30, 2004, and
ending with the Term Loan Maturity Date, in an aggregate principal amount equal
to (i) one-fourth of 1.00% per annum of the aggregate principal amount of the
Initial Term Borrowings made on the Effective Date (and, if applicable, the
Delayed Draw Date), on each such date prior to June 30, 2010, and (ii) 23.5% of
the aggregate principal amount of the Initial Term Borrowings made on the
Effective Date (and, if applicable, the Delayed Draw Date) on each of June 30,
2010, September 30, 2010, December 31, 2010 and the Term Loan Maturity Date.

 

(b) To the extent not previously paid, (i) all Initial Term Loans shall be due
and payable on the Term Loan Maturity Date and (ii) all Tranche B Term Loans
shall be due and payable on the Term Loan Maturity Date.

 

(c) Any prepayment of an Initial Term Borrowing shall be applied to reduce the
subsequent scheduled repayments of the Initial Term Borrowings to be made
pursuant to this Section ratably; provided that the U.S. Borrower may elect, by
notice to the U.S. Administrative Agent on or prior to the date of any such
prepayment that is an optional prepayment pursuant to Section 2.11(a), that such
prepayment be applied to reduce such subsequent scheduled payments in the order
of maturity.

 

(d) Prior to any repayment of any Term Borrowings hereunder, the U.S. Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the U.S.
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., New York City time, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Term
Borrowings shall be accompanied by accrued interest on the amount repaid.

 

(e) To the extent not previously returned, all Tranche B Credit-Linked Deposits
shall be returned to the Tranche B Lenders on the Tranche B Maturity Date. The
return of Tranche B Credit-Linked Deposits pursuant to this Section 2.10(e)
shall be

 

62



--------------------------------------------------------------------------------

accompanied by accrued interest on the amount of Tranche B Credit-Linked
Deposits returned.

 

SECTION 2.11. Prepayment of Loans and Return of Tranche B Credit-Linked
Deposits. (a) Each Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.

 

(b) In the event and on each occasion that the sum of the U.S. $ Revolving
Exposures exceeds the Total U.S. $ Revolving Commitment, the U.S. Borrower shall
prepay U.S. $ Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the U.S.
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount equal
to such excess. In the event and on each occasion that the aggregate principal
amount of the outstanding Additional Revolving Loans exceeds the Total
Additional Revolving Commitment, the U.S. Borrower shall prepay Additional
Revolving Loans in an aggregate amount equal to such excess. In the event and on
each occasion that the sum of the Canadian Revolving Exposures exceeds the Total
Canadian Revolving Commitment (other than by reason of changes in exchange
rates, which shall be governed by paragraph (g) below), the Canadian Borrowers
shall prepay Canadian Revolving Loans in an aggregate Dollar Equivalent amount
equal to such excess.

 

(c) If Holdings or any Subsidiary shall sell, transfer or otherwise dispose of
any assets and, as a result thereof, the U.S. Borrower (or any other Loan Party)
would be required to make, or offer to make, any redemption or prepayment of any
QuIPS Debentures or Restricted Debt, then the applicable Borrower shall prepay
Loans as and to the extent necessary to eliminate or avoid any such requirement
to make, or offer to make, any such redemption or prepayment; provided that the
foregoing shall not be construed to require any prepayment of the Loans if the
requirement to make, or offer to make, such redemption or prepayment is
eliminated or avoided by reason of other actions taken in compliance with the
Loan Documents. Any prepayment required to be made pursuant to this paragraph
(c) shall be made in respect of Term Loans (in compliance with paragraph (e)
below), until all Term Loans have been prepaid, and then in respect of U.S. $
Revolving Loans and Additional Revolving Loans. The U.S. $ Revolving Commitments
and, after all the U.S. $ Revolving Commitments have been terminated, the
Additional Revolving Commitments shall be reduced in accordance with Section
2.08 to the extent that any U.S. $ Revolving Loans or Additional Revolving Loans
are required to be prepaid pursuant to the preceding sentence (regardless of
whether such U.S. $ Revolving Loans or Additional Revolving Loans are so prepaid
or are outstanding). After the U.S. $ Revolving Commitments and Additional
Revolving Commitments have been reduced to zero, any such prepayment shall be
made in respect of Canadian Revolving Loans, and the Canadian Revolving
Commitments shall be reduced in accordance with Section 2.08 to the extent that
any Canadian Revolving Loans are required to be prepaid in accordance with this
sentence (regardless of whether such Canadian Revolving Loans are so prepaid or
are outstanding). After the Revolving Commitment and Additional Revolving
Commitments have been reduced to zero, the Tranche B Credit-Linked Deposits
shall be reduced in accordance with Section 2.08.

 

63



--------------------------------------------------------------------------------

(d) If, on the Mandatory Prepayment Date, the aggregate outstanding principal
amount of the Mandatory Prepayment Reference Debt exceeds $250,000,000, then, on
the Mandatory Prepayment Date, all the Commitments shall terminate, the U.S.
Borrower and Canadian Borrowers, as applicable, shall prepay all Loans
outstanding and the U.S. Administrative Agent shall return all Tranche B
Credit-Linked Deposits to the Tranche B Lenders.

 

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall, subject to the requirements of Section 2.11(c) or
2.11(j) (if and as applicable), select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section 2.11. In the event of any optional or mandatory
prepayment of Term Loans made at a time when Term Loans of more than one Class
remain outstanding, the U.S. Borrower shall select Term Loans to be prepaid so
that the aggregate amount of such prepayment is allocated between the Term Loans
of each such Class pro rata based on the aggregate principal amount of
outstanding Loans of each such Class.

 

(f) The applicable Borrower shall notify the applicable Administrative Agent
(and, in the case of prepayment of Swingline Loans, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, two Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment, (iii) in the case of prepayment of a Canadian Prime
Rate Borrowing, not later than 11:00 a.m., Toronto time, three Business Days
before the date of prepayment, or (iv) in the case of prepayment of Swingline
Loans, not later than 2:00 p.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, (i) if a notice of optional prepayment is
given in connection with a conditional notice of termination of the U.S. $
Revolving Commitments, Canadian Revolving Commitments, Additional Revolving
Commitments or Total Tranche B Credit-Linked Deposits as contemplated by Section
2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08 and (ii) a notice of
optional prepayment in respect of the Term Loans may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the U.S. Borrower (by notice to the U.S.
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the applicable Administrative
Agent shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02,
except as necessary to apply fully the required amount of a mandatory
prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

 

64



--------------------------------------------------------------------------------

(g) If, on any Reset Date, the aggregate Canadian Revolving Exposure (expressed
in Dollars) exceeds an amount equal to 105% of the Total Canadian Revolving
Commitment, then (A) the Canadian Administrative Agent shall give notice thereof
to the Canadian Revolving Lenders and the Borrowers and (B) the U.S. Borrower
shall cause the Canadian Borrowers to, on the next succeeding Business Day,
repay or prepay outstanding Canadian Revolving Borrowings (or cash collateralize
Bankers’ Acceptances in accordance with paragraph (h) below) in an amount
sufficient such that, after giving effect thereto, the aggregate Canadian
Revolving Exposure (expressed in Dollars) does not exceed the Total Canadian
Revolving Commitment.

 

(h) All repayments or prepayments of Canadian Revolving Borrowings under this
Section 2.11 shall be applied first, to repay or prepay outstanding Canadian
Revolving Loans that are Canadian Prime Rate Loans or ABR Loans, second, to
repay or prepay outstanding Canadian Revolving Loans that are Eurodollar Loans,
and third, to cash collateralize outstanding Bankers’ Acceptances and B/A
Equivalent Notes, on terms and subject to documentation satisfactory to the
Canadian Administrative Agent as security for the applicable Canadian Borrower’s
obligations under such Bankers’ Acceptances and B/A Equivalent Notes until the
maturity and repayment of such Bankers’ Acceptances and B/A Equivalent Notes.
Notwithstanding anything herein to the contrary, no Bankers’ Acceptance or B/A
Equivalent Note may be prepaid prior to the maturity date thereof, except as
provided in Article VII.

 

(i) On each Reinvestment Prepayment Date, cash in an amount equal to the
unapplied Excess Amount in respect of the relevant Reinvestment Notice shall be
applied toward the prepayment of the Loans and the reduction of the Commitments
in the manner set forth in Section 2.11(j).

 

(j) Any prepayment required to be made pursuant to Section 2.11(i) or Section
6.05(d) shall be made in respect of Term Loans (in compliance with paragraph (e)
above), until all Term Loans have been prepaid, and then in respect of Revolving
Loans and Additional Revolving Loans. In addition, the Revolving Commitments and
the Additional Revolving Commitments shall be reduced in accordance with Section
2.08 to the extent that any Revolving Loans or Additional Revolving Loans are
required to be prepaid pursuant to the preceding sentence (regardless of whether
such Revolving Loans or Additional Revolving Loans are so prepaid or are
outstanding), and (after the Revolving Commitments and Additional Revolving
Commitments have been reduced to zero), the Tranche B Credit-Linked Deposits
shall be reduced in accordance with Section 2.08.

 

SECTION 2.12. Fees. (a) The U.S. Borrower agrees to pay to the U.S.
Administrative Agent for the account of each U.S. $ Revolving Lender and
Additional Revolving Lender a commitment fee (a “U.S. $ Revolving Commitment
Fee”), which shall accrue at the rate of 0.50% per annum on the average daily
unused amount of the U.S. $ Revolving Commitment and Additional Revolving
Commitment of such Lender during the period from and including the Effective
Date (or, in the case of the Additional Revolving Commitment, the first day that
a reallocation of Commitments pursuant to Section 2.24 shall become effective)
to but excluding the date on which such U.S. $ Revolving Commitment or
Additional Revolving Commitment terminates. The Canadian

 

65



--------------------------------------------------------------------------------

Borrowers agree to pay to the Canadian Administrative Agent for the account of
each Canadian Revolving Lender a commitment fee (the “Canadian Commitment Fee”),
which shall accrue at the rate of 0.50% per annum on the average daily unused
amount of the Canadian Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Canadian Revolving Commitment terminates. The U.S. Borrower agrees to pay to the
U.S. Administrative Agent for the account of each Initial Term Lender a
commitment fee (the “Term Loan Commitment Fee”), which shall accrue at the rate
of 0.50% per annum on the average daily amount of the Initial Term Loan
Commitment (after giving effect to any reduction of such Initial Term Loan
Commitment on the Effective Date) of such Lender during the period from and
including the Effective Date to but excluding the date on which such Initial
Term Loan Commitment terminates. Accrued Commitment Fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the date on which the U.S. $ Revolving Commitments, the Canadian
Revolving Commitments, the Additional Revolving Commitments or the Initial Term
Loan Commitments, as applicable, terminate, commencing on the first such date to
occur after the date hereof. All Commitment Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
the Commitment Fees, (i) a U.S. $ Revolving Commitment of a U.S. $ Revolving
Lender shall be deemed to be used to the extent of the outstanding U.S. $
Revolving Loans and U.S. Revolving LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose), and (ii) a
Canadian Revolving Commitment of a Canadian Revolving Lender shall be deemed to
be used to the extent of the Dollar Equivalent of the outstanding Canadian
Revolving Loans of such Lender (or, in the case of outstanding Canadian
Revolving Loans that are in the form of B/As, the Dollar Equivalent of the face
amount of such B/As).

 

(b) The U.S. Borrower agrees to pay (i) to the U.S. Administrative Agent for the
account of each U.S. $ Revolving Lender a participation fee with respect to its
participations in U.S. Revolving Letters of Credit, which shall accrue at the
same Applicable Rate as interest on Eurodollar Revolving Loans on the average
daily amount of such Lender’s U.S. Revolving LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s U.S. $ Revolving Commitment terminates and the date on which such
Lender ceases to have any U.S. Revolving LC Exposure, and (ii) to the Issuing
Bank a fronting fee, which shall accrue at the rate of 0.250% per annum on the
average daily amount of the U.S. Revolving LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the U.S. $ Revolving Commitments and the date on which there
ceases to be any U.S. Revolving LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any U.S. Revolving Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees in respect of U.S. Revolving Letters of
Credit accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the first Business Day
following such last day, commencing on the

 

66



--------------------------------------------------------------------------------

first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the U.S. $ Revolving Commitments terminate
and any such fees accruing after the date on which the U.S. $ Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable shall be payable in
arrears on the first Business Day following the last day of the Fiscal Quarter
during which such fees were accrued, provided that all such fees shall be
payable on the date on which the U.S. $ Revolving Commitments terminate and any
such fees accruing after the date on which the U.S. $ Revolving Commitments
terminate shall be payable on demand. All participation fees and fronting fees
in respect of U.S. Revolving Letters of Credit shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c) The U.S. Borrower agrees to pay (i) in addition to the fees payable to the
Tranche B Lenders pursuant to Section 2.20(b), to the U.S. Administrative Agent
for the account of each Tranche B Lender a participation fee with respect to its
participations in Tranche B Letters of Credit, which shall accrue at the rate of
2.25% per annum on the daily amount of such Tranche B Lender’s Tranche B
Credit-Linked Deposit during the period from and including the Effective Date to
but excluding the date on which the Administrative Agent is required to return
the entire amount of such Lender’s Tranche B Credit-Linked Deposit pursuant to
Section 2.08(b), 2.10(e) or 2.11(d) and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.250% per annum on the outstanding amount of
each Tranche B Letter of Credit (including each Existing Letter of Credit that
is a Tranche B Letter of Credit) issued by the Issuing Bank from and including
the date of issuance thereof to but excluding the date of termination,
expiration or drawing in full of such Tranche B Letter of Credit, as well as the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Tranche B Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees in respect of Tranche B Letters
of Credit accrued through and including the last day of March, June, September
and December of each year shall be payable on the third Business Day following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Tranche B Credit-Linked Deposits are returned to the Tranche B Lenders and any
such fees accruing after the date on which the Tranche B Credit-Linked Deposits
are returned to the Tranche B Lenders shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees in respect of
Tranche B Letters of Credit shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(d) The U.S. Borrower agrees to pay to the U.S. Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
with U.S. Administrative Agent (and/or its Affiliates).

 

(e) If any voluntary prepayment of Term Loans or voluntary reduction of the
Total Tranche B Credit-Linked Deposit is effected on or prior to the first
anniversary

 

67



--------------------------------------------------------------------------------

of the Effective Date with a substantially concurrent issuance or incurrence of
another credit facility or facilities hereunder repricing or refinancing all or
any portion of the Term Loans or Tranche B Credit-Linked Deposits hereunder
(other than a refinancing of all Credit Facilities hereunder pursuant to a
transaction not permitted hereunder, as determined prior to giving effect to any
amendment or waiver being adopted hereunder in connection with such refinancing)
shall be accompanied by a prepayment fee equal to 1.00% of the aggregate amount
of any such prepayment or reduction; provided, that such fee shall not be
payable if the interest rate margin in respect of the credit facility or
facilities resulting from such issuance, incurrence, repricing or refinancing is
not less than the Applicable Rate in respect of Term Loans hereunder or the fee
payable in respect of Tranche B Credit-Linked Deposits under paragraph (c)
above, as applicable.

 

(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the applicable Administrative Agent (or to the Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees, participation fees or fees payable under paragraph (e) above (as
applicable), to the Lenders entitled thereto. All fees payable to the U.S.
Administrative Agent, the Issuing Bank, the Swingline Lender, the Term Lenders,
the U.S. $ Revolving Lenders, the Additional Revolving Lenders and the Tranche B
Lenders shall be payable in Dollars, and all fees payable to the Canadian
Administrative Agent and the Canadian Revolving Lenders shall be payable in
Canadian Dollars. Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (excluding
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. Each Swingline Loan shall bear interest at an annual rate
separately agreed upon by the U.S. Borrower and the Swingline Lender.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted IBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) The Loans comprising any Canadian Prime Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate.

 

(d) Each B/A Borrowing shall be subject to an Acceptance Fee calculated and
payable at a rate per annum equal to the applicable B/A Spread from time to time
in effect and payable as set forth in Section 2.22.

 

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or Tranche B LC Disbursement or any fee or other amount payable by the Borrowers
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section, (ii) in the case of overdue
unreimbursed amounts with respect to any Tranche B LC Disbursement, 2.00% plus
the rate otherwise applicable to such Tranche B LC Disbursement as provided in
Section 2.05(h) or (iii) in the case of any other amount

 

68



--------------------------------------------------------------------------------

(including overdue unreimbursed amounts with respect to any U.S. Revolving LC
Disbursement), 2.00% plus the rate applicable to ABR U.S. $ Revolving Loans as
provided in paragraph (a) of this Section.

 

(f) Accrued interest on each Loan (other than pursuant to a B/A Borrowing) shall
be payable in arrears on each Interest Payment Date for such Loan and, in the
case of U.S. $ Revolving Loans, Canadian Revolving Loans and Additional
Revolving Loans, upon termination of the U.S. $ Revolving Commitments, the
Canadian Revolving Commitments or the Additional Revolving Commitments, as the
case may be; provided that (i) interest accrued pursuant to paragraph (e) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR U.S. $ Revolving Loan,
ABR Additional Revolving Loan or ABR Canadian Revolving Loan, as the case may
be, prior to the end of the U.S. $ Revolving Availability Period, the Additional
Revolving Loan Availability Period or Canadian Revolving Availability Period, as
the case may be), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed (i) by reference to (A) the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (B) the
Canadian Prime Rate and the B/A Spread and (ii) as contemplated under Section
2.20(b) shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Canadian Prime Rate for each day, or Adjusted IBO Rate
for each Interest Period or Discount Rate for each Contract Period, shall be
determined by the U.S. Administrative Agent or the Canadian Administrative Agent
(in the case of Canadian Dollar Borrowings), and such determination shall be
conclusive absent manifest error. The applicable Administrative Agent shall give
the applicable Borrower prompt notice of each such determination.

 

(h) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest or a fee to be paid hereunder or in connection herewith is to
be calculated on the basis of a year of 360 days or any other period of time
that is less than a calendar year, the yearly rate of interest or fee to which
the rate determined pursuant to such calculation is equivalent is the rate so
determined (expressed as a percentage) multiplied by the actual number of days
in the calendar year in which the same is to be ascertained and divided by
either 360 or such other period of time, as the case may be. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.

 

69



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing or the Contract Period for a B/A
Borrowing:

 

(a) the U.S. Administrative Agent (in the case of a Term Loan, U.S. $ Revolving
Loan or Additional Revolving Loan) or the Canadian Administrative Agent (in the
case of a Canadian Revolving Loan) determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted IBO Rate for such Interest Period or
Discount Rate for such Contract Period, as applicable; or

 

(b) the applicable Administrative Agent is advised by a majority in interest of
the Lenders participating in such Borrowing that deposits in the principal
amounts of the Loans comprising such Borrowing and in the currency in which such
Loans are to be denominated are not generally available in the international
interbank market or there is not an adequate Canadian market for bankers’
acceptances, as applicable, or that the rates at which such deposits are being
offered or B/As are purchased will not adequately and fairly reflect the cost to
the Majority Lenders in respect of the affected Credit Facility of making or
maintaining its Eurodollar Loan during such Interest Period or its B/A Borrowing
or B/A Equivalent Note during such Contract Period, as applicable;

 

such Administrative Agent shall, as soon as practicable thereafter, give written
or telecopy notice of such determination to the applicable Borrower and the
applicable Lenders. In the event of any such determination, until the applicable
Administrative Agent shall have advised the applicable Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, any request by the applicable Borrower for a Eurodollar Borrowing or a
B/A Borrowing, as applicable, pursuant to Section 2.03 or 2.07 shall be deemed
to be a request for an ABR Borrowing (if a Eurodollar Borrowing has been
requested) or a Canadian Prime Rate Loan (if a B/A Borrowing has been
requested). Each determination by the Administrative Agents hereunder shall be
conclusive absent manifest error.

 

In making any determination under this Section 2.14, the Administrative Agents
and each Lender will use good faith efforts to treat the Borrowers in
substantially the same manner as the Administrative Agent or such Lender, as the
case may be, treats other similarly situated borrowers under similar
circumstances.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted IBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market or
any other relevant market any other condition affecting this Agreement or
Eurodollar Loans or any Canadian Revolving Loans made by such Lender or any
Letter of Credit or participation therein or any Tranche B Credit-Linked
Deposit;

 

70



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or any Canadian Revolving
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or any Tranche B Credit-Linked Deposit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
U.S. Borrower will pay (or cause the Canadian Borrowers to pay in respect of the
Canadian Revolving Loans) to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, or Tranche B Credit-Linked Deposits of, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the U.S. Borrower will pay (or cause the Canadian Borrowers to pay in
respect of the Canadian Revolving Loans) to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth (and showing in
reasonable detail the calculation of) the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the U.S. Borrower and shall be conclusive absent manifest error. The U.S.
Borrower shall pay (or cause the Canadian Borrowers to pay in respect of the
Canadian Revolving Loans) such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
neither the U.S. Borrower nor the Canadian Borrowers shall be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the U.S. Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

71



--------------------------------------------------------------------------------

(e) In requesting any compensation pursuant to this Section, each Lender and the
Issuing Bank will use good faith efforts to treat the Borrowers in substantially
the same manner as such Lender or the Issuing Bank, as the case may be, treats
other similarly situated borrowers under similar circumstances.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Bankers’ Acceptance other than on the last
day of an Interest Period or Contract Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of, or the exchange pursuant
to Article X of, any Eurodollar Loan or Bankers’ Acceptance other than on the
last day of the Interest Period or Contract Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Revolving Loan or Term Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(f) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan or Bankers’
Acceptance other than on the last day of the Interest Period or Contract Period
applicable thereto as a result of a request by the applicable Borrower pursuant
to Section 2.19, then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan or Bankers’ Acceptance, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted IBO Rate or the Discount Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period or Contract Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period or Contract Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid at the commencement of
such period, for deposits or bankers’ acceptances of a comparable amount and
period and in the same currency from other banks in the eurodollar market or the
Canadian market, as applicable. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
Nothing in this Section 2.16 shall be construed to permit a voluntary prepayment
of a B/A Borrowing other than on the last day of a Contract Period.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Borrower shall make such

 

72



--------------------------------------------------------------------------------

deductions and (iii) the applicable Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, the applicable Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c) The applicable Borrower shall indemnify each Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the applicable Borrower hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender or the Issuing Bank, or by the applicable
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
U.S. Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the U.S. Administrative Agent.

 

(e) Any Foreign Lender (or Participant that would be a Foreign Lender if it were
a Lender) or any other recipient of any payment to be made by or on account of
any obligation of any Borrower hereunder or under any other Loan Document that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which a Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments by or on account of any
obligation of the applicable Borrower hereunder or under any other Loan Document
shall deliver to the applicable Borrower (with a copy to the applicable
Administrative Agent), at the time or times prescribed by applicable law,
Internal Revenue Service Form W-8BEN or W-8ECI, as applicable (or any successor
form), or such properly completed and executed documentation prescribed by
applicable law or reasonably requested by applicable Borrower as will permit
such payments to be made without withholding or at a reduced rate.

 

(f) If any Lender, Participant, the Issuing Bank or any Agent or any other
recipient of any payment to be made by or on account of any obligation of the
U.S. Borrower or either Canadian Borrower hereunder or under any other Loan
Document shall become aware that it is entitled to receive a refund, reduction
or credit in respect of amounts paid by the U.S. Borrower or either Canadian
Borrower pursuant to this Section 2.17, which refund, reduction or credit in the
good faith judgment of such Lender, Participant, Issuing Bank or any Agent or
any other recipient of any payment to

 

73



--------------------------------------------------------------------------------

be made by or on account of any obligation of the U.S. Borrower or either
Canadian Borrower hereunder or under any other Loan Document is allocable to
such payment, it shall promptly notify such Borrower of the availability of such
refund, reduction or credit and shall, within 30 days after the receipt of a
request by such Borrower, apply for such refund, reduction or credit. If any
Lender, Participant, the Issuing Bank or any Agent or any other recipient of any
payment to be made by or on account of any obligation of the U.S. Borrower or
either Canadian Borrower hereunder or under any other Loan Document receives a
refund, reduction or credit in respect of any amounts paid by any Borrower
pursuant to this Section 2.17, which refund, reduction or credit in the good
faith judgment of such Lender, Participant, Issuing Bank or any Agent or any
other recipient of any payment to be made by or on account of any obligation of
the U.S. Borrower or either Canadian Borrower hereunder or under any other Loan
Document is allocable to such payment, it shall promptly notify such Borrower of
such refund, reduction or credit and shall, within 15 days after receipt, repay
such refund or the amount of such reduction or credit to such Borrower net of
all out-of-pocket expenses of such Lender, Participant, Issuing Bank or any
Agent or any other recipient of any payment to be made by or on account of any
obligation of the U.S. Borrower hereunder or either Canadian Borrower hereunder
or under any other Loan Document; provided, however, that such Borrower, upon
the request of such Lender, Participant, Issuing Bank or any Agent or any other
recipient of any payment to be made by or on account of any obligation of the
U.S. Borrower or either Canadian Borrower hereunder or under any other Loan
Document, agrees to repay the amount paid over to such Borrower to such Lender,
Participant, Issuing Bank or any Agent or any other recipient of any payment to
be made by or on account of any obligation of the U.S. Borrower or either
Canadian Borrower or under any other Loan Document in the event such Lender,
Participant, Issuing Bank or any Agent or any other recipient of any payment to
be made by or on account of any obligation of the U.S. Borrower or either
Canadian Borrower hereunder or under any other Loan Document is required to
repay such refund, reduction or credit, which repayment shall in no event be
made fewer than five days prior to the date on which such Lender, Participant,
Issuing Bank or any Agent or any other recipient of any payment to be made by or
on account of any obligation of the U.S. Borrower or either Canadian Borrower
hereunder or under any other Loan Document is required to repay such refund,
reduction or credit.

 

(g) (i) In the event that any Canadian Revolving Lender receives written notice
specifying that any withholding tax imposed or proposed by the United States of
America on any payment made by any Canadian Borrower to such Canadian Revolving
Lender (“Withholding Tax”) for which indemnification is provided by this Section
2.17 is an item under consideration in the course of any audit or examination of
or other proceeding (“Proceeding”) against such Canadian Revolving Lender, such
Canadian Revolving Lender shall promptly inform the Canadian Borrowers thereof
and shall permit the Canadian Borrowers to participate in such Proceeding (but
only to the extent relating to such Withholding Tax) at the Canadian Borrowers’
option and sole expense; provided, however, that such Lender shall not be
required to permit any such participation that such Lender determines in its
reasonable discretion would adversely affect such Lender. Notwithstanding
anything in this paragraph (g) to the contrary, such

 

74



--------------------------------------------------------------------------------

Canadian Revolving Lender shall have the exclusive right to control the conduct
of any such Proceeding.

 

(ii) The provisions of this paragraph (g) shall apply solely with respect to
Proceedings relating to Withholding Taxes and shall have no effect whatsoever on
any other rights or obligations of the parties hereto.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All payments to the U.S. Administrative Agent
shall be made to it at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and payments pursuant to Sections 2.15, 2.16, 2.17 and
9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
All payments to the Canadian Administrative Agent shall be made to it in
accordance with instructions provided by the Canadian Administrative Agent
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The applicable
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

(b) If at any time insufficient funds are received by and available to (i) the
U.S. Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder (other than with respect to
the Canadian Revolving Commitments and Canadian Revolving Loans), such funds
shall be applied (A) first, towards payment of interest and fees then due
hereunder with respect thereto, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(B) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties,
and (ii) the Canadian Administrative Agent to pay fully all amounts of
principal, interest and fees then due with respect to the Canadian Revolving
Commitments and the Canadian Revolving Loans hereunder, such funds shall be
applied (A) first, towards payment of interest and fees then due hereunder

 

75



--------------------------------------------------------------------------------

with respect thereto, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (B) second,
towards payment of principal then due with respect to the Canadian Revolving
Commitments and Canadian Revolving Loans hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its U.S. $ Revolving Loans, Canadian Revolving Loans, Additional Revolving
Loans, Initial Term Loans, Tranche B Term Loans, or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its U.S. $ Revolving Loans,
Canadian Revolving Loans, Additional Revolving Loans, Initial Term Loans,
Tranche B Term Loans, participations in LC Disbursements and participations in
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans, Canadian
Revolving Loans, Additional Revolving Loans, Initial Term Loans, Tranche B Term
Loans, participations in LC Disbursements and participations in Swingline Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective U.S. $ Revolving
Loans, Canadian Revolving Loans, Additional Revolving Loans, Initial Term Loans,
Tranche B Term Loans, participations in LC Disbursements and participations in
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

(d) Unless the applicable Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to such
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the applicable Borrower will not make such payment, the
applicable Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the Issuing Bank, as
applicable, the amount due. In such event, if the applicable Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as
applicable, severally agrees to repay to the applicable Administrative

 

76



--------------------------------------------------------------------------------

Agent forthwith on demand the amount so distributed to such Lender or the
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
applicable Administrative Agent, (i) in the case of payments to the U.S.
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the U.S. Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of payments to the
Canadian Administrative Agent, the greater of a rate determined by the Canadian
Administrative Agent to represent its cost of overnight or short-term funds and
a rate in accordance with applicable banking industry rules on interbank
compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the applicable Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by such
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or Tranche B Credit-Linked Deposits hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender defaults in its obligation to fund Loans or Tranche B
Credit-Linked Deposits hereunder, then the applicable Borrower may, at its sole
expense and effort, upon notice to such Lender and the applicable Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the applicable Borrower shall have
received the prior written consent of the applicable Administrative Agent (and,
if a U.S. $ Revolving Commitment is being assigned, the Issuing Bank and
Swingline Lender), which consent, in each case, shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the

 

77



--------------------------------------------------------------------------------

extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts), and (C) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the applicable Borrower to require such assignment and delegation cease to
apply.

 

SECTION 2.20. Credit-Linked Deposit Account; Conversion of Tranche B
Credit-Linked Deposits to Tranche B Term Loans. (a) The Tranche B Credit-Linked
Deposits shall be held by the U.S. Administrative Agent in the Tranche B
Credit-Linked Deposit Account, and no party other than the U.S. Administrative
Agent shall have a right of withdrawal from the Tranche B Credit-Linked Deposit
Account or any other right or power with respect to the Tranche B Credit-Linked
Deposits, except as expressly set forth in Section 2.05, 2.08 or 2.11.
Notwithstanding any provision in this Agreement to the contrary (other than
Section 10.02(d)), the sole funding obligation of each Tranche B Lender in
respect of its participation in Tranche B Letters of Credit shall be satisfied
in full upon the funding of its Tranche B Credit-Linked Deposit on the Effective
Date.

 

(b) Each of the U.S. Borrower, the U.S. Administrative Agent, the Issuing Bank
and each Tranche B Lender hereby acknowledges and agrees that each Tranche B
Lender is funding its Tranche B Credit-Linked Deposit to the Administrative
Agent for application in the manner contemplated by Section 2.05(b) and that the
U.S. Administrative Agent has agreed to invest the Tranche B Credit-Linked
Deposits so as to earn a return (except during periods when, and to the extent
to which, such Tranche B Credit-Linked Deposits are used to cover unreimbursed
Tranche B LC Disbursements, and subject to Section 2.15) for the Tranche B
Lenders equal to a rate per annum (computed on the basis of a year of 365 days
(or 366 days in a leap year)), reset daily on each Business Day for the period
until the next following Business Day, equal to (i) such day’s rate for one
month LIBOR deposits as determined by the U.S. Administrative Agent in
accordance with its customary practices (the “Benchmark LIBOR Rate”) minus (ii)
0.10%. Such interest will be paid to the Tranche B Lenders by the U.S.
Administrative Agent quarterly in arrears when participation fees in respect of
Tranche B Letters of Credit are payable pursuant to Section 2.12(c). In addition
to the foregoing payments by the U.S. Administrative Agent, the U.S. Borrower
agrees to pay to the U.S. Administrative Agent for the account of each Tranche B
Lender a fee which shall accrue at the rate of 0.10% per annum on the daily
amount of such Tranche B Lender’s Tranche B Credit-Linked Deposit during the
period from and including the Effective Date to but excluding the date on which
the entire amount of such Lender’s Tranche B Credit-Linked Deposit is returned
to it, payable quarterly in arrears when participation fees in respect of
Tranche B Letters of Credit are payable pursuant to Section 2.12(c) (and
together with the payment of such fees). All such fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

78



--------------------------------------------------------------------------------

(c) The Borrowers shall have no right, title or interest in or to the Tranche B
Credit-Linked Deposits and no obligations with respect thereto (except for the
reimbursement obligations of the U.S. Borrower provided in Section 2.05), it
being acknowledged and agreed by the parties hereto that the making of the
Tranche B Credit-Linked Deposits by the Tranche B Lenders, the provisions of
this Section 2.20 and the application of the Tranche B Credit-Linked Deposits in
the manner contemplated by Section 2.05(b) constitute agreements among the U.S.
Administrative Agent, the Issuing Bank and each Tranche B Lender with respect to
the funding obligations of each Tranche B Lender in respect of its participation
in Tranche B Letters of Credit and do not constitute any loan or extension of
credit to the Borrowers.

 

(d) Subject to the U.S. Borrower’s compliance with the cash-collateralization
requirements set forth in Section 2.05(j), the U.S. Administrative Agent shall
return any remaining Tranche B Credit-Linked Deposits to the Tranche B Lenders
following the occurrence of the Tranche B Maturity Date.

 

(e) The U.S. Borrower may, at any time and from time to time prior to the date
that is 30 days prior to the Tranche B Maturity Date, request the conversion of
Tranche B Credit-Linked Deposits, in whole or in part, into Tranche B Term
Loans; provided, that the U.S. Borrower shall not be entitled to convert Tranche
B Credit-Linked Deposits into Tranche B Term Loans on more than four occasions.
In order to request any such conversion, the U.S. Borrower shall notify the U.S.
Administrative Agent of such request (in the same manner as a Borrowing Request
in respect of Initial Term Loans pursuant to Section 2.03) not less than five
Business Days prior to the date on which such conversion is to be effective,
specifying (i) the aggregate amount of Tranche B Credit-Linked Deposits to be so
converted (which shall not be less than $25,000,000 and any amount in excess of
$25,000,000 shall be in multiples of $1,000,000), (ii) the date of such
conversion, which shall be a Business Day, and (iii) the information required by
clauses (v), (vi) and (viii) of Section 2.03 (determined as though such
conversion were to be effected as a Borrowing pursuant to a Borrowing Request in
respect of Initial Term Loans pursuant to Section 2.03). On the date on which
any such conversion is to be made (subject to satisfaction of the conditions
referred to below), the U.S. Administrative Agent shall withdraw the relevant
amount of Tranche B Credit-Linked Deposits from the Tranche B Credit Linked
Deposit Account and make such amount available to the U.S. Borrower in
accordance with Section 2.06 (which shall apply as though such conversion were
to be treated as Loans being made to the U.S. Borrower pursuant to a Borrowing
Request as provided therein). Any such withdrawal shall reduce the Tranche B
Credit-Linked Deposits of the Tranche B Lenders pro rata and shall constitute
Tranche B Terms Loans made to the U.S. Borrower by the Tranche B Lenders on the
date of such withdrawal to the extent of their Tranche B Credit-Linked Deposits
so withdrawn. Amounts repaid or prepaid in respect of Tranche B Term Loans may
not be reborrowed or reinstated as Tranche B Credit-Linked Deposits. The
conversion of Tranche B Credit-Linked Deposits into Tranche B Term Loans on any
date shall be subject to the conditions that: (i) after giving effect to such
conversion, (A) the Tranche B LC Exposure shall not exceed the Total Tranche B
Credit-Linked Deposit, (B) the aggregate U.S. $ Revolving Exposure shall not
exceed the Total U.S. $ Revolving Commitment, (C) the U.S. Revolving LC Exposure
shall not exceed the U.S. $ Revolving LC Limit and (D) the

 

79



--------------------------------------------------------------------------------

LC Exposure shall not exceed $400,000,000 and (ii) the conditions set forth in
Section 4.02 shall be satisfied on and as of the date of such conversion.
Accrued and unpaid interest and fees in respect of Tranche B Credit-Linked
Deposits converted to Tranche B Term Loans pursuant to this paragraph shall be
paid on the effective date of such conversion.

 

SECTION 2.21. Incremental Facility. At any time prior to the sixth anniversary
of the Effective Date, the U.S. Borrower may, by notice to the U.S.
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), request the addition of a new tranche of term loans (the “Incremental
Term Loans”); provided that both at the time of any such request and upon the
effectiveness of the Incremental Facility Amendment referred to below, no
Default shall exist and at the time that any such Incremental Term Loans are
made (and after giving effect thereto) no Default shall exist and Holdings and
the Borrowers shall be in compliance with Section 6.01, determined on a pro
forma basis as if such Incremental Term Loans had been incurred at the beginning
of the most recent period for testing compliance therewith. The Incremental Term
Loans (i) shall be in an aggregate principal amount not exceeding (in the
aggregate) $250,000,000, (ii) shall rank pari passu in right of payment and of
security with the Revolving Loans and the Term Loans, (iii) shall not mature
earlier than the Term Loan Maturity Date (but may, subject to clause (iv) below,
have amortization and commitment reductions prior to such date), (iv) shall not
have a weighted average life that is shorter than that of the Initial Term
Loans, (v) shall not accrue interest at a rate or rates in excess of the
interest rates applicable to the Initial Term Loans and (vi) shall otherwise be
treated no more favorably than the Initial Term Loans (in each case, including
with respect to mandatory and voluntary prepayments and financial covenants);
provided that the terms and conditions applicable to the Incremental Term Loans
may provide for additional or different financial or other covenants applicable
only during periods after the Term Loan Maturity Date. Such notice shall set
forth the requested amount of Incremental Term Loans. In the event that existing
Lenders provide commitments in an aggregate amount less than the total amount of
the Incremental Term Loans requested by the U.S. Borrower (but the U.S. Borrower
shall not have any obligation to request any Lender to provide any amount of the
Incremental Term Loans), the U.S. Borrower may arrange for one or more banks or
other financial institutions (any such bank or other financial institution being
called an “Additional Lender”) to extend commitments to provide Incremental Term
Loans in an aggregate amount equal to the unsubscribed amount. Commitments in
respect of Incremental Term Loans shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Facility Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by Holdings, the U.S.
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the U.S. Administrative Agent. Subject to clauses
(i) through (vi) above, the Incremental Facility Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
U.S. Administrative Agent, to effect the provisions of this Section. The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 (it being understood that all references to “the date of such Borrowing” in
such Section 4.02 shall be deemed to refer to the

 

80



--------------------------------------------------------------------------------

effective date of such Incremental Facility Amendment). No Lender shall be
obligated to provide any Incremental Term Loans unless it so agrees.

 

SECTION 2.22. Bankers’ Acceptances. (a) Subject to the terms and conditions of
this Agreement, each Canadian Borrower may request a Canadian Revolving
Borrowing by presenting drafts for acceptance and purchase as B/As by the
Canadian Revolving Lenders.

 

(b) To facilitate B/A Borrowings, each Canadian Borrower hereby appoints each
Canadian Revolving Lender as its attorney to sign and endorse on its behalf, in
handwriting or by facsimile or mechanical signature as and when deemed necessary
by such Lender, blank forms of B/As in the form requested by such Lender. In
this respect, it is each Canadian Revolving Lender’s responsibility to maintain
an adequate supply of blank forms of B/As for acceptance under this Agreement.
Each Canadian Borrower recognizes and agrees that all B/As signed and/or
endorsed on its behalf by a Canadian Revolving Lender shall bind such Canadian
Borrower as fully and effectually as if signed in the handwriting of and duly
issued by the proper signing officers of such Canadian Borrower. Each Canadian
Revolving Lender is hereby authorized to issue such B/As endorsed in blank in
such face amounts as may be determined by such Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of B/As required to be
accepted and purchased by such Lender. No Canadian Revolving Lender shall be
liable for any damage, loss or other claim arising by reason of any loss or
improper use of any such instrument except the gross negligence or willful
misconduct of such Lender or its officers, employees, agents or representatives.
Each Canadian Revolving Lender shall maintain a record with respect to B/As (i)
received by it in blank hereunder, (ii) voided by it for any reason, (iii)
accepted and purchased by it hereunder and (iv) canceled at their respective
maturities. Each Canadian Revolving Lender further agrees to retain such records
in the manner and for the statutory periods provided in the various provincial
or federal statutes and regulations that apply to such Lender. Each Canadian
Revolving Lender agrees to provide a copy of such records to either Canadian
Borrower at the applicable Canadian Borrower’s expense upon request. On request
by or on behalf of either Canadian Borrower, a Canadian Revolving Lender shall
cancel all forms of B/A that have been pre-signed or pre-endorsed on behalf of
such Canadian Borrower and that are held by such Lender and are not required to
be issued in accordance with such Canadian Borrower’s irrevocable notice.

 

(c) Drafts of a Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in this Section 2.22. Notwithstanding that any person whose
signature appears on any B/A may no longer be an authorized signatory for any
Canadian Revolving Lender or applicable Canadian Borrower at the date of
issuance of a B/A, such signature shall nevertheless be valid and sufficient for
all purposes as if such authority had remained in force at the time of such
issuance and any such B/A so signed shall be binding on the applicable Canadian
Borrower.

 

(d) Promptly following receipt of a Borrowing Request or notice of rollover
pursuant to Section 2.03 by way of B/As, the Canadian Administrative Agent shall
so advise the Canadian Revolving Lenders and shall advise each Canadian
Revolving Lender of the aggregate face amount of the B/As to be accepted by it
and the

 

81



--------------------------------------------------------------------------------

applicable Contract Period (which shall be identical for all Canadian Revolving
Lenders). The aggregate face amount of the B/As to be accepted by a Canadian
Revolving Lender shall be a whole multiple of C $100,000, and such face amount
shall be in the Canadian Revolving Lenders’ pro rata portions of such Canadian
Revolving Borrowing; provided that the Canadian Administrative Agent may in its
sole discretion increase or reduce any Canadian Revolving Lender’s portion of
such B/A Borrowing to the nearest C $100,000.

 

(e) Upon acceptance of a B/A by a Canadian Revolving Lender, such Lender shall
purchase, or arrange the purchase of, each B/A from the applicable Canadian
Borrower at the Discount Rate for such Lender applicable to such B/A accepted by
it and provide to the Canadian Administrative Agent the Discount Proceeds for
the account of the applicable Canadian Borrower. The applicable Canadian
Borrower will, upon acceptance of a B/A by a Canadian Revolving Lender, be
obligated to pay to the Canadian Administrative Agent on behalf of the Canadian
Revolving Lender that accepted the B/A an Acceptance Fee in respect of such B/A.
The Acceptance Fee payable by such Canadian Borrower to a Canadian Revolving
Lender under this Section 2.22(e) in respect of each B/A accepted by such Lender
shall be set off against the Discount Proceeds payable by such Lender under this
Section 2.22(e).

 

(f) Each Canadian Revolving Lender may at any time and from time to time hold,
sell, rediscount or otherwise dispose of any or all B/As accepted and purchased
by it.

 

(g) If a Canadian Revolving Lender notifies the Canadian Administrative Agent in
writing that it is unable or unwilling to accept Bankers’ Acceptances, such
Lender will, instead of accepting and purchasing Bankers’ Acceptances, purchase
from the applicable Canadian Borrower a note that does not bear interest during
the Contract Period (a “B/A Equivalent Note”), in the form of Exhibit K, issued
by such Canadian Borrower in the amount and for the same term as the draft that
such Lender would otherwise have been required to accept and purchase hereunder,
at a purchase price calculated on the same basis as Bankers’ Acceptances are
discounted pursuant to this Agreement. Each such Lender will provide to the
Canadian Administrative Agent the proceeds of such purchase for the account of
the applicable Canadian Borrower. The applicable Canadian Borrower will, upon
purchase of a B/A Equivalent Note, pay to the Canadian Administrative Agent on
behalf of the Canadian Revolving Lender that purchased from such Canadian
Borrower the B/A Equivalent Note an Acceptance Fee in respect of such B/A
Equivalent Note. The Acceptance Fee payable by such Canadian Borrower to a
Canadian Revolving Lender under this Section 2.22(g) in respect of each B/A
Equivalent Note purchased by such Lender shall be set off against the Discount
Proceeds payable by such Lender under this Section 2.22(g).

 

(h) With respect to each B/A Borrowing, at or before 10:00 a.m., Toronto time,
two Business Days before the maturity date of such B/As, the applicable Canadian
Borrower shall notify the Canadian Administrative Agent at the Canadian
Administrative Agent’s address set forth in Section 9.01 by irrevocable
telephone notice, followed by a notice of rollover on the same day, if such
Canadian Borrower intends to issue B/As on such maturity date to provide for the
payment of such maturing B/As. If the applicable Canadian Borrower fails to
notify the Canadian Administrative Agent of its intention to

 

82



--------------------------------------------------------------------------------

issue B/As on such maturity date, such Canadian Borrower shall provide payment
to the Canadian Administrative Agent on behalf of the Canadian Revolving Lenders
of an amount equal to the aggregate face amount of such B/As on the maturity
date of such B/As. If such Canadian Borrower fails to make such payment, such
maturing B/As shall, subject to satisfaction of the conditions set forth in
Section 4.02, be deemed to have been converted on their maturity date into a
Canadian Prime Rate Loan in an amount equal to the face amount of such B/A as
provided in Section 2.07 and such Canadian Borrower shall on demand pay any
losses, costs or penalties that may have been incurred by the Canadian
Administrative Agent or any Canadian Revolving Lender due to the failure of such
Canadian Borrower to make such payment.

 

(i) Each Canadian Borrower waives presentment for payment and any other defense,
in respect of a B/A accepted and purchased by it pursuant to this Agreement,
that might exist solely by reason of such B/A being held, at the maturity
thereof, by such Lender in its own right and each Canadian Borrower agrees not
to claim any days of grace if such Lender as holder sues such Canadian Borrower
on the B/A for payment of the amount payable by such Canadian Borrower
thereunder. On the specified maturity date of a B/A, or such earlier date as may
be required or permitted pursuant to the provisions of this Agreement, the
applicable Canadian Borrower shall pay, through the Canadian Administrative
Agent, the Canadian Revolving Lender that has accepted and purchased such B/A
the full face amount of such B/A and after such payment, such Canadian Borrower
shall have no further liability in respect of such B/A and such Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.

 

(j) If a Canadian Revolving Lender grants a participation in a portion of its
rights under this Agreement to a participant under Section 9.04(f), then in
respect of any B/A Borrowing, a portion thereof may, at the option of such
Lender, be by way of Bankers’ Acceptance accepted by such participant. In such
event, the applicable Canadian Borrower shall upon request of the Canadian
Administrative Agent or the Canadian Revolving Lender granting the participation
execute and deliver a form of Bankers’ Acceptance undertaking in favor of such
participant for delivery to such participant.

 

SECTION 2.23. Spot Exchange Rate Calculations. (a) (i) Not later than 2:00 p.m.,
Toronto time, on each Calculation Date, the Canadian Administrative Agent shall
(A) determine the Spot Exchange Rate as of such Calculation Date with respect to
Canadian Dollars if at such time Canadian Prime Rate Loans or B/A Borrowings are
then outstanding and (B) give notice thereof to the Canadian Borrowers and the
Canadian Revolving Lenders.

 

(ii) The Spot Exchange Rates determined pursuant to this Section 2.23(a) shall
become effective on the second Business Day immediately following the relevant
Calculation Date (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date.

 

(b) Not later than 2:00 p.m., Toronto time, on the Business Day immediately
following the delivery of any notice pursuant to Section 2.08(d) or 2.11(f) in

 

83



--------------------------------------------------------------------------------

connection with the repayment of Canadian Revolving Loans denominated in
Canadian Dollars, the Canadian Administrative Agent shall (i) determine as of
such date the Assigned Dollar Value, based on the Spot Exchange Rate then in
effect, of each such Canadian Revolving Loan then outstanding (after giving
effect to any such Canadian Revolving Loan repaid in connection therewith) and
(ii) notify the Canadian Borrowers and the Canadian Revolving Lenders of the
results of such determination.

 

SECTION 2.24. Reallocation. (a) Subject to Section 2.24(b), the Borrowers may,
from time to time (but no more than once in any calendar quarter), from and
after July 1, 2001, until the earlier of (i) the Revolving Maturity Date and
(ii) the termination of the Canadian Revolving Commitments and the Additional
Revolving Commitments, upon giving an irrevocable joint written notice (each, a
“Reallocation Notice”) to the Canadian Administrative Agent and the U.S.
Administrative Agent at least ten Business Days prior to the beginning of the
next Fiscal Quarter (including, with respect to any reallocation to be effective
as of July 1, 2001, the Fiscal Quarter ended June 30, 2001), temporarily reduce
(but not below zero), in whole or in part, the Canadian Revolving Commitments or
the Additional Revolving Commitments, as applicable. Each reduction in the
Canadian Revolving Commitments shall result in an automatic corresponding
increase in the Additional Revolving Commitments, and each reduction in the
Additional Revolving Commitments shall result in an automatic and corresponding
increase in the Canadian Revolving Commitments. Any amount of Canadian Revolving
Commitments reallocated under this Section 2.24(a) to Additional Revolving
Commitments will not be available to the Canadian Borrowers, and any amount of
Additional Revolving Commitments reallocated under this Section 2.24(a) to
Canadian Revolving Commitments will not be available to the U.S. Borrower, in
each case unless and until such amounts are reallocated back to the Canadian
Revolving Commitments or the Additional Revolving Commitments, as applicable, in
accordance with the terms and subject to the conditions of this Section 2.24.

 

(b) The Borrowers shall be permitted to reallocate the Canadian Revolving
Commitments and the Additional Revolving Commitments in accordance with this
Section 2.24 subject to the conditions that (i) any such reallocation shall only
be made on, and be effective as of, the first day of a Fiscal Quarter, (ii) each
partial reallocation shall be in an integral multiple of $1,000,000 (or, if
less, the remaining amount of the applicable Commitments being reduced), (iii)
the Total Canadian Revolving Commitment shall not be reduced to an amount that
is less than the aggregate Canadian Revolving Exposures of the Canadian
Revolving Lenders at such time, (iv) the Total Additional Revolving Commitment
shall not be reduced to an amount that is less than the aggregate principal
amount of Additional Revolving Loans outstanding at such time and (v) on the
date of any reduction of the Additional Revolving Commitments (and a
corresponding increase in the Canadian Revolving Commitments), (A) the
representations and warranties set forth in each Loan Document shall be true and
correct in all material respects with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, and (B) immediately after giving effect to such
reduction and corresponding increase no Default shall have occurred and be
continuing.

 

84



--------------------------------------------------------------------------------

(c) Each Reallocation Notice shall specify the amount (expressed in Dollars) of
any (i) reduction in the Canadian Revolving Commitments and the corresponding
increase in the Additional Revolving Commitments or (ii) reduction in the
Additional Revolving Commitments and the corresponding increase in the Canadian
Revolving Commitments. Each reduction in the Canadian Revolving Commitments and
each increase in the Canadian Revolving Commitments (if the Canadian Revolving
Commitments at such time are greater than zero) shall be made ratably among the
Canadian Revolving Lenders based on their respective Canadian Revolving
Commitments. Each increase in the Canadian Revolving Commitments (if the
Canadian Revolving Commitments at such time are equal to zero) shall be made
ratably among the Canadian Revolving Lenders based on their respective
Additional Revolving Commitments; provided that, for this purpose, the
Additional Revolving Commitment of any Canadian Revolving Lender that makes
Additional Revolving Loans through its Designated U.S. Affiliate shall be deemed
to be equal to the Additional Revolving Commitment of such Designated U.S.
Affiliate. Each reduction in the Additional Revolving Commitments and each
increase in the Additional Revolving Commitments (if the Additional Revolving
Commitments at such time are greater than zero) shall be made ratably among the
Additional Revolving Lenders based on their respective Additional Revolving
Commitments. Each increase in the Additional Revolving Commitments (if the
Additional Revolving Commitments at such time are equal to zero) shall be made
ratably among the Additional Revolving Lenders based on their respective
Canadian Revolving Commitments; provided that, for this purpose, the Canadian
Revolving Commitment of any Additional Revolving Lender that is a Designated
U.S. Affiliate shall be deemed to be equal to the Canadian Revolving Commitment
of its Affiliate that is a Canadian Revolving Lender. Promptly after receiving a
Reallocation Notice, the Canadian Administrative Agent or the U.S.
Administrative Agent, as applicable, shall notify each Canadian Revolving Lender
and Additional Revolving Lender, as applicable, of the amount of its Canadian
Revolving Commitment or Additional Revolving Commitment, as applicable, to be
reallocated pursuant to this Section 2.24 and the date of such reallocation.

 

(d) Notwithstanding anything to the contrary contained in this Agreement, (i)
the Additional Revolving Commitments shall be available to the U.S. Borrower in
addition to the U.S. $ Revolving Commitments, (ii) Swingline Loans and Letters
of Credit are not available under the Additional Revolving Commitments and (iii)
the Additional Revolving Lenders shall be entitled to the same rights and
subject to the same obligations with respect to the Additional Revolving
Commitments as are the U.S. $ Revolving Lenders with respect to the U.S. $
Revolving Commitments.

 

SECTION 2.25. Increases in Canadian Revolving Commitments. (a) Notwithstanding
anything to the contrary in this Agreement, the Canadian Borrowers may, from
time to time (but no more than once in any Fiscal Quarter), from and after July
1, 2001, until the Revolving Maturity Date, upon giving an irrevocable written
notice (each, a “Canadian Commitment Increase Notice”) to the Canadian
Administrative Agent and the U.S. Administrative Agent at least ten Business
Days prior to the beginning of the next Fiscal Quarter (including, with respect
to any increase to be effective as of July 1, 2004, the Fiscal Quarter ended
June 30, 2004), obtain an increase

 

85



--------------------------------------------------------------------------------

in the Canadian Revolving Commitments in accordance with paragraphs (b) through
(f) below, subject to the conditions that (i) any such increase shall be in an
integral multiple of $1,000,000, (ii) on the date of each such increase, (A) the
representations and warranties set forth in each Loan Document shall be true and
correct in all material respects with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, and (B) immediately after giving effect to each such
increase no Default shall have occurred and be continuing, (iii) after giving
effect to each such increase, the Total Additional Revolving Commitment plus the
Total Canadian Revolving Commitment shall not exceed $150,000,000 and (iv) the
aggregate U.S. $ Revolving Exposures shall not exceed the Total U.S. $ Revolving
Commitment.

 

(b) Each increase in the Canadian Revolving Commitments pursuant to this Section
2.25 shall be effected by the execution and delivery by the Borrowers and by a
Lender or other Person satisfactory to the Administrative Agents (in either
case, that satisfies the definition of Canadian Revolving Lender) of a
supplement to this Agreement, in form and substance satisfactory to the
Administrative Agents, pursuant to which such Lender or other Person agrees (i)
to provide a Canadian Revolving Commitment or, if such Lender is at the time
already a Canadian Revolving Lender, to increase its Canadian Revolving
Commitment and (ii) if such Person is not at the time already a Lender, to
become a party to this Agreement as a Lender and to have all the obligations of
a Lender hereunder with respect to its Canadian Revolving Commitment. Any
supplement so executed and delivered in accordance with this Section 2.25 shall
be effective to increase the Canadian Revolving Commitments as provided therein
(and correspondingly decrease the U.S. $ Revolving Commitments as provided
herein) without the consent of any other Lenders.

 

(c) Each increase in the Canadian Revolving Commitments pursuant to this Section
2.25 shall result in an automatic corresponding decrease in the U.S. $ Revolving
Commitments, which corresponding decrease shall (i) if neither (A) the Person
providing such increase in the Canadian Revolving Commitments nor (B) an
Affiliate of such Person designated by such Person and agreed to by the
Borrowers and the Administrative Agents is already a U.S. $ Revolving Lender at
the time, be made ratably among the U.S. $ Revolving Lenders based on their
respective U.S. $ Revolving Commitments or (ii) if either (A) the Person
providing such increase in the Canadian Revolving Commitments or (B) an
Affiliate of such Person designated by such Person and agreed to by the
Borrowers and the Administrative Agents is already a U.S. $ Revolving Lender at
the time, be allocated first to reduce such Person’s (or, with the consent of
the Borrowers and the Administrative Agents, such Affiliate’s) U.S. $ Revolving
Commitment and, after such Person’s or Affiliate’s U.S. $ Revolving Commitment
has been reduced to zero, be made ratably among the remaining U.S. $ Revolving
Lenders based on their respective remaining U.S. $ Revolving Commitments.

 

(d) Any increase in the Canadian Revolving Commitments pursuant to this Section
2.25 (and any corresponding reduction in the U.S. $ Revolving Commitments
referred to in paragraph (c) above) shall only be made on, and be effective as
of, the first day of a Fiscal Quarter.

 

86



--------------------------------------------------------------------------------

(e) If, immediately prior to the effectiveness of any increase in the Canadian
Revolving Commitments pursuant to this Section 2.25, (i) there are any Loans
outstanding under the Canadian Revolving Commitments, then all such Loans shall
be repaid immediately prior to or concurrently with the effectiveness of such
increase or (ii) there are any Loans outstanding under the U.S. $ Revolving
Commitments and clause (ii) of paragraph (c) of this Section 2.25 is applicable
to such increase, then all such Loans shall be repaid immediately prior to or
concurrently with the effectiveness of such increase.

 

(f) Each Canadian Commitment Increase Notice shall specify the amount (expressed
in Dollars) of any increase in the Canadian Revolving Commitments and the
corresponding decrease in the U.S. $ Revolving Commitments.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrowers represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of Holdings and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by each of Holdings and the
Borrowers and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Borrowers or
such Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents or in respect of customary registration rights
granted to holders of the Notes, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of Holdings
or any Subsidiary or any order of any Governmental Authority, (c) will not
violate or result in a default under any

 

87



--------------------------------------------------------------------------------

indenture, agreement or other instrument binding upon Holdings or any Subsidiary
or its assets that is material to Holdings and its Subsidiaries, taken as a
whole, or give rise to a right thereunder to require any payment to be made by
Holdings or any Subsidiary and (d) will not result in the creation or imposition
of any Lien on any asset of Holdings or any Subsidiary, except Liens created
under the Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries as of and for the Fiscal Year ended December 31, 2002, reported on
by Ernst & Young LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings and the Subsidiaries as of such date and
for such period in accordance with GAAP.

 

(b) Holdings has heretofore furnished to the Lenders the unaudited consolidated
balance sheet and statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries as of and for the Fiscal Quarter ended September
30, 2003, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings and the Subsidiaries as of such date and
for such period in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(c) Holdings has heretofore furnished to the Lenders Holdings’s pro forma
consolidated balance sheet as of September 30, 2003, prepared giving effect to
the Transactions as if the Transactions had occurred on such date. Such pro
forma consolidated balance sheet (i) has been prepared in good faith based on
the same assumptions used to prepare the pro forma financial statements included
in the Information Memorandum (which assumptions are believed by Holdings and
the U.S. Borrower as of the Effective Date to be reasonable), (ii) is based on
the best information available to Holdings and the U.S. Borrower as of the
Effective Date after due inquiry, (iii) accurately reflects all adjustments
necessary to give effect to the Transactions and (iv) presents fairly, in all
material respects, the pro forma financial position of Holdings and its
consolidated Subsidiaries as of September 30, 2003, as if the Transactions had
occurred on such date.

 

(d) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum and except for the Disclosed
Matters, after giving effect to the Transactions, none of Holdings or the
Subsidiaries has, as of the Effective Date, any material contingent liabilities,
unusual long-term commitments or unrealized losses.

 

(e) Since December 31, 2002, there has been no material adverse change in the
financial condition, operations, assets, business, properties or prospects of
Holdings and the Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of Holdings and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material

 

88



--------------------------------------------------------------------------------

to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b) Each of Holdings and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by Holdings and the Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by Holdings or any Subsidiary as of the Effective Date.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the U.S. Borrower,
threatened against or affecting Holdings or any Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Holdings nor any Subsidiary (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of Holdings and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither Holdings nor any
Subsidiary is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

89



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of Holdings and the Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which Holdings or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not in the aggregate,
as of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount which could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not in the aggregate, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount which could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11. Disclosure. Holdings and the Borrowers have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Holdings or any Subsidiary is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (it being
recognized by the Agents and the Lenders that any projections and forecasts
provided by Holdings or any Subsidiary are based on good faith estimates and
assumptions believed by Holdings or such Subsidiary to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results and no representation whatsoever is made
with respect to reports or projections that are included or referred to in or
attached to the Information Memorandum and identified therein as having been
provided by Persons other than Holdings or one of its Affiliates).

 

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name and jurisdiction
of organization of, and the ownership interest of Holdings in, each Subsidiary
and identifies each Subsidiary that is a Subsidiary Loan Party, in each case as
of the

 

90



--------------------------------------------------------------------------------

Effective Date. Each Canadian Borrower is a direct or indirect wholly owned
subsidiary of the U.S. Borrower.

 

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of Holdings and the Subsidiaries as of the Effective
Date. As of the Effective Date, all premiums in respect of such insurance have
been paid.

 

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Holdings or any Subsidiary pending or, to the
knowledge of Holdings or the Borrower, threatened, which could reasonably be
expected to have a Material Adverse Effect. The hours worked by and payments
made to employees of Holdings and the Subsidiaries have been in compliance with
the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters except where the failure to comply could
not reasonably be expected to result in a Material Adverse Effect. All payments
due from Holdings or any Subsidiary, or for which any claim may be made against
Holdings or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of Holdings or such Subsidiary except to the extent that a failure to
comply could not reasonably be expected to result in a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings or any Subsidiary is bound.

 

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans (and taking into account all rights of contribution
arising by operation of law or otherwise to which any Loan Party may be entitled
and other credit support available to any Subsidiary from Holdings or any of the
other Subsidiaries), (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise, (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.

 

SECTION 3.16. Senior Debt. The Obligations constitute “Senior Indebtedness”
under and as defined in each Subordinated Note Indenture and the documents
evidencing or governing all Subordinated Debt referred to in clauses (a) through
(f) of the definition of “Subordinated Debt”.

 

SECTION 3.17. Security Interests. (a) When executed and delivered, the Pledge
Agreements (and/or, as applicable, in the case of a Canadian Borrower or the
Canadian Subsidiary Loan Parties, the making of requisite filings or
registrations) will be

 

91



--------------------------------------------------------------------------------

effective to create in favor of the applicable Collateral Agent, for the ratable
benefit of the applicable Secured Parties or Canadian Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
applicable Pledge Agreement) and, when the portion of the Collateral
constituting certificated securities (as defined in the Uniform Commercial Code
or such other local law as may apply) is delivered to the applicable Collateral
Agent (and/or, as applicable, in the case of a Canadian Borrower or the Canadian
Subsidiary Loan Parties, the requisite filings or registrations are made), the
Pledge Agreements shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgor thereunder in
such Collateral, in each case prior and superior in right to any other Person.

 

(b) The Security Agreements are effective to create in favor of the applicable
Collateral Agent, for the ratable benefit of the applicable Secured Parties or
Canadian Secured Parties, a legal, valid and enforceable security interest in
the Collateral (as defined in the applicable Security Agreement) and, when
financing statements or such other filings required by local law in appropriate
form are filed in the appropriate filing offices (which, for the U.S. Subsidiary
Loan Parties as of the Effective Date, are the offices specified on Schedule 6
to the Perfection Certificate), the Security Agreements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Collateral to the extent perfection can be
obtained by filing, recording or registering a security agreement, financing
statement or analogous document in the United States or Canada (other than under
vehicle certificate of title statutes), in each case prior and superior in right
to any other Person other than with respect to the rights of Persons pursuant to
Liens expressly permitted by Section 6.03.

 

(c) When the U.S. Security Agreement is filed in the United States Patent and
Trademark Office and the United States Copyright Office, the security interest
created thereunder shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the U.S. Security Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 6.03 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the date hereof).

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The amendment and restatement of the Existing
Credit Agreement as provided herein and the obligations of the Lenders to make
Loans (including the obligations of the Initial Term Lenders to purchase
Existing Term Loans and Assigned Debt), the obligations of Tranche B Lenders to
fund their Tranche B

 

92



--------------------------------------------------------------------------------

Credit-Linked Deposits and the obligation of the Issuing Bank to issue Letters
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
9.02):

 

(a) The U.S. Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the U.S. Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b) The U.S. Administrative Agent shall have received a favorable written
opinion (addressed to the Agents and the Lenders and dated the Effective Date)
of each of (i) Weil, Gotshal & Manges LLP, counsel for the Loan Parties,
substantially in the form of Exhibit H-1, (ii) Ehrenreich Eilenberg & Krause
LLP, counsel for the Loan Parties, substantially in the form of Exhibit H-2,
(iii) Matthew Womble, Esq., Vice President, Legal Affairs, of Holdings and its
Subsidiaries, substantially in the form of Exhibit H-3, (iv) Macleod Dixon LLP,
counsel for the Canadian Subsidiary Loan Parties, substantially in the form of
Exhibit H-4 and (v) such U.S. or Canadian local counsel as the Agents may
reasonably request and, in the case of each such opinion required by this
paragraph, covering such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Agents or the Required Lenders shall
reasonably request. Each of Holdings and the Borrowers hereby request such
counsel to deliver such opinions.

 

(c) The U.S. Administrative Agent shall have received such documents and
certificates as the U.S. Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of Holdings,
the Borrowers and such other Loan Parties as to which documents and certificates
are reasonably requested by the U.S. Administrative Agent or its counsel, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the U.S. Administrative Agent and its counsel.

 

(d) The U.S. Administrative Agent shall have received a certificate, in a form
reasonably acceptable to the U.S. Administrative Agent, dated the Effective Date
and signed by the Chief Executive Officer, the President, a Vice President or a
Financial Officer of Holdings and the U.S. Borrower, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e) The Agents shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.

 

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Agents shall have received a completed Perfection Certificate and completed
Canadian Perfection Certificate dated the Effective Date and signed by an
officer of Holdings and the U.S. Borrower, in the case of the Perfection
Certificate, and in the case

 

93



--------------------------------------------------------------------------------

of the Canadian Perfection Certificate, signed by an officer of Holdings and the
Canadian Borrowers, together with all attachments contemplated thereby,
including (i) the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
agreed upon by the Agents and the U.S. Borrower, (ii) copies of the financing
statements (or similar documents) disclosed by such search, (iii) evidence
reasonably satisfactory to the Agents that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 6.02 or have been
released, (iv) to the extent requested by the Agents, copies of all documents
required to effect security under the Bank Act (Canada), (v) to the extent
requested by the Agents, a copy of the hypothec on movables entered into by each
Canadian Borrower with respect to security granted in the province of Quebec,
(vi) to the extent requested by the Agents, acknowledgments from each person
named as a secured party in any financing statement or other security
registration in respect of each Canadian Borrower or any Canadian Subsidiary (A)
disclosing the scope of the security interest perfected by such financing
statement or other registration; (B) establishing that such security interest is
permitted by Section 6.02; and (C) providing that such secured party cannot rely
upon such financing statement or other registration to perfect a security
interest other than as permitted by Section 6.02 and (vii) to the extent
requested by the Agents, acknowledgments from ABN Amro Leasing (a division of
ABN Amro Bank Canada), Laurentian Bank of Canada and Corporation Alter
Moneta/Alter Moneta Corporation in favor of the Canadian Collateral Agent that
they are and continue to be bound by the existing intercreditor agreements or
other such agreements acceptable to the Agents entered into by them with Bank of
America, N.A. notwithstanding the amendment and restatement of the Existing
Credit Agreement and the Security Documents.

 

(g) All amounts accrued and owing under the Existing Credit Agreement shall be
paid (other than Existing Term Loans, Assigned Debt and reimbursement
obligations in respect of Existing Letters of Credit to the extent such Existing
Letters of Credit have not yet been drawn) prior to or concurrently with the
initial Borrowing hereunder on the Effective Date, and the U.S. Administrative
Agent shall have received satisfactory evidence of the foregoing.

 

(h) The 9.25% Redemption shall have been effected (and all funds required for
such redemption shall have been irrevocably deposited with the trustee in
respect of the 9.25% Notes) on terms and pursuant to documentation reasonably
satisfactory to the U.S. Administrative Agent.

 

(i) The U.S. Borrower shall have received gross cash proceeds (before deducting
the initial purchasers’ discount) of not less than $375,000,000 from the
issuance of the Senior Subordinated Notes. The terms and conditions of the
Senior Subordinated Notes and the provisions of the Senior Subordinated Note
Documents (including the amount of Senior Subordinated Notes and the
subordination and redemption terms in respect of the Senior Subordinated Notes)
shall be reasonably satisfactory to the U.S. Administrative Agent. The U.S.
Administrative Agent shall have received copies of the Senior Subordinated Note
Documents, certified by the chief financial officer of the U.S. Borrower as
complete and correct.

 

94



--------------------------------------------------------------------------------

(j) The respective amounts of the sources and uses for the Transactions shall be
consistent with the information with respect thereto previously furnished to the
Lenders.

 

(k) The U.S. Administrative Agent shall have received all financial statements
and other financial information, including pro forma financial statements and
information, that the U.S. Borrower shall have provided to the underwriters or
initial purchasers in connection with the offering of the Notes.

 

(l) The U.S. Administrative Agent shall have received a solvency certificate
from the chief financial officer of Holdings, in form and substance reasonably
satisfactory to the U.S. Administrative Agent, confirming the solvency of
Holdings and the Subsidiaries on a consolidated basis after giving effect to the
Transactions and the other transactions contemplated hereby.

 

The U.S. Administrative Agent shall notify the Borrowers, the Canadian
Administrative Agent, the Collateral Agents and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the restatement of the Existing Credit Agreement as provided herein
and the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 5:00 p.m., New York City time, on February 17, 2004 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, and any conversion of Tranche B Credit-Linked
Deposits to Tranche B Term Loans pursuant to Section 2.20, is subject to receipt
of the request therefor in accordance herewith and to the satisfaction of the
following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing, the date of issuance, amendment, renewal or extension of
such Letter of Credit or any conversion of Tranche B Credit-Linked Deposits to
Tranche B Term Loans pursuant to Section 2.20, as applicable (other than
representations and warranties that relate to a specific earlier date, so long
as such representations and warranties were true and correct in all material
respects as of such earlier date).

 

(b) At the time of and immediately after giving effect to such Borrowing, the
issuance, amendment, renewal or extension of such Letter of Credit or any
conversion of Tranche B Credit-Linked Deposits to Tranche B Term Loans pursuant
to Section 2.20, as applicable, no Default shall have occurred and be
continuing.

 

(c) In the case of Initial Term Loans made during the Delayed Funding Period,
(i) the 9.00% Redemption shall be effected concurrently with the funding of such
Initial Term Loans, on terms and pursuant to documentation reasonably
satisfactory to

 

95



--------------------------------------------------------------------------------

the U.S. Administrative Agent, and (ii) the U.S. Administrative Agent shall be
reasonably satisfied with the arrangements for the deposit of the proceeds of
such Initial Term Loans with the trustee for the 9.00% Notes in order to effect
the 9.00% Redemption.

 

Each Borrowing, each issuance, amendment, renewal or extension of a Letter of
Credit and each conversion of Tranche B Credit-Linked Deposits to Tranche B Term
Loans shall be deemed to constitute a representation and warranty by Holdings
and the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrowers
covenants and agrees with the Lenders and the Issuing Bank that:

 

SECTION 5.01. Financial Statements and Other Information. The U.S. Borrower will
furnish to the U.S. Administrative Agent (for delivery to the Lenders):

 

(a) within 90 days after the end of each Fiscal Year of Holdings, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows (and its unaudited consolidating balance sheet and related
statements of operations) as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous Fiscal Year, all
reported on (in the case of such audited consolidated statements) by Ernst &
Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit), together
with a certificate from the chief financial officer of Holdings to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

96



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, (i) a certificate of a Financial Officer (A) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (B)
setting forth reasonably detailed calculations satisfactory in form to the U.S.
Administrative Agent and demonstrating compliance with Section 6.01 and (C)
stating whether any change in GAAP or in the application thereof that has a
material effect on the financial statements referred to in clause (a) or (b)
above has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(ii) an updated organizational chart listing all Subsidiaries and the locations
of their businesses;

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) as soon as practicable and in any event within 60 days after the
commencement of the Fiscal Year commencing January 1, 2005, financial
projections for Holdings and the Subsidiaries for such Fiscal Year prepared in a
manner consistent with those projections delivered by the U.S. Borrower to the
Lenders prior to the Effective Date or otherwise in a manner satisfactory to the
U.S. Administrative Agent;

 

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than on Form S-8)
filed by Holdings or any Subsidiary with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Holdings
to its shareholders generally, as the case may be; provided that the filing of
such reports, proxy statements and other materials with the Securities and
Exchange Commission through EDGAR shall be deemed to satisfy the requirements of
this paragraph (f); and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs, financial condition and prospects of Holdings
or any Subsidiary, or compliance with the terms of any Loan Document, as any
Agent or any Lender (through an Agent) may reasonably request.

 

SECTION 5.02. Notices of Material Events. Holdings and the U.S. Borrower will
furnish to the Agents (for delivery to the Lenders) prompt written notice of the
following upon becoming aware thereof:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the

 

97



--------------------------------------------------------------------------------

Borrowers or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(d) any other development that results in, or any other developments (other than
a change in general market or industry conditions) that could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of Holdings or the
U.S. Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03. Information Regarding Collateral. (a) Holdings and the U.S.
Borrower will furnish to the U.S. Administrative Agent prompt written notice of
any change (i) in any Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in such Loan Party’s jurisdiction of organization or in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number provided by the applicable Governmental Authority in such Loan Party’s
jurisdiction of organization. Holdings and the Borrowers agree not to effect or
permit any change referred to in the preceding sentence unless all filings under
the Uniform Commercial Code or otherwise that are required in order for the U.S.
Collateral Agent or the Canadian Collateral Agent, as applicable, to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties have been
(or, within the period required by the Uniform Commercial Code or other
applicable law, are subsequently) made. Holdings and the Borrowers also agree
promptly to notify the U.S. Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to clause (a) of Section 5.01
(commencing with the delivery of such financial statements for the Fiscal Year
ending December 31, 2004), the U.S. Borrower shall deliver to the U.S.
Administrative Agent a certificate signed by an officer of the U.S. Borrower
setting forth the information required pursuant to the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Effective Date or the date of the
most recent certificate delivered pursuant to this Section.

 

SECTION 5.04. Existence; Conduct of Business. Holdings will, and will cause each
Subsidiary to, do or cause to be done all things necessary to preserve, renew

 

98



--------------------------------------------------------------------------------

or replace and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of the business of Holdings and the
Subsidiaries, taken as a whole; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.05.

 

SECTION 5.05. Payment of Obligations. Holdings will, and will cause each
Subsidiary to, pay its Debt and other obligations, including liabilities in
respect of Taxes, before the same shall become delinquent or in default, except
where (a)(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) Holdings or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (iv) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect or (b) the aggregate uninsured and unpaid amount is less
than $5,000,000 and does not include Taxes and the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06. Maintenance of Properties. Holdings will, and will, subject to
Section 6.05, cause each Subsidiary to, keep and maintain all property material
to the conduct of the business of Holdings and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted.

 

SECTION 5.07. Insurance. Holdings will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents. Each
Borrower will furnish to the Lenders, upon reasonable request by the applicable
Administrative Agent, the requested information in reasonable detail as to the
insurance so maintained. Each Borrower shall deliver to the applicable
Administrative Agent, prior to the cancelation, modification or nonrenewal of
any material such policy of insurance, a copy of a renewal or replacement policy
(or other evidence of renewal of a policy previously delivered to the applicable
Administrative Agent) together with evidence satisfactory to the applicable
Administrative Agent of payment of the premium therefor. All insurance policies
or certificates (or certified copies thereof) with respect to such insurance
shall be endorsed to the applicable Administrative Agent’s reasonable
satisfaction for the benefit of the Lenders (including by naming the applicable
Administrative Agent or Collateral Agent, as appropriate, as loss payee or
additional insured, as appropriate).

 

SECTION 5.08. Casualty and Condemnation. The Borrowers (a) will furnish to the
Agents and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of any Collateral or the commencement of any
action or proceeding for the taking of any material portion of any Collateral
under power of eminent domain or by condemnation or similar proceeding and (b)
will ensure that the Net Proceeds of any such event with respect to any
Collateral (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

 

99



--------------------------------------------------------------------------------

SECTION 5.09. Books and Records; Inspection and Audit Rights. Holdings will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. Holdings will, and will cause each
Subsidiary to, permit any representatives designated by the Agents or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

SECTION 5.10. Compliance with Laws. Holdings will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.11. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Initial Term Loans made on the Effective Date will be used solely for the
repayment (or, in the case of Existing Term Loans and Assigned Debt, the
purchase, as provided in Section 2.01(b)) of amounts accrued and owing under the
Existing Credit Agreement.

 

(b) The proceeds of U.S. $ Revolving Loans, Additional Revolving Loans Swingline
Loans and Tranche B Term Loans will be used by the U.S. Borrower, and the
proceeds of the Canadian Revolving Loans made to UR Canada will be used by UR
Canada, for general corporate purposes, including repayment or purchase of
indebtedness (including indebtedness under the Existing Credit Agreement, in the
case of any such Loans made on the Effective Date), acquisitions, investments,
loans, purchases of Equity Interests and other payments permitted under this
Agreement.

 

(c) The proceeds of Initial Term Loans made on the Delayed Draw Date will be
used solely to effect the 9.00% Redemption, including any related call premiums,
fees and expenses.

 

(d) Letters of Credit will be used by the U.S. Borrower for general corporate
purposes.

 

(e) The proceeds of Canadian Revolving Loans made to UR Nova Scotia (No. 1) will
be used by UR Nova Scotia (No. 1) (i) to make a capital contribution to UR
Partnership in an amount equal to at least 49% and up to 99% of the principal
amount of such Loans, (ii) to make a loan to UR Nova Scotia (No. 2) in an amount
equal to 1% of the principal amount of such Loans, (iii) to make one or more
loans from time to time to UR Canada in an aggregate amount equal to up to 10%
of the principal amount of such Loans and (iv) to make one or more loans from
time to time to one or more subsidiaries of the U.S. Borrower that are Loan
Parties (other than UR Canada) in an aggregate

 

100



--------------------------------------------------------------------------------

amount equal to up to 50% of the principal amount of such Loans. The U.S.
Borrower will cause UR Nova Scotia (No. 2) to use the proceeds received by it
pursuant to this paragraph to make a capital contribution to UR Partnership in
an amount equal to such proceeds. UR Nova Scotia (No. 1) will cause UR
Partnership to use the proceeds received by it pursuant to this paragraph to
make a loan to UR Canada in an amount equal to such proceeds. The proceeds
received by UR Canada pursuant to this paragraph shall be used for general
corporate purposes, including repayment of indebtedness, acquisitions,
investments, loans, purchases of Equity Interests and other payments permitted
under this Agreement. The proceeds received by any subsidiary of the U.S.
Borrower pursuant to clause (iv) of the first sentence of this paragraph (e)
shall be used for general corporate purposes, including repayment of
indebtedness, acquisitions, investments, loans, purchases of Equity Interests
and other payments permitted under this Agreement. Notwithstanding the
foregoing, the proceeds of Canadian Revolving Loans made to UR Nova Scotia
(No.1) on the Effective Date will be used by UR Nova Scotia (No. 1) to repay
indebtedness under the Existing Credit Agreement outstanding on the Effective
Date, to the extent of such indebtedness.

 

(f) No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

 

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired (or any Excluded Subsidiary ceases to be an Excluded Subsidiary or any
Canadian Subsidiary becomes a Canadian Subsidiary Loan Party) after the
Effective Date, Holdings will promptly (a) notify the applicable Administrative
Agent thereof and (b) cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary (if it is a Subsidiary Loan Party) and
with respect to any Equity Interest in or Debt of such Subsidiary owned by or on
behalf of any Loan Party.

 

SECTION 5.13. Further Assurances. (a) Holdings will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings and
other documents), that may be required under any applicable law, or that the
applicable Collateral Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.

 

(b) If any material assets (other than real property) are acquired by any
Subsidiary Loan Party after the Effective Date (other than assets constituting
Collateral under either Security Agreement that become subject to the Lien of
such Security Agreement upon acquisition thereof), Holdings will notify the
applicable Agents thereof, and, if requested by such Agents or the Required
Lenders, Holdings will, unless otherwise not required to hereunder or under any
Security Document, cause such assets to be subjected to a Lien securing the
relevant Obligations and will take, and cause such Subsidiary Loan Party to
take, such actions as shall be necessary or reasonably requested by such Agents
to grant and perfect such Liens, including actions described in paragraph (a) of
this Section 5.13, all at the expense of the Loan Parties.

 

101



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrowers
covenants and agrees with the Lenders and the Issuing Bank that:

 

SECTION 6.01. Financial Covenants.

 

(a) Minimum Interest Coverage Ratio. Holdings will not permit the Interest
Coverage Ratio for any Computation Period ending during any period set forth
below to be less than the ratio set forth opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

June 30, 2004 through December 31, 2004

   1.35 to 1.0

January 1, 2005 through December 31, 2005

   1.45 to 1.0

January 1, 2006 and thereafter

   1.65 to 1.0

 

(b) Funded Debt to Cash Flow Ratio. Holdings will not permit the Funded Debt to
Cash Flow Ratio as of the last day of any Fiscal Quarter during any period set
forth below to exceed the ratio set forth opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

On or before December 31, 2004

   4.75 to 1.0

January 1, 2005 through December 31, 2005

   4.50 to 1.0

January 1, 2006 and thereafter

   4.25 to 1.0

 

(c) Senior Secured Debt to Tangible Assets. Holdings will not permit the ratio
of (i) Senior Secured Debt (reduced by the amount of any Qualifying Cash) to
(ii) Tangible Assets (excluding, to the extent included in Tangible Assets, (A)
all assets which are owned by a Special Purpose Vehicle or subject to a Lien in
connection with a Securitization Transaction and (B) Excess Synthetic Lease
Collateral) to exceed 0.5 to 1.0 at any time.

 

(d) Senior Secured Debt to Cash Flow Ratio. Holdings will not permit the Senior
Secured Debt to Cash Flow Ratio as of the last day of any Fiscal Quarter during
any period set forth below to exceed the ratio set forth opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

On or before December 31, 2004

   1.75 to 1.0

January 1, 2005 through December 31, 2005

   1.60 to 1.0

January 1, 2006 and thereafter

   1.45 to 1.0

 

102



--------------------------------------------------------------------------------

(e) For purposes of Article VI, (i) pro forma effect may be given to a
prepayment, defeasance or redemption pursuant to clause (vii) of the proviso to
Section 6.04, but only to the extent of any funds that have been irrevocably
deposited or (for purposes of determining whether Debt described in clause
(vii)(A), (B) or (C) of such proviso may be incurred) will be irrevocably
deposited upon the incurrence of Debt described in clause (vii)(A), (B) or (C)
of such proviso with the trustee (or other Person performing such function) in
respect of, and in accordance with the terms of, the Debt being prepaid,
defeased or redeemed and (ii) with respect to determining whether the Debt
represented by the Senior Notes may be incurred, (x) pro forma effect may be
given to the purchase of the 10.75% Notes pursuant to clause (vii)(E) of the
proviso to Section 6.04 so long as the requirements of Section 6.15(a) have been
satisfied and (y) pro forma effect may be given to a redemption of Senior Notes
in accordance with Section 6.15(b) so long as the requirements of such Section
6.15(b) (including with respect to the escrow described in such section) have
been satisfied.

 

SECTION 6.02. Limitations on Debt. Holdings will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist any Debt, except
(without duplication):

 

(a) Debt hereunder (including Incremental Term Loans incurred in compliance with
Section 2.21) and under the other Loan Documents;

 

(b) unsecured Debt of Holdings or any Subsidiary (excluding Contingent Payments
and Seller Subordinated Debt); provided that (i) no Subsidiary of the U.S.
Borrower shall incur any such Debt if, after giving effect thereto, the
aggregate amount of all then-outstanding Debt of the Subsidiaries of the U.S.
Borrower permitted solely by this clause (b) (excluding Suretyship Liabilities
of any U.S. Subsidiary Loan Party in respect of any such unsecured Debt) would
exceed 25% of Net Worth, (ii) Holdings or such Subsidiary shall not incur any
such Debt if Holdings is not in compliance with all covenants set forth in this
Article VI (including compliance with Section 6.01, determined on a pro forma
basis as if any such incurrence of Debt had occurred at the beginning of the
most recent period for testing compliance therewith) and (iii) Holdings or such
Subsidiary shall not incur any such Debt unless, on the date of such proposed
incurrence and after giving effect to such proposed incurrence, the ratio of
Senior Debt to Cash Flow shall not exceed (A) 3.25 to 1.0 for any such proposed
incurrence to be effected on or before December 31, 2005 and (B) 3.0 to 1.0 for
any such proposed incurrence to be effected on or after January 1, 2006 (for
purposes of the foregoing, the ratio of Senior Debt to Cash Flow means the ratio
of (i) Senior Debt as of the date of such proposed incurrence (reduced by the
amount of any Qualifying Cash as of such date) to (ii) Cash Flow as of the last
day of the most recent Fiscal Quarter for which financial statements have been
delivered hereunder; for the avoidance of doubt, any Senior Debt that is being
prepaid, defeased or redeemed in compliance with clause (vii) of the proviso to
Section 6.04 shall not be counted as Senior Debt for purposes of

 

103



--------------------------------------------------------------------------------

calculating such ratio to the extent that pro forma effect may be given to such
prepayment, defeasance or redemption pursuant to clause (e) of Section 6.01);

 

(c) Debt of Holdings or any Subsidiary in respect of Capital Leases or arising
in connection with the acquisition of equipment (including Debt assumed in
connection with an asset purchase permitted by Section 6.05, or incurred
pursuant to a Capital Lease or in connection with the acquisition of equipment
by a Person before it became a Subsidiary in connection with a stock purchase
permitted by Section 6.05, in each case so long as such Debt is not incurred in
contemplation of such purchase), and refinancings of any such Debt so long as
the terms applicable to such refinancing Debt are not materially less favorable
to Holdings or the applicable Subsidiary than the terms in effect immediately
prior to such refinancing; provided that the aggregate amount of all such Debt
at any time outstanding shall not exceed $250,000,000 (or its equivalent in any
other currency); provided, further, that the aggregate amount of all such Debt
arising in connection with Floor Plan Financing Arrangements shall not exceed
$50,000,000;

 

(d) Debt of Subsidiaries owed to Holdings or any Subsidiary; provided that the
aggregate amount of all such Debt of Subsidiaries that are not U.S. Loan Parties
owed to U.S. Loan Parties shall not cause a violation of clause (z) of the
proviso to Section 6.10;

 

(e) unsecured Debt of any Special Purpose Vehicle to Holdings, the U.S. Borrower
or any Subsidiary Loan Party;

 

(f) Subordinated Debt; provided that (i) the aggregate principal amount of all
Seller Subordinated Debt at any time outstanding that does not satisfy all the
conditions specified in clause (f) of the definition of “Subordinated Debt”
shall not exceed $50,000,000 (or its equivalent in any other currency) and (ii)
the Borrowers shall not issue or incur any Debt described in clause (f) of the
definition of Subordinated Debt (x) at any time that a Default exists or would
result therefrom and (y) unless the U.S. Borrower has delivered to the U.S.
Administrative Agent (which shall promptly deliver a copy thereof to each
Lender) a certificate in reasonable detail demonstrating that, after giving
effect to such issuance or incurrence, Holdings will be in pro forma compliance
with all financial covenants set forth in this Article VI;

 

(g) other Debt, not of a type described in any other clause of this Section
6.02, outstanding on the Effective Date and listed in Schedule 6.02(g), and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(h) Contingent Payments; provided that Holdings shall not, and shall not permit
any Subsidiary to, incur any obligation to make Contingent Payments the maximum
possible amount of which exceeds $50,000,000 (or its equivalent in any other
currency) in the aggregate for all Contingent Payments at any time outstanding;

 

(i) the QuIPS Debentures, the QuIPS Preferred Securities and the QuIPS
Guarantees;

 

104



--------------------------------------------------------------------------------

(j) Synthetic Lease Obligations; provided that the aggregate amount of all
Synthetic Lease Obligations shall not at any time exceed $500,000,000;

 

(k) Suretyship Liabilities incurred by Holdings with respect to the obligations
of any Subsidiary;

 

(l) unsecured recourse obligations of Holdings or any Subsidiary in respect of
Vendor Financing Arrangements;

 

(m) Hedging Obligations incurred to (A) hedge or mitigate risks to which
Holdings or any Subsidiary has exposure or (B) effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate, from floating to fixed rates or otherwise) with respect
to any interest-bearing liability or investment of Holdings or any Subsidiary;
provided that, notwithstanding anything in this Agreement to the contrary, (1)
Holdings will not, and will not permit any Subsidiary to, incur any Hedging
Obligations except as provided in this clause (m), (2) the only Hedging
Obligations that Holdings and its Subsidiaries may incur pursuant to this clause
(m) (X) with respect to Equity Interests of Holdings and its Subsidiaries and
the QuIPS Preferred Securities will be for purposes of protection from changes
in the price of Holdings’s common stock and (Y) with respect to Subordinated
Debt, Senior Notes, Replacement Senior Notes, 10.75% Notes or QuIPS Debentures
will be those permitted by sub-clause (B) above and (3) Holdings and its
Subsidiaries will not incur any Hedging Obligations for speculative purposes;

 

(n) Debt in connection with Securitization Transactions permitted pursuant to
Section 6.13;

 

(o) the 10.75% Notes and, to the extent issued in compliance with Section 6.15,
the Senior Notes and, in the event of any prepayment, purchase, defeasance or
redemption of the 10.75% Notes or such Senior Notes in compliance with clause
(vii) of the proviso to Section 6.04 (other than, with respect to the 10.75%
Notes, a purchase of such 10.75% Notes pursuant to clause (vii)(E) of the
proviso to Section 6.04), so long as no Default exists or would result
therefrom, the U.S. Borrower may incur unsecured Senior Debt (and Holdings and
Subsidiaries may guarantee such Senior Debt) pursuant to this clause (o)
(“Replacement Senior Notes”), provided that (i) Holdings shall be in compliance
with all covenants set forth in this Article VI, including compliance with
Section 6.01, determined on a pro forma basis as if any such incurrence had
occurred at the beginning of the most recent period for testing compliance
therewith, (ii) any such Replacement Senior Notes shall have no amortization
prior to the date that is six months after the Term Loan Maturity Date and (iii)
the aggregate principal amount of any such Replacement Senior Notes outstanding
at any time shall not exceed the aggregate principal amount (after giving effect
to the consummation of the Tender Offer and any redemption of Senior Notes
pursuant to Section 6.15(b)) of the 10.75% Notes and Senior Notes so prepaid,
purchased, defeased or redeemed; provided further that no Subsidiary will
guarantee the U.S. Borrower’s obligations in respect of the 10.75% Notes, the
Senior Notes or any Replacement Senior Notes if such Subsidiary is not a
guarantor under the U.S. Subsidiary Guarantee Agreement; and

 

105



--------------------------------------------------------------------------------

(p) Debt of any Foreign Subsidiary or any Subsidiary referred to in clause (e)
of the definition of Excluded Subsidiaries; provided that the aggregate
principal amount of all such Debt at any time outstanding permitted by this
clause (p) shall not exceed $20,000,000 (or its equivalent in any other
currency).

 

For purposes of clause (h) above, a Contingent Payment shall be deemed to be
“outstanding” from the time that Holdings or any Subsidiary enters into the
agreement containing the obligation to make such Contingent Payment until such
time as either such Contingent Payment has been made in full or it has become
certain that such Contingent Payment will never have to be made.

 

SECTION 6.03. Liens. Holdings will not, and will not permit any Subsidiary to,
create or permit to exist any Lien on any of its real or personal properties,
assets or rights of whatsoever nature (whether now owned or hereafter acquired),
except:

 

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any deposits or advances or
borrowed money or the deferred purchase price of property or services, and, in
each case, for which it maintains adequate reserves;

 

(c) Liens identified in Schedule 6.03;

 

(d) Liens securing Debt permitted by clause (c) of Section 6.02 (and attaching
only to the property (i) being leased (in the case of Capital Leases), (ii)
purchased from the relevant manufacturer (in the case of Floor Plan Financing
Arrangements) or (iii) the purchase price for which was or is being financed by
such Debt (in the case of other Debt) and, in each case, the proceeds (including
insurance proceeds) of any disposition or loss of such property);

 

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $25,000,000 (or its equivalent in any other currency), arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings;

 

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of Holdings or any Subsidiary;

 

106



--------------------------------------------------------------------------------

(g) Liens in favor of the Collateral Agents arising under the Loan Documents,
including in respect of Hedging Obligations that qualify as Obligations;

 

(h) Liens arising in connection with Securitization Transactions permitted under
this Agreement;

 

(i) Liens securing Synthetic Lease Obligations; provided that such Liens attach
only to (i) the assets that are subject to the related Synthetic Lease and (ii)
Excess Synthetic Lease Collateral;

 

(j) Liens securing Debt permitted by paragraph (p) of Section 6.02; provided
that such Liens attach only to the assets of Subsidiaries permitted to incur
Debt under paragraph (p) of Section 6.02; and

 

(k) Liens not otherwise permitted by this Section; provided that the aggregate
net book value of the assets subject thereto does not exceed $15,000,000 at any
time.

 

SECTION 6.04. Restricted Payments. Holdings will not, and will not permit any
Subsidiary to, (a) declare or pay any dividends on any of its Equity Interests
(other than dividends payable solely by issuance of its Equity Interests (other
than Disqualified Equity Interests) or rights to acquire such Equity Interests),
(b) purchase or redeem any such Equity Interests or any warrants, units, options
or other rights in respect of such Equity Interests (other than for
consideration consisting of Equity Interests having terms not less favorable to
the Lenders than the terms of the Equity Interests so purchased or redeemed),
(c) make any other distribution to shareholders, (d) prepay, purchase, defease
or redeem any Subordinated Debt, 10.75% Notes, Senior Notes, Replacement Senior
Notes or any Debt incurred in reliance on clause (b) of Section 6.02 (all of the
foregoing Debt described in this clause (d) being “Restricted Debt”), (e) make
any payment of principal of or interest on, or acquire, redeem or otherwise
retire, or make any other distribution in respect of, any of the QuIPS
Debentures or the QuIPS Preferred Securities or (f) set aside funds for any of
the foregoing (each of the foregoing events in clauses (a) through (f), a
“Restricted Payment”); provided that (i) any Subsidiary may declare and pay
dividends to Holdings or to any direct or indirect wholly owned Subsidiary; (ii)
the U.S. Borrower may declare and pay dividends to Holdings; (iii) any Excluded
Subsidiary may declare and pay dividends ratably with respect to its Equity
Interests; (iv) the QuIPS Trust may make a distribution of Holdings’s common
stock pursuant to the terms of the QuIPS Preferred Securities or the QuIPS
Debentures; (v) so long as no Default exists or would result therefrom, Holdings
may make payments on the QuIPS Debentures and permit the QuIPS Trust to make
corresponding distributions on the QuIPS Preferred Securities in accordance with
the terms of the QuIPS Indenture; (vi) so long as (x) no Default exists or would
result therefrom and (y) the aggregate amount of all purchases of Equity
Interests, warrants or units made by Holdings (or, prior to August 5, 1998, the
U.S. Borrower) since October 1, 1997 (excluding purchases permitted by clause
(xii) below) does not exceed $12,000,000, Holdings may purchase its common stock
or warrants, or units issued in respect thereof, from time to time on terms
consistent with those set forth under the heading “Certain Agreements Relating
to the Outstanding Securities” in the U.S. Borrower’s Private Placement
Memorandum dated

 

107



--------------------------------------------------------------------------------

September 12, 1997; (vii) so long as no Default exists or would result
therefrom, Holdings and any Subsidiary may prepay, purchase, defease or redeem,
as applicable, any Restricted Debt with the proceeds of (A) an incurrence of
Subordinated Debt permitted by Section 6.02(f), (B) with respect only to
Restricted Debt incurred in reliance on Section 6.02(b), an incurrence of
unsecured Debt permitted by Section 6.02(b) that has no amortization prior to
the date that is six months after the Term Loan Maturity Date, (C) in the case
of the 10.75% Notes, Senior Notes and Replacement Senior Notes, an incurrence of
Replacement Senior Notes permitted by Section 6.02(o), (D) an issuance of Equity
Interests (other than Disqualified Equity Interests) or (E) with respect to the
10.75% Notes, the issuance of the Senior Notes in connection with the Tender
Offer, provided that such prepayment, purchase, defeasance or redemption, as the
case may be, is consummated within 45 days of such incurrence or issuance, and
provided further, that none of the 10.75% Notes shall be purchased pursuant to
the Tender Offer unless the requirements of Section 6.15(a) have been satisfied;
(viii) the U.S. Borrower may redeem the Senior Notes to the extent required by
Section 6.15(b); (ix) Holdings may make Permitted Management Incentive Payments
in an aggregate amount not to exceed $10,000,000 during any calendar year; (x)
the U.S. Borrower may prepay, purchase, defease or redeem the 10.75% Notes if,
at the time of any such prepayment, purchase, defeasance or redemption, the
aggregate principal amount of outstanding 10.75% Notes does not exceed
$25,000,000; (xi) Holdings and any Subsidiary, as applicable, may make any
Exempted Payment; (xii) so long as no Default exists or would result therefrom,
Holdings and its Subsidiaries may effect any other Restricted Payment; provided,
that, at the time of and after giving effect to any such Restricted Payment, the
aggregate amount of all Restricted Payments made pursuant to this clause (xii)
on and after the Effective Date, together with aggregate amount of Investments
made pursuant to clauses (l) and (q) of Section 6.10, shall not exceed the sum
of (A) $200,000,000 plus (B) if the Funded Debt to Cash Flow Ratio is less than
3.5 to 1.0 as of the date such Restricted Payment is being made (determined
after giving effect to such Restricted Payment and any Funded Debt that is
incurred on such date), an aggregate amount equal to the sum of 33 1/3% of
Consolidated Net Income for each Fiscal Quarter ending on or after June 30, 2004
and prior to the date such Restricted Payment is being made (and for which
financial statements are available) for which Consolidated Net Income is
positive; and (xiii) the 9.00% Redemption may be effected in accordance with
Section 4.02(c). For the avoidance of doubt, nothing in this Section 6.04 shall
prohibit Holdings from paying cash in lieu of issuing fractional Equity
Interests of Holdings in connection with the conversion of Debt into such Equity
Interests in accordance with the terms of such Debt. Nothing in this Section
6.04 shall prohibit Holdings from permitting the cashless exercise of any
options or warrants for stock of Holdings.

 

108



--------------------------------------------------------------------------------

SECTION 6.05. Mergers, Consolidations, Amalgamations, Sales. Holdings will not,
and will not permit any Subsidiary to, be a party to any merger, consolidation
or amalgamation, or purchase or otherwise acquire all or substantially all of
the assets or any Equity Interests of any class of, or any partnership or joint
venture interest in, any other Person, or, except in the ordinary course of its
business (including sales or exchanges of equipment consistent with industry
practice), sell, transfer, convey or lease all or any substantial part of its
assets, or sell or assign with or without recourse any receivables, except for:

 

(a) any such merger or consolidation, amalgamation, sale, transfer, conveyance,
lease or assignment of or by any direct or indirect wholly owned Subsidiary into
Holdings or the U.S. Borrower or into, with or to any other direct or indirect
wholly owned Subsidiary; provided that (i) no Subsidiary (other than a Special
Purpose Vehicle) may merge, consolidate or amalgamate with and into a Special
Purpose Vehicle such that the Special Purpose Vehicle is the surviving entity
and (ii) all sales and other dispositions by any Subsidiary (other than a
Special Purpose Vehicle) to a Special Purpose Vehicle shall be subject to the
limitations set forth in clauses (d) and (e) below);

 

(b) any such purchase or other acquisition by Holdings or any direct or indirect
wholly owned Subsidiary of the assets or Equity Interests of any direct or
indirect wholly owned Subsidiary; provided that (i) purchases or acquisitions by
a Special Purpose Vehicle from any Subsidiary (other than a Special Purpose
Vehicle) shall be subject to the limitations set forth in clauses (d) and (e)
below and (ii) no Special Purpose Vehicle may purchase the Equity Interests of
any Subsidiary other than another Special Purpose Vehicle;

 

(c) any such purchase or other acquisition (including pursuant to a merger or an
asset exchange of like-kind property) by Holdings or any direct or indirect
wholly owned Subsidiary of the assets or the Equity Interests of any other
Person (if, in the case of Equity Interests, after giving effect to such
purchase or other acquisition, Holdings and such Subsidiaries own 100% of the
Equity Interests of such Person (other than directors’ qualifying shares or
similar Equity Interests)) where (i) such assets (in the case of an asset
purchase) are for use, or such Person (in the case of a purchase of Equity
Interests) is engaged, solely in the equipment rental and related businesses
(including sales of equipment and contractor supplies), (ii) immediately before
and after giving effect to such purchase or acquisition, no Default shall have
occurred and be continuing, (iii) after giving effect to such purchase or
acquisition, Holdings shall be in compliance with the covenants in Section 6.01,
determined on a pro forma basis as if such purchase or acquisition had occurred
at the beginning of the most recent period for testing compliance therewith,
(iv) the Total U.S. $ Revolving Commitment minus the U.S. $ Revolving Exposure
at the time of such purchase or acquisition (and after giving effect thereto) is
not less than $150,000,000 and (v) the board of directors of such Person has not
announced that it will oppose such acquisition and has not commenced any
litigation which alleges that such acquisition violates or will violate any
requirement of law or any contractual obligation of such Person;

 

(d) the sale, assignment or other transfer of (i) accounts receivable, lease
receivables or other rights to payment pursuant to Receivables Securitization
Transactions in an aggregate amount not to exceed $500,000,000 at any time
outstanding (determined by reference to the amount of such receivables and other
rights to payment that are outstanding at any time) or (ii) equipment and
related assets (including leases, rental agreements, lease receivables, rights
to payment and similar interests, and other rights and assets described in the
definition of Equipment Securitization Transaction) pursuant to Equipment
Securitization Transactions, provided that if the aggregate net book value of
such equipment and related assets sold, assigned or transferred by Holdings or
any of its Subsidiaries pursuant to such Equipment Securitization Transactions
shall

 

109



--------------------------------------------------------------------------------

exceed $250,000,000 (the amount of such excess at such time being the “Excess
Amount”), then, unless a Reinvestment Notice shall be delivered in respect
thereof within 3 Business Days, cash in an amount equal to the Excess Amount
(less any amount in respect of which a Reinvestment Notice has been delivered)
shall be applied within three Business Days toward the prepayment of the Loans
and the reduction of the Commitments in the manner set forth in Section 2.11(j);
provided that at the time of and after giving effect to any such sale,
assignment or other transfer pursuant to clause (i) or (ii) above (other than
any such sale, assignment or other transfer (“Excluded Transfers”) (1) made
solely to effect a replacement or substitution of assets of equivalent value
under an Equipment Securitization or (2) made at any time if, immediately after
giving effect thereto, the aggregate Securitization Obligations outstanding
under the applicable Securitization Transaction would not exceed the largest
aggregate amount of Securitization Obligations outstanding under such
Securitization Transaction at any one time since the later of the Effective Date
and the date of the then- most recent reduction (if any) in the maximum
Securitization Obligations that may be incurred under such Securitization
Transaction) Holdings and the Borrowers shall be in compliance with the Loan
Documents (including compliance with Section 6.01, determined on a pro forma
basis as if such sale, assignment or transfer had occurred at the beginning of
the most recent period for testing compliance therewith);

 

(e) sales and dispositions of assets (including all the stock then held by
Holdings and the Subsidiaries of Subsidiaries, sales pursuant to sale and
leaseback transactions and asset exchanges of like-kind property), in addition
to sales and other dispositions in the ordinary course of business or permitted
by clause (d), so long as the net book value of (i) all assets disposed of by
Holdings and any Subsidiary (other than any ES Special Purpose Vehicle) in
like-kind exchanges in any Fiscal Year does not exceed 5% of the net book value
of the consolidated assets of Holdings and its Subsidiaries (excluding ES
Special Purpose Vehicles) as of the last day of the preceding Fiscal Year and
(ii) all other assets sold or otherwise disposed of by Holdings and any
Subsidiary (other than any ES Special Purpose Vehicle) in any Fiscal Year does
not exceed 5% of the net book value of the consolidated assets of Holdings and
its Subsidiaries (excluding ES Special Purpose Vehicles) as of the last day of
the preceding Fiscal Year; and

 

(f) any such purchase or other acquisition permitted by Section 6.10(l) or (q).

 

SECTION 6.06. Modification of Certain Documents. Holdings will not permit the
Certificate or Articles of Incorporation, By-Laws or other organizational
documents of Holdings or any Subsidiary, or any Senior Note Document, any
Subordinated Note Indenture or any other document evidencing or setting forth
the terms applicable to any Subordinated Debt or any other Restricted Debt, to
be amended or modified in any way which might reasonably be expected to
materially adversely affect the interests of the Lenders. The Borrower will not
designate any Debt (including the Senior Notes) as “Designated Senior
Indebtedness” for purposes of, and as defined in, any Subordinated Note
Indenture, except pursuant to Section 9.14.

 

110



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates. Holdings will not, and will not
permit any Subsidiary to, enter into, or cause, suffer or permit to exist any
transaction, arrangement or contract with any of its other Affiliates (other
than Holdings and the Subsidiaries) which is on terms which are less favorable
than are obtainable from any Person which is not one of its Affiliates; provided
that (a) Holdings may enter into transactions with Acquisition Subsidiaries or
the QuIPS Trust, and (b) Holdings or any Subsidiary may enter into (i)
employment contracts, consulting arrangements, indemnification and reimbursement
arrangements, incentive and other compensation arrangements (including benefit
plans) and similar arrangements entered into with employees, officers and
directors of Holdings or any of the Subsidiaries, in each case in the ordinary
course of business, (ii) transactions with any Special Purpose Vehicle in
connection with any Securitization Transaction, to the extent permitted by the
terms of this Agreement and (iii) transactions permitted under the first proviso
to Section 6.04 (other than clause (vii) of such first proviso) and under
6.10(g).

 

SECTION 6.08. Inconsistent Agreements. Holdings will not, and will not permit
any Subsidiary to, enter into any agreement containing any provision which (a)
would be violated or breached by the performance by Holdings or any Subsidiary
of any of its obligations hereunder or under any other Loan Document or (b)
would prohibit Holdings or any Subsidiary (other than any Excluded Subsidiary
(other than an Acquisition Subsidiary)) from granting to the Collateral Agent,
for the benefit of the Lenders, a Lien on any of its assets.

 

SECTION 6.09. Business Activities. Holdings will not, and will not permit any
Subsidiary (other than the QuIPS Trust, any Special Purpose Vehicle and the
Insurance Subsidiary) to, engage in any line of business other than the
equipment rental business and sales of equipment and contractor supplies and
businesses reasonably related thereto.

 

SECTION 6.10. Advances and Other Investments. Holdings will not, and will not
permit any Subsidiary to, make, incur, assume or suffer to exist any Investment
in any other Person, except (without duplication) the following:

 

(a) Investments existing on the Effective Date in Equity Interests of wholly
owned Subsidiaries identified in Schedule 3.12;

 

(b) Investments in Equity Interests acquired after the Effective Date in
transactions permitted as acquisitions of Equity Interests or assets pursuant to
Section 6.05;

 

(c) in the ordinary course of business, contributions by Holdings to the capital
of any of its Subsidiaries, or by any such Subsidiary to the capital of any of
its Subsidiaries;

 

(d) in the ordinary course of business, Investments by the U.S. Borrower in
Holdings or in any Subsidiary or by any Subsidiary in Holdings, the U.S.
Borrower or any other Subsidiary, by way of intercompany loans, advances or
guaranties, all to the extent permitted by Section 6.02;

 

111



--------------------------------------------------------------------------------

(e) Suretyship Liabilities permitted by Section 6.02;

 

(f) good faith deposits made in connection with prospective acquisitions of
Equity Interests or assets permitted by Section 6.05;

 

(g) loans (and Suretyship Liabilities in respect of loans) to officers and
employees not exceeding (i) $1,000,000 in the aggregate to any single individual
or (ii) $10,000,000 in the aggregate for all such individuals at any one time
outstanding;

 

(h) Investments by Holdings or the U.S. Borrower in Subsidiaries (other than
Special Purpose Vehicles);

 

(i) Investments by Holdings in the QuIPS Trust existing on the Effective Date;

 

(j) Cash Equivalent Investments;

 

(k) Investments by Holdings or any Subsidiary in any Special Purpose Vehicle;
provided that the aggregate amount of all such Investments made in cash shall
not exceed $50,000,000;

 

(l) Investments in other Persons; provided that the amount of such Investments,
together with the aggregate amount of any purchases and redemptions made
pursuant to clause (q) below and Restricted Payments made pursuant to clause
(xii) of the first proviso to Section 6.04, does not exceed the amount permitted
by such clause since the Effective Date;

 

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(n) Investments to the extent made with Equity Interests (other than
Disqualified Equity Interests) of Holdings; provided that after giving effect to
any such Investment, Holdings and the Subsidiaries are in compliance with all
covenants set forth in this Article VI (including compliance with Section 6.01
determined on a pro forma basis as if such Investment had occurred at the
beginning of the most recent period for testing compliance therewith);

 

(o) Investments pursuant to customer financing programs; provided, that the
aggregate amount of such Investments at any time outstanding shall not exceed
$20,000,000;

 

(p) Investments received as consideration in connection with sales of assets
permitted by Section 6.05; provided, that the aggregate amount of all
Investments permitted by this clause (p) shall not exceed $25,000,000 at any
time outstanding; and

 

(q) purchases or redemptions by Holdings and wholly owned Subsidiaries (other
than Excluded Subsidiaries) of minority Equity Interests in Excluded
Subsidiaries; provided that the aggregate amount of any such purchases or
redemptions,

 

112



--------------------------------------------------------------------------------

together with the aggregate amount of any Investments made pursuant to clause
(l) above and any Restricted Payments made pursuant to clause (xii) of the first
proviso to Section 6.04, does not exceed the amount permitted by such clause
since the Effective Date;

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause (b),
(e), (f), (g), (k) and (p) shall be permitted to be made if, immediately before
or after giving effect thereto, any Default shall have occurred and be
continuing; and (z) the aggregate amount of Investments by U.S. Loan Parties in
Subsidiaries (other than Special Purpose Vehicles) that are not U.S. Loan
Parties shall not at any time exceed 25% of the consolidated assets of Holdings
and its Subsidiaries.

 

SECTION 6.11. Location of Assets. Holdings will not permit at any time more than
25% of the consolidated assets of Holdings and its Subsidiaries to be owned by
Subsidiaries (other than Special Purpose Vehicles) that are not U.S. Loan
Parties.

 

SECTION 6.12. QuIPS Documents. Holdings will not permit any amendment to or
modification of the QuIPS Debentures, the QuIPS Preferred Securities, either
QuIPS Guarantee or the QuIPS Indenture which, in any such case, is adverse to
the interests of the Lenders.

 

SECTION 6.13. Securitization Obligations. Holdings will not permit any
Securitization Obligation to be incurred or any sale, assignment or other
transfer of assets to be made pursuant to any Securitization Transaction if (and
to the extent that) at the time thereof and after giving effect thereto (a) in
the case of a Receivables Securitization Transaction, the aggregate amount of
accounts receivable, lease receivables and other rights to payment subject to
all Receivables Securitization Transactions would exceed $500,000,000
(determined by reference to the outstanding amount thereof at the time); (b) in
the case of an Equipment Securitization Transaction (unless the incurrence of
such Securitization Obligation or the making of such sale, assignment or other
transfer relates solely to (or constitutes only) an Excluded Transfer), the
Borrowers would be unable to satisfy the requirements of Section 6.05(d)
(without in any way limiting the obligations of Holdings and the Borrowers to
comply with the other Sections of this Agreement); or (c) after giving effect to
any such Securitization Transaction, Holdings and the Subsidiaries would not be
in compliance with all covenants set forth in this Article VI (including
compliance with Section 6.01 (unless the incurrence of such Securitization
Obligation or the making of such sale, assignment or other transfer relates
solely to (or constitutes only) an Excluded Transfer), determined on a pro forma
basis as if such Securitization Transaction had occurred at the beginning of the
most recent period for testing compliance therewith).

 

SECTION 6.14. Activities of Certain Loan Parties. None of UR Nova Scotia (No.
1), UR Nova Scotia (No. 2) or UR Partnership shall engage in any activities
other than the performance of its obligations under the Loan Documents
(including the activities referred to in Section 5.11), the entering into as
lessee, and performance of its

 

113



--------------------------------------------------------------------------------

obligations under, an operating lease with respect to the office space to be
used by it, the making of investments permitted by this Agreement in Loan
Parties with its income and activities reasonably incidental to the foregoing.

 

SECTION 6.15. Issuance of Senior Notes; Tender Offer. (a) The U.S. Borrower
shall not consummate the Tender Offer unless (i) the Senior Notes shall have
been issued by the U.S. Borrower on terms and pursuant to documentation
reasonably satisfactory to the Agents (including the redemption terms in respect
of such Senior Notes) and (ii) the U.S. Borrower shall have received gross cash
proceeds from the issuance thereof in an amount no less than the amount
(including tender premium but excluding accrued interest in respect of the
10.75% Notes to be purchased) required to effect the Tender Offer minus
$5,000,000; provided, that the Tender Offer shall be consummated, if at all, on
the date on which the U.S. Borrower shall have received gross cash proceeds
pursuant to an issuance of the Senior Notes that satisfies the requirements
specified in clauses (i) and (ii) above.

 

(b) All net proceeds from the issuance of the Senior Notes remaining after
consummating the Tender Offer in accordance with Section 6.15(a) above shall be
irrevocably deposited into an escrow (in form and substance reasonably
satisfactory to the U.S. Administrative Agent), and such proceeds shall be
released as follows: (i) if the face amount of 10.75% Notes actually purchased
by the U.S. Borrower pursuant to the Tender Offer represents less than 97% of
the total face amount of 10.75% Notes that were offered to be purchased by the
U.S. Borrower pursuant thereto, then the U.S. Borrower shall redeem a specified
principal amount of the Senior Notes equal to the difference between the amount
of gross cash proceeds from the issuance of the Senior Notes and the total
consideration (including tender premium but excluding accrued interest in
respect of the 10.75% Notes so purchased) paid by the U.S. Borrower pursuant to
the Tender Offer, and the necessary funds shall be released from escrow and
irrevocably deposited with the trustee in respect of such Senior Notes for
payment to the holders thereof or (ii) if the total face amount of 10.75% Notes
actually purchased by the U.S. Borrower pursuant to the Tender Offer represents
97% or more of the total face amount of 10.75% Notes that were offered to be
purchased by the U.S. Borrower pursuant thereto, or if any proceeds remain in
escrow following the redemption described in clause (i) above, then such
proceeds shall be released from escrow to the U.S. Borrower as long as (A)
Holdings would be in pro forma compliance with the covenants contained in
Section 6.01 after giving effect to such release and (B) no Default would result
therefrom.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

114



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five days;

 

(c) any representation or warranty made or deemed made by or on behalf of
Holdings or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d) Holdings or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Holdings or any Borrower) or 5.11 or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article VII), and such failure shall continue unremedied
for a period of 30 days after notice thereof from the applicable Administrative
Agent to Holdings (which notice will be given at the request of any Lender);

 

(f) Holdings or any Subsidiary (other than a Special Purpose Vehicle) shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Debt (excluding Holdbacks), when and as the same
shall become due and payable (subject to the expiration of any applicable grace
period); or any failure of payment of the type referred to above shall occur
under the terms of any Holdback owed by Holdings or any Subsidiary (other than a
Special Purpose Vehicle) that in the aggregate (for all Holdbacks so affected)
constitute Material Debt; provided that no amount payable in respect of any
Holdback shall be deemed to be in default to the extent that the obligation to
pay such amount is being contested by Holdings or the applicable Subsidiary in
good faith and by appropriate proceedings and appropriate reserves have been set
aside in respect of such amount;

 

(g) any event or condition occurs that results in any Material Debt (excluding
Holdbacks and other than the Material Debt of a Special Purpose Vehicle)
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Debt (excluding Holdbacks and other than the Material Debt of a
Special Purpose Vehicle) or any trustee or agent on its or their behalf to cause
any Material Debt (excluding Holdbacks and other than the Material Debt of a
Special Purpose Vehicle) to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Debt that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Debt; or any event or condition of the type referred to above shall occur
under the terms of any Holdback owed by Holdings or any Subsidiary (other than a
Special Purpose Vehicle) that in the aggregate (for all Holdbacks so affected)
constitute Material Debt;

 

115



--------------------------------------------------------------------------------

provided that no amount payable in respect of any Holdback shall be deemed to be
in default to the extent that the obligation to pay such amount is being
contested by Holdings or the applicable Subsidiary in good faith and by
appropriate proceedings and appropriate reserves have been set aside in respect
of such amount; or Holdings or any Subsidiary (other than a Special Purpose
Vehicle) shall be required to purchase, or any Person shall be entitled (with or
without the giving of notice, the lapse of time or both) to require Holdings or
any such Subsidiary to purchase, any assets for a purchase price exceeding
$25,000,000 previously sold by Holdings or any Subsidiary pursuant to a
Securitization Transaction;

 

(h) default in the payment when due, or in the performance or observance of, any
material obligation of, or condition agreed to by, Holdings or any Subsidiary
(other than a Special Purpose Vehicle) with respect to any material purchase or
lease of goods or services where such default, singly or in the aggregate with
other such defaults might reasonably be expected to have a Material Adverse
Effect (except only to the extent that the existence of any such default is
being contested by Holdings or such Subsidiary in good faith and by appropriate
proceedings and appropriate reserves have been made in respect of such default);

 

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings or any Subsidiary (other than a Special Purpose Vehicle) or
its debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings or any Subsidiary (other than a
Special Purpose Vehicle) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(j) Holdings or any Subsidiary (other than a Special Purpose Vehicle) shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (i) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings or any Subsidiary
(other than a Special Purpose Vehicle) or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(k) Holdings or any Subsidiary (other than a Special Purpose Vehicle) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(l) one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (or its equivalent in any other currency) shall be
rendered against Holdings, any of its Subsidiaries (other than a Special Purpose
Vehicle)

 

116



--------------------------------------------------------------------------------

or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of Holdings or any Subsidiary (other than a Special Purpose
Vehicle) to enforce any such judgment;

 

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(n) any Security Document or Guarantee Agreement, or any material provision of
any Security Document or Guarantee Agreement, shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof or as a result of
acts or omissions of the Agents or any Lender) or any Loan Party shall deny or
disaffirm in writing such Loan Party’s Obligations under any Security Document
or Guarantee Agreement;

 

(o) any Lien purported to be created under any of the Security Documents shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document and within the time period specified in the applicable
Security Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the applicable Loan
Documents or (ii) as a result of the acts or omissions of the applicable
Collateral Agent, including any failure to maintain possession of any stock
certificates, promissory notes, certificates of title or other instruments
delivered to it under any Loan Document;

 

(p) a Change in Control shall occur; or

 

(q) any event or condition described in clause (f), (g), (h), (i), (j), (k) or
(l) occurs with respect to any Subsidiary that is a Special Purpose Vehicle that
would constitute an Event of Default under such clause if Special Purpose
Vehicles were not excluded therefrom, unless (i) such Special Purpose Vehicle is
an “Unrestricted Subsidiary” as defined in the Subordinated Note Indentures and
the U.S. Borrower is in compliance with the last paragraph of Section 10.18(a)
of the Subordinated Note Indentures (other than any non-compliance solely as a
result of the existence of this clause (q)) and (ii) neither Holdings nor any
other Subsidiary (other than a Special Purpose Vehicle) is liable for any
Material Debt of such Special Purpose Vehicle;

 

then, and in every such event (other than an event with respect to either
Borrower described in clause (i) or (j) of this Article VII), and at any time
thereafter during the continuance of such event, the U.S. Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the U.S.
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans (including the face amount of
B/As and B/A Equivalent Notes) then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the

 

117



--------------------------------------------------------------------------------

principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (i) or (j) of this Article VII, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

 

ARTICLE VIII

 

The Administrative Agents and the Collateral Agents

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints each Agent
as its agent and authorizes each Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Canadian Collateral Agent hereby agrees to act as the fondé de
pouvoir (i.e., holder of the power of attorney) of the Canadian Secured Parties
to the extent necessary or desirable for the purposes of creating, maintaining
or enforcing any security interest created or established or to be created or
established under any of the Canadian Security Documents including entering into
the Canadian Security Documents and exercising all or any of the rights, powers,
trusts or duties conferred upon the Canadian Collateral Agent therein or
conferred upon the Canadian Collateral Agent hereunder with respect to such
security interest, and each Canadian Secured Party by executing this Credit
Agreement accepts the Canadian Collateral Agent as the fondé de pouvoir of such
Canadian Secured Party for such purposes.

 

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Holdings, the
Borrowers or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) and (c) except as expressly set forth in the Loan Documents, the Agents
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information

 

118



--------------------------------------------------------------------------------

relating to Holdings, any Borrower or any of the Subsidiaries that is
communicated to or obtained by such Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, any
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Either Collateral Agent may (and shall at the request of any Loan Party),
without the approval of any other Secured Party, (a) release any Collateral
under any Security Document which is permitted to be sold or disposed of or
otherwise released pursuant to this Agreement and execute and deliver such
releases as may be necessary to terminate of record such Collateral Agent’s
security interest in such Collateral, (b) release any Loan Party from its
obligations under the applicable Guarantee Agreement if such Loan Party ceases
to be a Subsidiary pursuant to a transaction which is permitted under this
Agreement and (c) subordinate the interest of such Collateral Agent in any
Collateral to the holder of any Lien on such Collateral which is permitted by
clause (d), (h) or (i) of Section 6.03. In determining whether any such release
or subordination is permitted under this Agreement, each Collateral Agent (i)
may rely, as to factual matters, on a certificate from any Borrower and (ii) may
(but shall not be obligated to) seek (and, if obtained, rely upon) instructions
from the Required Lenders. In addition, the Collateral Agents may release all
Collateral upon receipt of written notice from the Administrative Agents that
all obligations of the Loan Parties hereunder and under the other Loan Documents
have been paid in full (other than contingent obligations (A) in respect of
Letters of Credit which have been cash collateralized or otherwise provided for
to the satisfaction of the Issuing Bank and (B) arising under provisions of this
Agreement which by their terms survive termination hereof) and all Commitments
have been terminated.

 

119



--------------------------------------------------------------------------------

Each Agent may perform any of and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Any Agent may resign at any time upon 30 days’ notice to the Lenders, the
Issuing Bank and the Borrowers. Upon any such resignation, the Required Lenders
shall, with (so long as no Default exists) the consent of the U.S. Borrower
(which consent shall not be unreasonably withheld or delayed), have the right to
appoint a successor; provided that, in the case of the resignation of the
Canadian Administrative Agent or the Canadian Collateral Agent, Lenders holding
a majority of the Canadian Revolving Loans shall, with (so long as no Default
exists) the consent of the Canadian Borrowers (which consent shall not be
unreasonably withheld or delayed), have such right. If no successor shall have
been so appointed by the Required Lenders (or the Canadian Revolving Lenders, in
the case of the Canadian Administrative Agent or the Canadian Collateral Agent)
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank having a
combined capital and surplus of at least $500,000,000 (or in the case of a
successor to the Canadian Administrative Agent or the Canadian Collateral Agent,
a Canadian bank with an office in Toronto having a combined capital and surplus
of at least $500,000,000). Upon the acceptance of its appointment as an Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the applicable Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
applicable Borrower and such successor. After the applicable Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as an Agent. If no successor Agent has
accepted appointment as the applicable Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders (or,
in the case of the Canadian Administrative Agent and the Canadian Collateral
Agent, the Canadian Revolving Lenders) shall perform all of the duties of such
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and

 

120



--------------------------------------------------------------------------------

information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i) if to Holdings, the U.S. Borrower or either Canadian Borrower, to it at c/o
United Rentals, Inc., Five Greenwich Office Park, Greenwich, CT 06830, Attention
of Chief Financial Officer (Telecopy No. (203) 622-6080);

 

(ii) if to the U.S. Administrative Agent, to JPMorgan Chase Bank, Loan and
Agency Services Group, 1111 Fannin - 10th Floor, Houston, TX 77002, Attention of
Trey E. Chavez (Telecopy No. (713) 750-2666), with a copy to JPMorgan Chase
Bank, 270 Park Avenue, 47th Floor, New York, New York 10017, Attention of
Randolph E. Cates (Telecopy No. (212) 270-6637);

 

(iii) if to either Collateral Agent, to Bank of America, N.A., Agency
Management, 231 South LaSalle Street, Chicago, Illinois 60604, Attention of
David A. Johanson (Telecopy No. (877) 206-8410);

 

(iv) if to the Canadian Administrative Agent, to JPMorgan Chase Bank, Toronto
Branch, 200 Bay Street, Suite 1800, Royal Bank Plaza, South Tower, Toronto,
Ontario, Canada M5J 2J2, Attention of Funding Officer (Telecopy No. (416)
981-9128);

 

(v) if to the Issuing Bank, to JPMorgan Chase Bank, Standby Letter of Credit
Department, 10420 Highland Manor Drive - Building #2, 4th Floor, Tampa, FL
33610, Attention of James Alonzo (Telecopy No. (813) 432-5161);

 

(vi) if to the Swingline Lender, to JPMorgan Chase Bank, 1111 Fannin - 10th
Floor, Houston, TX 77002, Attention of Trey E. Chavez (Telecopy No. (713)
750-2666); and

 

(vii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

121



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
U.S. Administrative Agent; provided, that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, and
the applicable Lender. The U.S. Administrative Agent, the Canadian
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications by it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of any Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan, the funding of a Tranche B Credit-Linked
Deposit or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether any Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b) Except as provided in Section 2.21 with respect to an Incremental Facility
Amendment or Section 2.25 with respect to an increase in the Canadian Revolving
Commitments, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrowers and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the applicable Agent, and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (including pursuant to Section 2.11(d)), or any
interest thereon, or any fees payable hereunder, or reduce the amount of,

 

122



--------------------------------------------------------------------------------

waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment (including pursuant to Section 2.11(d)), or extend the date on
which the Tranche B Credit-Linked Deposits are required to be returned in full
to the Tranche B Lenders, without the written consent of each Lender affected
thereby, (iv) change Section 2.18(b) or (c) or 2.11(e) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section 9.02(b)
or the definition of “Required Lenders”, “Majority Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class or Tranche B Lenders) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release any Loan Party from its guarantee under
the applicable Guarantee Agreement (except as expressly provided therein) or
release the U.S. Borrower from its Guaranty set forth in Article XI, or limit
such Loan Party’s or the U.S. Borrower’s liability in respect of such Guarantee
Agreement or Guaranty, as the case may be, without the written consent of each
Lender, (vii) release all or substantially all of the Collateral from the Liens
of the Security Documents (except as expressly provided therein), without the
written consent of each Lender, (viii) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
affected Class, or (ix) change Section 2.10(c), change Section 2.11(c) in a
manner that would alter the order of the application of the payments
contemplated by the second sentence thereof, or change Section 2.11(j) in a
manner that would alter the order of the application of the payments
contemplated by the first sentence thereof, without the written consent of
Lenders holding a majority in interest of Term Loans; provided, further, that
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agents, the Issuing Bank or the Swingline Lender
without the prior written consent of the applicable Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the U.S. $ Revolving Lenders (but not the Term
Lenders, the Incremental Term Lenders, the Canadian Revolving Lenders, the
Additional Revolving Lenders or the Tranche B Lenders), the Canadian Revolving
Lenders and Additional Revolving Lenders (including any change in the identity
of either Canadian Borrower) (but not the U.S. $ Revolving Lenders, the Term
Lenders, the Incremental Term Lenders or the Tranche B Lenders), the Initial
Term Lenders (but not the Revolving Lenders, the Additional Revolving Lenders,
the Canadian Revolving Lenders, the Tranche B Term Loan Lenders, the Incremental
Term Lenders or the Tranche B Lenders), the Tranche B Term Loan Lenders (but not
the Revolving Lenders, the Additional Revolving Lenders, the Canadian Revolving
Lenders, the Initial Term Lenders, the Incremental Term Lenders or the Tranche B
Lenders), the Incremental Term Lenders (but not the Revolving Lenders, the
Additional Revolving Lenders, the Canadian Revolving Lenders, the Term Lenders
or the Tranche B Lenders) or the Tranche B Lenders (but not the U.S. $ Revolving
Lenders, the Term Lenders, the Incremental Term Lenders, the Canadian Revolving
Lenders or the Additional Revolving Lenders) may be effected by an agreement or
agreements in writing entered into by

 

123



--------------------------------------------------------------------------------

Holdings, the Borrowers and the requisite percentage in interest of the affected
Class of Lenders. Notwithstanding the foregoing, any provision of this Agreement
may be amended by an agreement in writing entered into by Holdings, the
Borrowers, the Required Lenders and each Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank and the Swingline Lender) if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate (but such Lender shall
continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03)
upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement and is
released from its obligations hereunder. In connection with any proposed
amendment, modification, waiver or termination (a “Proposed Change”) requiring
the consent of all affected Lenders, if the consent of the Required Lenders to
such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in this Section 9.02(b) being referred to
as a “Non-Consenting Lender”), then, so long as the Lender that is acting as the
U.S. Administrative Agent is not a Non-Consenting Lender, at the Borrower’s
request, the U.S. Administrative Agent or another assignee that is acceptable to
the U.S. Administrative Agent shall have the right with the U.S. Administrative
Agent’s consent and in the U.S. Administrative Agent’s sole discretion (but
shall have no obligation) to purchase from such Non-Consenting Lender, and such
Non-Consenting Lender agrees that it shall, upon the U.S. Administrative Agent’s
request, sell and assign to the Lender that is acting as the Administrative
Agent or such other assignee, all of the Commitments, Term Loans, Revolving
Exposures and Tranche B LC Exposures of such Non-Consenting Lender for an amount
equal to the principal balance of all Term Loans, Revolving Loans (and funded
participations in Swingline Loans and unreimbursed LC Disbursements) and Tranche
B Credit-Linked Deposits held by the Non-Consenting Lender and all accrued
interest and fees with respect thereto through the date of sale, and all other
amounts due and owing hereunder, such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption in accordance with Section
9.04(b).

 

(c) For purposes of this Section 9.02, if any waiver, amendment or modification
affecting the terms and conditions of Tranche B Term Loans is made at any time
when there are any Tranche B Credit-Linked Deposits, then such Tranche B
Credit-Linked Deposits shall be treated as Tranche B Term Loans (in an amount
equal to the amount of such Tranche B Credit-Linked Deposits) and Tranche B
Lenders in respect of such Tranche B Credit-Linked Deposits shall be treated as
Tranche B Term Loan Lenders.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by each Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
counsel in each relevant jurisdiction (unless the U.S. Borrower consents to more
than one counsel) for each of (A) the Administrative Agents and (B) the
Collateral Agents, in connection with the syndication of the credit facilities
provided for herein, the preparation and

 

124



--------------------------------------------------------------------------------

administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by any Agent, the Issuing Bank or any
Lender, including the reasonable fees, charges and disbursements of counsel for
each Agent, the Issuing Bank or any Lender, in connection with the enforcement
or protection of its rights in connection with the Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b) The Borrowers shall indemnify the Agents, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by Holdings or any Subsidiary, or any
Environmental Liability related in any way to Holdings or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. It is understood that this Section shall not be construed as a
guarantee by the Borrowers of the return by the U.S. Administrative Agent of
Tranche B Credit-Linked Deposits to the Tranche B Lenders when due or any return
thereon payable by the U.S. Administrative Agent.

 

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to any Agent, the Issuing Bank or the Swingline Lender under paragraph (a)
or (b) of this Section 9.03, each Lender severally agrees to pay to such Agent,
the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was

 

125



--------------------------------------------------------------------------------

incurred by or asserted against such Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures, Tranche B LC Exposures outstanding Term Loans and unused Commitments
and at the time.

 

(d) To the extent permitted by applicable law, neither Holdings nor the
Borrowers shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

(f) Notwithstanding the foregoing, the Canadian Borrowers shall not have any
liability pursuant to this Section 9.03 other than to the Canadian
Administrative Agent, the Canadian Collateral Agent and the Canadian Revolving
Lenders (and assignees thereof pursuant to Section 9.04 or 10.01)

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) neither
Holdings nor the Borrowers may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by Holdings or any Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights and obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (f) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth below, any Lender may assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans or Tranche
B Credit-Linked Deposits at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

(A) the U.S. Borrower or the applicable Canadian Borrower, as applicable;
provided, that no consent of any Borrower shall be required for an assignment to
a Lender or Lender Affiliate or, if an Event of Default has occurred and is
continuing, any other assignee;

 

126



--------------------------------------------------------------------------------

(B) the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable (provided, that no consent of the U.S. Administrative Agent or the
Canadian Administrative Agent shall be required for any assignment of Loans to a
Lender or Lender Affiliate or any assignments of Revolving Commitments to a
Revolving Lender); and

 

(C) in the case of an assignment of all or a portion of a U.S. $ Revolving
Commitment, Tranche B Credit-Linked Deposit or any Lender’s obligations in
respect of its LC Exposure, the Issuing Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or a Lender Affiliate of any
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (1) $1,000,000, in the case of an
assignment of Term Loans, Initial Term Loan Commitments, Tranche B Commitments
or Tranche B Credit-Linked Deposits, or (2) $5,000,000 in the case of an
assignment of Revolving Loans, Revolving Commitments, Additional Revolving Loans
or Additional Revolving Commitments, in each case unless each of the U.S.
Borrower and the U.S. Administrative Agent, or the applicable Canadian Borrower
and the Canadian Administrative Agent, as applicable, otherwise consent;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that, subject to clause (E) below, this clause (B) shall not be construed
to prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments, Loans or Tranche
B Credit-Linked Deposits;

 

(C) the parties to each assignment shall execute and deliver to the applicable
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the applicable
Administrative Agent an Administrative Questionnaire; and

 

(E) each assignment by a Canadian Revolving Lender (or, in the case of a
Canadian Revolving Lender that is not a resident Canadian chartered bank or
Canadian Schedule I chartered bank, its Designated U.S. Affiliate) shall be (1)
to an assignee that is able to comply with the reallocation mechanism set forth
in Section 2.24 after giving effect to such assignment, (2) to an assignee that
agrees to make (individually or together with a U.S. Affiliate) Canadian
Revolving Loans and Additional Revolving Loans as required pursuant to Section
2.24 (and, if such assignee is not a Canadian Schedule I chartered bank, such
assignee must

 

127



--------------------------------------------------------------------------------

designate in the applicable Assignment and Assumption a U.S. Affiliate for
purposes of making Additional Revolving Loans) and (3) comprised of all or a pro
rata portion of such Lender’s Canadian Revolving Commitments and Additional
Revolving Commitments.

 

(c) Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section. Without the consent of the U.S. Borrower (which consent shall not
be unreasonably withheld) and the U.S. Administrative Agent, the Tranche B
Credit-Linked Deposit of any Tranche B Lender shall not be released in
connection with any assignment by such Tranche B Lender, but shall instead be
purchased by the relevant assignee and continue to be held for application (to
the extent not already applied) in accordance with Section 2.05 to satisfy such
assignee’s obligations in respect of Tranche B LC Disbursements.

 

(d) Each of the U.S. Administrative Agent and the Canadian Administrative Agent,
acting for this purpose as an agent of the applicable Borrower, shall maintain
at its address referred to in Section 9.01 a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (each, a “Register”). The entries in a Register shall be
conclusive, and Holdings, the Borrowers, the Agents, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in a Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Each Register shall be available for
inspection by the Borrowers, the Collateral Agents, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the applicable Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

128



--------------------------------------------------------------------------------

(f) Any Lender may, without notice to or the consent of any party, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans and Tranche B
Credit-Linked Deposits and participations in Tranche B Letters of Credit owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Holdings, the
Borrowers, the Agents, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (g) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

 

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the applicable
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the applicable Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of such Borrower, to
comply with Section 2.17(e) and Section 2.17(f) as though it were a Lender.

 

(h) In the event that S&P or Moody’s shall, after the date that any Lender
becomes a Revolving Lender, downgrade the long-term certificate of deposit
ratings of such Revolving Lender, and the resulting ratings shall be BBB+ or
lower, in the case of S&P, or Baa1 or lower, in the case of Moody’s, then the
Issuing Bank shall have the right, but not the obligation, at its own expense,
upon notice to such Lender and the U.S. Administrative Agent, to replace (or to
request the U.S. Borrower to use its reasonable efforts to replace) such Lender
with an assignee (in accordance with and subject to the restrictions contained
in paragraph (b) above), and such Lender hereby agrees to transfer and assign
without representation, warranty or recourse (in accordance with and subject to
the restrictions contained in paragraph (b) above) all its interests, rights and
obligations in respect of its Revolving Commitment to such assignee; provided,
however, that (i) no such assignment shall conflict with any law, rule and
regulation or order of any Governmental Authority and (ii) the Issuing Bank or
such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment

 

129



--------------------------------------------------------------------------------

on the Revolving Loans made by such Lender hereunder and all other amounts
accrued for such Lender’s account or owed to it hereunder (in its capacity as a
Revolving Lender).

 

(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(j) Notwithstanding anything to the contrary contained in this Section 9.04, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to each Agent and the Borrowers, the option to provide to the Borrowers all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make to the Borrowers pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior Debt of any SPV, it will not institute against,
or join any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States of America or any State thereof. In addition,
notwithstanding anything to the contrary in this Section 9.04, any SPV may (i)
with notice to, but without the prior written consent of, the Borrowers or any
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Borrowers and each Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV. As this Section 9.04(h) applies to any particular SPV, this Section may not
be amended without the written consent of such SPV.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by

 

130



--------------------------------------------------------------------------------

any such other party or on its behalf and notwithstanding that any Agent, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the return of the
Tranche B Credit-Linked Deposits, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agents and when the U.S. Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the applicable
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Notwithstanding anything to the contrary
contained

 

131



--------------------------------------------------------------------------------

in any of the Loan Documents, no proceeds of the exercise of any such lien,
setoff or similar right against either Canadian Borrower or their subsidiaries
shall be applied to the payment of any amounts other than amounts owing by such
Canadian Borrower hereunder in respect of Canadian Revolving Borrowings.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each of Holdings and the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Agents, the Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against Holdings, the Borrowers or their properties in the courts of any
jurisdiction.

 

(c) Each of Holdings and the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO

 

132



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below) and use the information only in connection with the administration of
this Agreement and the other Loan Documents or in connection with any other
extension of credit or proposed extension of credit to Holdings or a Subsidiary
by the Agents, the Issuing Bank or the Lenders, as applicable, except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors in
connection with the administration of this Agreement and the other Loan
Documents, and to any creditor with a contractual right to inspect its books and
records or to any direct or indirect contractual counterparty in swap agreements
or to such contractual counterparty’s professional advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or by the
National Association of Insurance Commissioners, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of Holdings, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agents, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Holdings or the
Borrowers or (i) on a confidential basis, to any rating agency for purposes of
obtaining a rating of a Lender or its obligations. For the purposes of this
Section, “Information” means all information received from Holdings or the
Borrowers relating to Holdings or Borrower or its business, other than any such
information that is available to the Agents, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdings or the Borrowers; provided
that, in the case of information received from Holdings or the Borrowers after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

133



--------------------------------------------------------------------------------

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate (or, in the case of
amounts owed to Canadian Revolving Lenders, the Canadian Prime Rate) to the date
of repayment, shall have been received by such Lender.

 

SECTION 9.14. Designated Senior Indebtedness. The U.S. Borrower hereby
designates the Loans and all other Obligations of the U.S. Borrower hereunder
and under the other Loan Documents as “Designated Senior Indebtedness” for
purposes of, and as defined in, each Subordinated Note Indenture.

 

SECTION 9.15. Judgment Currency. (a) The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in Dollars or in Canadian
Dollars (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative
Agents, the Collateral Agents or a Lender of the full amount of the Obligation
Currency expressed to be payable to such Administrative Agent, Collateral Agent
or Lender under this Agreement or the other Loan Documents. If, for the purpose
of obtaining or enforcing judgment against either of the Borrowers or any other
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the Dollar
Equivalent of such amount, in the case of any Canadian Dollars, and, in the case
of other currencies, the rate of exchange (as quoted by the U.S. Administrative
Agent or, if the U.S. Administrative Agent does not quote a rate of exchange on
such currency, by a known dealer in such currency designated by the U.S.
Administrative Agent) determined, in each case, as of the date immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the

 

134



--------------------------------------------------------------------------------

date of payment, will produce the amount of the Obligation Currency which could
have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

(c) For purposes of determining the Dollar Equivalent or rate of exchange for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 

SECTION 9.16. Limitation on Liability. Notwithstanding anything to the contrary
in this Agreement, the Canadian Borrowers shall not have any liability to any
party with respect to any representation or warranty made pursuant hereto or the
breach of any covenant set forth herein other than to the Canadian
Administrative Agent, the Canadian Collateral Agent and the Canadian Revolving
Lenders (and assignees thereof pursuant to Section 9.04 or Section 10.01).

 

ARTICLE X

 

Collection Allocation Mechanism

 

SECTION 10.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII, (ii) each U.S. $ Revolving Lender shall immediately be
deemed to have acquired (and shall promptly make payment therefor to the U.S.
Administrative Agent in accordance with Section 2.04(c)) participations in the
Swingline Loans in an amount equal to such U.S. $ Revolving Lender’s Applicable
Percentage of each Swingline Loan outstanding on such date and (iii) the Lenders
shall automatically and without further act (and without regard to the
provisions of Section 9.04) be deemed to have exchanged interests in the Credit
Facilities such that in lieu of the interest of each Lender in each Credit
Facility in which it shall participate as of such date (including such Lender’s
interest in the Designated Obligations of each Loan Party in respect of each
such Credit Facility), such Lender shall hold an interest in every one of the
Credit Facilities (including the Designated Obligations (including Swingline
Exposure) of each Loan Party in respect of each such Credit Facility, each
Tranche B Credit-Linked Deposit and each LC Reserve Account established pursuant
to Section 10.02 below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof. Each Lender
and each Loan Party hereby consents and agrees to the CAM Exchange, and each
Lender agrees that the CAM Exchange shall be binding upon its successors and
assigns and any Person that acquires a participation in its interests in any
Credit Facility. Each Loan Party agrees from time to time to execute and deliver
to the U.S. Administrative Agent all such notes and other instruments and
documents as the U.S. Administrative Agent shall reasonably request to evidence
and confirm the respective interests of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any notes originally received
by it in connection with its Loans hereunder to the U.S. Administrative Agent
against delivery of new notes evidencing its interests in the Credit Facilities;
provided, however, that the failure of any Loan Party to execute or deliver or
of any Lender to accept any such note, instrument or document shall not affect
the validity or effectiveness of the CAM Exchange.

 

135



--------------------------------------------------------------------------------

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agents or the Collateral Agents pursuant
to any Loan Document in respect of the Designated Obligations, each release by
the U.S. Administrative Agent to the Lenders of Tranche B Credit-Linked Deposits
from the Tranche B Credit-Linked Deposit Account, and each distribution made by
the Collateral Agents pursuant to any Security Documents in respect of the
Designated Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Designated Obligation shall be paid over to the U.S. Administrative
Agent or the Canadian Administrative Agent, as applicable, for distribution to
the Lenders in accordance herewith.

 

SECTION 10.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any U.S. Revolving Letter of Credit shall be outstanding and undrawn in whole or
in part, each U.S. $ Revolving Lender shall promptly pay over to the U.S.
Administrative Agent, in immediately available funds, an amount equal to such
U.S. $ Revolving Lender’s Applicable Percentage (as notified to such Lender by
the U.S. Administrative Agent) of such U.S. Revolving Letter of Credit undrawn
face amount, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the U.S. Administrative Agent at the
rate that would be applicable at the time to an ABR U.S. $ Revolving Loan in a
principal amount equal to such amount, as the case may be. The U.S.
Administrative Agent shall establish a separate account or accounts for each
Lender (each, an “LC Reserve Account”) for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. The U.S.
Administrative Agent shall deposit in each Lender’s LC Reserve Account such
Lender’s CAM Percentage of the amounts received from the U.S. $ Revolving
Lenders as provided above. The U.S. Administrative Agent shall have sole
dominion and control over each LC Reserve Account, and the amounts deposited in
each LC Reserve Account shall be held in such LC Reserve Account until withdrawn
as provided in paragraph (b), (c), (d) or (e) below. The U.S. Administrative
Agent shall maintain records enabling it to determine the amounts paid over to
it and deposited in the LC Reserve Accounts in respect of each U.S. Revolving
Letter of Credit and the amounts on deposit in respect of each U.S. Revolving
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s LC Reserve Account shall be held as a reserve against the U.S.
Revolving LC Exposure, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Loan Party and
shall not give rise to any obligation on the part of any Borrower to pay
interest to such Lender, it being agreed that the reimbursement obligations in
respect of Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.05.

 

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, (i) the U.S. Administrative Agent shall, at the
request of the Issuing Bank, to the extent such drawing constitutes a U.S.
Revolving LC Disbursement, withdraw from the LC Reserve Account of each Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such U.S.
Revolving LC Disbursement, deposited in respect of such Letter of Credit and
remaining on deposit and

 

136



--------------------------------------------------------------------------------

deliver such amounts to the Issuing Bank, as applicable, in satisfaction of the
reimbursement obligations of the U.S. $ Revolving Lenders under Section 2.05(e)
(but not of the U.S. Borrower under Section 2.05(e)), and (ii) to the extent
such drawing constitutes a Tranche B LC Disbursement, the U.S. Administrative
Agent shall withdraw from the Tranche B Credit-Linked Deposit of each Lender
such Lender’s CAM Percentage of such Tranche B LC Disbursement and deliver such
amounts to the Issuing Bank as contemplated by Section 2.05(e). In the event any
U.S. $ Revolving Lender shall default on its obligation to pay over any amount
to the U.S. Administrative Agent in respect of any U.S. Revolving Letter of
Credit as provided in this Section 10.02, the applicable Issuing Bank shall, in
the event of a drawing thereunder, have a claim against such U.S. $ Revolving
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.05(e), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the U.S. Borrower’s reimbursement obligations pursuant to Section 10.01. Each
other Lender shall have a claim against such defaulting U.S. $ Revolving Lender
for any damages sustained by it as a result of such default, including, in the
event such U.S. Revolving Letter of Credit shall expire undrawn, its CAM
Percentage of the defaulted amount.

 

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the U.S. Administrative Agent shall (i) to the extent such
Letter of Credit constitutes a U.S. Revolving Letter of Credit, withdraw from
the LC Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender, and
(ii) to the extent such Letter of Credit constitutes a Tranche B Letter of
Credit, withdraw from the Tranche B Credit-Linked Deposit of each Lender the
portion of such deposit attributable to such Letter of Credit and distribute
such amount to such Lender.

 

(d) With the prior written approval of the U.S. Administrative Agent and the
applicable Issuing Bank, any Lender may withdraw its Tranche B Credit-Linked
Deposit and the amount held in its LC Reserve Account in respect of the undrawn
amount of any Letter of Credit. Any Lender making such a withdrawal shall be
unconditionally obligated, in the event there shall subsequently be a drawing
under such Letter of Credit, to pay over to the U.S. Administrative Agent, for
the account of the Issuing Bank, on demand, its CAM Percentage of such drawing.

 

(e) Pending the withdrawal by any Lender of any amounts from its LC Reserve
Account as contemplated by the above paragraphs, the U.S. Administrative Agent
will, at the direction of such Lender and subject to such rules as the U.S.
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Cash Equivalent Investments. Each Lender that has not withdrawn
its CAM Percentage of amounts in its LC Reserve Account as provided in paragraph
(d) above shall have the right, at intervals reasonably specified by the U.S.
Administrative Agent, to withdraw the earnings on investments so made by the
U.S. Administrative Agent with amounts in its LC Reserve Account and to retain
such earnings for its own account.

 

SECTION 10.03. Conversion. In the event the CAM Exchange Date shall occur,
Obligations owed by the Loan Parties denominated in Canadian Dollars shall,
automatically and with no further act required, be converted to obligations of
the same

 

137



--------------------------------------------------------------------------------

Loan Parties denominated in Dollars. Such conversion shall be effected based
upon the Spot Exchange Rate in effect with respect to Canadian Dollars on the
CAM Exchange Date. On and after any such conversion, all amounts accruing and
owed to any Lender in respect of its Obligations shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder (and, in the case of
interest on Loans, at the default rate applicable to ABR Loans hereunder).
Notwithstanding the foregoing provisions of this Section 10.03, any Lender may,
by notice to the U.S. Borrower and the U.S. Administrative Agent prior to the
CAM Exchange Date, elect not to have the provisions of this Section 10.03 apply
with respect to all Obligations owed to such Lender immediately following the
CAM Exchange Date, and, if such notice is given, all Obligations owed to such
Lender immediately following the CAM Exchange Date shall remain designated in
Canadian Dollars.

 

ARTICLE XI

 

Guaranty by the U.S. Borrower

 

SECTION 11.01. Guaranty. The U.S. Borrower hereby absolutely, unconditionally
and irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of and interest on
each Loan made to and each promissory note issued by a Canadian Borrower, and
the full and punctual payment of all other amounts payable by a Canadian
Borrower under this Agreement. Upon failure by a Canadian Borrower to pay
punctually any such amount, the U.S. Borrower shall forthwith on demand pay the
amount not so paid at the place, in the currency and in the manner specified in
this Agreement. In addition (and without limiting the foregoing), upon any Loan
to a Canadian Borrower being declared or otherwise becoming immediately due and
payable pursuant to Article VII, the U.S. Borrower shall forthwith on demand pay
all amounts payable in respect of such Loan at the place, in the currency and in
the manner specified in this Agreement.

 

SECTION 11.02. Guaranty Unconditional. The obligations of the U.S. Borrower
under this Section shall be absolute, unconditional and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of either Canadian Borrower under this Agreement or any
promissory note issued hereunder, by operation of law or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement or any
promissory note issued hereunder;

 

(c) any release, impairment, non-perfection or invalidity of any other guaranty
or of any direct or indirect security for any obligation of either Canadian
Borrower under this Agreement or any promissory note issued hereunder;

 

(d) any change in the corporate existence, structure or ownership of either
Canadian Borrower or any insolvency, bankruptcy, reorganization or other similar

 

138



--------------------------------------------------------------------------------

proceeding affecting either Canadian Borrower or either Canadian Borrower’s
assets or any resulting release or discharge of any obligation of either
Canadian Borrower contained in this Agreement or any promissory note issued
hereunder;

 

(e) the existence of any claim, set-off or other right which the U.S. Borrower
may have at any time against either Canadian Borrower, any Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transaction;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(f) any invalidity or unenforceability relating to or against either Canadian
Borrower for any reason of this Agreement or any promissory note issued
hereunder, or any provision of applicable law or regulation purporting to
prohibit the payment by either Canadian Borrower of the principal of or interest
on any Loan or promissory note issued hereunder or any other amount payable by
either Canadian Borrower under this Agreement; or

 

(g) any other act or omission to act or delay of any kind by either Canadian
Borrower, any Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of either Canadian Borrower’s obligations
hereunder.

 

SECTION 11.03. Discharge only upon Payment in Full: Reinstatement in Certain
Circumstances. The U.S. Borrower’s obligations as guarantor hereunder shall
remain in full force and effect until the Commitments shall have terminated and
all obligations of the Canadian Borrowers under this Agreement and each
promissory note issued hereunder shall have been paid in full. If at any time
any payment of principal, interest or any other amount payable by either
Canadian Borrower under this Agreement or any promissory note issued hereunder
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of either Canadian Borrower or otherwise, the
applicable Canadian Borrower’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

 

SECTION 11.04. Waiver by the U.S. Borrower. The U.S. Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against either Canadian Borrower or any other Person.

 

SECTION 11.05. Subrogation. Notwithstanding any payment made by or for the
account of either Canadian Borrower pursuant to this Section, the U.S. Borrower
shall not be subrogated to any right of any Agent or any Lender until such time
as the Agents and the Lenders shall have received final payment in cash of the
full amount of all obligations of the Canadian Borrowers hereunder.

 

SECTION 11.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by either Canadian Borrower under this Agreement or any
promissory note issued hereunder is stayed upon the insolvency, bankruptcy or
reorganization of either Canadian Borrower, all such amounts otherwise subject
to acceleration under the terms of this Agreement shall nonetheless be payable
by the U.S. Borrower hereunder forthwith on demand by the U.S. Administrative
Agent made at the request of the Required Lenders.

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNITED RENTALS, INC.,     by            

--------------------------------------------------------------------------------

       

Name:

       

Title:

UNITED RENTALS (NORTH AMERICA), INC.,     by            

--------------------------------------------------------------------------------

       

Name:

       

Title:

UNITED RENTALS OF CANADA, INC.,     by            

--------------------------------------------------------------------------------

       

Name:

       

Title:

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC,     by            

--------------------------------------------------------------------------------

       

Name:

       

Title:

JPMORGAN CHASE BANK, individually and as U.S. Administrative Agent,     by      
     

--------------------------------------------------------------------------------

       

Name:

       

Title:

 

140



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

TORONTO BRANCH, individually and as

Canadian Administrative Agent,

    by            

--------------------------------------------------------------------------------

       

Name:

       

Title:

 

141